Exhibit 10.1

 

 

$2,400,000,000

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

among

LENNAR CORPORATION, as Borrower,

and

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender, and Administrative Agent

and

FIFTH THIRD BANK, COMERICA BANK, BRANCH BANKING AND TRUST COMPANY, ZIONS
BANCORPORATION, N.A. (fka ZB, N.A.) dba CALIFORNIA BANK & TRUST, TEXAS CAPITAL
BANK, N.A. and REGIONS BANK, as Documentation Agents

Dated as of April 11, 2019

 

 

 

JPMORGAN CHASE BANK, N.A., as Sole Bookrunner and Arranger

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS,

MIZUHO BANK, LTD,

WELLS FARGO BANK, N.A.,

BMO HARRIS BANK N.A.,

TD BANK, N.A., and

BANK OF THE WEST,

as Syndication Agents

and



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIBANK, N.A.,

DEUTSCHE BANK SECURITIES, INC.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

PNC BANK, NATIONAL ASSOCIATION,

RBC CAPITAL MARKETS,

MIZUHO BANK, LTD.,

WELLS FARGO BANK, N.A.,

BMO HARRIS BANK N.A.,

TD SECURITIES (USA) LLC,

and

BANK OF THE WEST,

as Lead Arrangers

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     1  

1.1

 

Defined Terms

     1  

1.2

 

Other Definitional Provisions

     23  

1.3

 

GAAP

     23  

1.4

 

Interest Rates; LIBOR Notification

     24  

1.5

 

Divisions

     24  

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

     24  

2.1

 

Commitments

     24  

2.2

 

Procedure for Revolving Loan Borrowing

     25  

2.3

 

Intentionally Omitted

     26  

2.4

 

Intentionally Omitted

     26  

2.5

 

Commitment Fees, etc.

     26  

2.6

 

Termination or Reduction of Commitments

     26  

2.7

 

Optional Prepayments

     26  

2.8

 

Mandatory Prepayments

     27  

2.9

 

Conversion and Continuation Options

     27  

2.10

 

Limitations on Eurodollar Tranches

     28  

2.11

 

Interest Rates and Payment Dates

     28  

2.12

 

Computation of Interest and Fees

     29  

2.13

 

Inability to Determine Interest Rate

     29  

2.14

 

Pro Rata Treatment and Payments

     30  

2.15

 

Requirements of Law

     31  

2.16

 

Taxes

     33  

2.17

 

Indemnity

     35  

2.18

 

Change of Lending Office

     36  

2.19

 

Replacement of Lenders

     36  

2.20

 

Defaulting Lenders

     36  

2.21

 

Increase in Commitments

     38   SECTION 3.  

LETTERS OF CREDIT

     39  

3.1

 

L/C Commitment

     39  

3.2

 

Procedure for Issuance of Letter of Credit

     40  

3.3

 

Fees and Other Charges

     40  

3.4

 

L/C Participations

     40  

3.5

 

Reimbursement Obligation of the Borrower

     41  

3.6

 

Obligations Absolute

     42  

3.7

 

Letter of Credit Payments

     42  

3.8

 

Applications

     42   SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     43  

4.1

 

Financial Statement

     43  

4.2

 

No Material Adverse Change

     43  

4.3

 

Organization, Powers, and Capital Stock

     43  

4.4

 

Authorization; and Validity of this Agreement; Consents; etc.

     43  

4.5

 

Compliance with Laws and Other Requirements

     44  

4.6

 

Litigation

     44  

4.7

 

No Default

     44  

4.8

 

Title to Properties

     45  

4.9

 

Tax Liability

     45  

4.10

 

Regulations U and X; Investment Company Act

     45  

4.11

 

Pension Plan

     45  



--------------------------------------------------------------------------------

4.12

  Subsidiaries; Joint Ventures    46

4.13

  Environmental Compliance    46

4.14

  No Misrepresentation    46

4.15

  Solvent    46

4.16

  Foreign Direct Investment Regulations    46

4.17

  Relationship of the Loan Parties    46

4.18

  Insurance    47

4.19

  Foreign Asset Control Regulations    47

4.20

  Anti-Corruption Laws and Sanctions    47

4.21

  EEA Financial Institutions    47

4.22

  Plan Assets; Prohibited Transactions    47 SECTION 5.  

CONDITIONS PRECEDENT

   47

5.1

  Conditions to Initial Extension of Credit    47

5.2

  Conditions to Each Extension of Credit    49 SECTION 6.  

AFFIRMATIVE COVENANTS

   49

6.1

  Reporting Requirements    50

6.2

  Payment of Taxes and Other Potential Liens    51

6.3

  Preservation of Existence    52

6.4

  Maintenance of Properties    52

6.5

  Access to Premises and Books    52

6.6

  Notices    53

6.7

  Addition and Removal of Guarantors    53

6.8

  Compliance with Laws and Other Requirements    53

6.9

  Use of Proceeds    53 SECTION 7.  

NEGATIVE COVENANTS

   54

7.1

  Financial Condition Covenants    54

7.2

  Liens and Encumbrances    55

7.3

  Limitation on Fundamental Changes    55

7.4

  Permitted Investments    55

7.5

  No Margin Stock    56

7.6

  Mortgage Banking Subsidiaries’ Capital Ratio    56

7.7

  Prepayment of Indebtedness    56

7.8

  Pension Plan    56

7.9

  Transactions with Affiliates    57

7.10

  Foreign Assets Control Regulations    57 SECTION 8.  

EVENTS OF DEFAULT; REMEDIES

   57 SECTION 9.  

THE AGENTS

   59

9.1

  Appointment    59

9.2

  Delegation of Duties    60

9.3

  Exculpatory Provisions    60

9.4

  Reliance by Administrative Agent    60

9.5

  Notice of Default    60

9.6

  Non-Reliance on Agents and Other Lenders    61

9.7

  Indemnification    61

9.8

  Administrative Agent in Its Individual Capacity    62

9.9

  Successor Administrative Agent    62

9.10

  Documentation Agents and Syndication Agents    62

9.11

  Certain ERISA Matters    62 SECTION 10.  

MISCELLANEOUS

   63

10.1

  Amendments and Waivers    63

10.2

  Notices    65

 

ii



--------------------------------------------------------------------------------

10.3

 

No Waiver; Cumulative Remedies

     66  

10.4

 

Survival of Representations and Warranties

     66  

10.5

 

Payment of Expenses and Taxes

     66  

10.6

 

Successors and Assigns; Participations and Assignments

     67  

10.7

 

Adjustments; Set off

     70  

10.8

 

Counterparts

     71  

10.9

 

Severability

     71  

10.10

 

Integration

     71  

10.11

 

GOVERNING LAW

     71  

10.12

 

Submission To Jurisdiction; Waivers

     71  

10.13

 

Acknowledgements

     72  

10.14

 

Releases of Guarantees

     73  

10.15

 

Confidentiality

     73  

10.16

 

WAIVERS OF JURY TRIAL

     73  

10.17

 

USA Patriot Act

     74  

10.18  

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     74  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

1.1A   

Commitments

1.1B   

Existing Liens

1.1C   

Original Guarantors

1.1D   

LC Commitments

3.1   

Existing LCs

4.6   

Litigation

4.12   

Subsidiaries

5.1   

Lenders Requesting Notes

7.4   

Existing Investments

EXHIBITS:

A   

Form of Guarantee Agreement

B   

Form of Compliance Certificate

C   

Reserved

D   

Form of Assignment and Assumption

E   

Form of New Lender Supplement

F-1   

Form of Legal Opinion of Clifford Chance

F-2   

Form of Legal Opinion (Internal Counsel)

G-1-4     

Forms of U.S. Tax Certificates

H   

Form of Letter of Credit Application

 



--------------------------------------------------------------------------------

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 11, 2019, among LENNAR CORPORATION, a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), and JPMORGAN CHASE BANK,
N.A., as Issuing Lender and Administrative Agent (hereinafter defined).

Borrower, various lenders, and JPMorgan Chase Bank, N.A., as administrative
agent for such lenders are parties to that certain Sixth Amended and Restated
Credit Agreement, dated as of February 12, 2018 (as amended, supplemented or
otherwise modified through the date hereof, the “Sixth Amended Credit
Agreement”). Administrative Agent and Borrower and the undersigned Lenders,
being all of the Lenders directly affected by this Agreement and constituting in
excess of the Required Lenders to amend the Sixth Amended Credit Agreement, now
desire to amend and restate the Sixth Amended Credit Agreement in its entirety
in accordance with the terms and provisions contained herein.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus 1⁄2 of 1% and (c) the Eurodollar
Rate that would be calculated as of such day (or, if such day is not a Business
Day, as of the next preceding Business Day) in respect of a proposed Eurodollar
Loan with a one-month Interest Period plus 1.0%. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Rate, the NYFRB Rate or such Eurodollar Rate, respectively. If the ABR is being
used as an alternate rate of interest pursuant to Section 2.13 hereof, then the
ABR shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00% for purposes of this Agreement.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Loan Documents.

“Affiliate”: as to any Person, any Person (a) which directly, or indirectly
through one or more intermediaries, Controls, or is Controlled by, or is under
common Control with such Person, or (b) which directly, or indirectly through
one or more intermediaries, owns beneficially or of record twenty percent (20%)
or more of the Voting Stock of such Person.

“Agents”: the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

1



--------------------------------------------------------------------------------

“Anti-Terrorism Order”: Executive Order No. 13,224, 66 Fed. Reg. 49,079 (2001),
issued by the President of the United States of America (Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism).

“Applicable Margin”:

(a) for each Class A Loan, the rate per annum set forth in the pricing grid
below, except as set forth in the proviso below:

 

Leverage Ratio

   Applicable
Margin for
Eurodollar Loans     Applicable
Margin for ABR
Loans     Commitment Fee
Rate  

> 50%

     1.75 %      0.75 %      0.30 % 

>35% but < 50%

     1.50 %      0.50 %      0.25 % 

£ 35%

     1.25 %      0.25 %      0.175 % 

provided that at any time that Borrower has an Investment Grade Rating, the
Applicable Margin for each Class A Loan shall mean the following:

 

Applicable

Margin for

Eurodollar Loans

   Applicable
Margin for
ABR Loans     Commitment
Fee Rate  

1.25%

     0.25 %      0.175 % 

(b) intentionally omitted:

(c) for each Class C Loan, the rate per annum set forth in the pricing grid
below:

 

Leverage Ratio

   Applicable
Margin for
Eurodollar Loans     Applicable
Margin for ABR
Loans     Commitment Fee
Rate  

> 55%

     2.00 %      1.00 %      0.35 % 

> 40% but < 55%

     1.75 %      0.75 %      0.30 % 

£ 40%

     1.50 %      0.50 %      0.25 % 

“Application”: an application requesting the Issuing Lender to issue a Letter of
Credit, substantially in the form of Exhibit H attached hereto or in such other
form as the Issuing Lender and Borrower may agree upon from time to time.

“Approved Fund”: any entity that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

2



--------------------------------------------------------------------------------

“Authorized Financial Officer”: any of the chief financial officer, treasurer or
controller of the Borrower.

“Available Commitment”: as to any Class A Lender, such Lender’s Class A
Available Commitment and, as to any Class C Lender, such Lender’s Class C
Available Commitment.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III”: the third of the so-called Basel Accords issued by the Basel
Committee on Banking Supervision.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for the purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capitalized Lease”: of a Person, any lease of property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations”: as to any Person, any obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any preferred stock, but excluding
any debt securities convertible into such equity.

“Cash Equivalents”: (i) short-term obligations of, or fully guaranteed by, the
United States of America, (ii) commercial paper rated A-2 or better by S&P or
P-2 or better by Moody’s, (iii) demand deposit accounts maintained in the
ordinary course of business (whether domestic or foreign), (iv) certificates of
deposit issued by and time deposits with commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, and (v) money
market funds investing in various asset classes, including substantially all the
assets of which are described in the preceding clauses.

 

3



--------------------------------------------------------------------------------

“Change of Control”: the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), of Equity Interests representing more than fifty percent
(50%) of the Voting Stock of the Borrower, other than any transaction where:

(x) the Borrower becomes a direct or indirect wholly-owned Subsidiary of a
holding company and either (i) the direct or indirect holders of the Voting
Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (ii) the shares of the Borrower’s Voting Stock
outstanding immediately prior to such transaction are converted into or
exchanged for a majority of the Voting Stock of such holding company immediately
after giving effect to such transaction; or

(y) both (i) Stuart Miller, together with members of his immediate family,
directly or indirectly, becomes the beneficial owner of more than 50%, but less
than 66 2⁄3%, of the Borrower’s outstanding Voting Stock (measured by voting
power rather than number of shares) and (ii) immediately after such transaction
or transactions, the Class A Common Stock is listed for trading on the New York
Stock Exchange or The Nasdaq Global Market.

“Change in Status”: an event that results in a Subsidiary that was a Guarantor,
for legitimate business reasons, without any intent to avoid any requirements of
this Agreement, ceasing to have an obligation under this Agreement to be a
Guarantor, which legitimate business reasons may include (i) the entry by such
Subsidiary into a bona fide agreement with an unaffiliated third person for
legitimate business reasons as a result of which a wholly-owned Subsidiary that
was a Guarantor either (A) becomes a non-wholly-owned Subsidiary, (B) is
required not to be a Guarantor or (C) otherwise becomes a Designated Subsidiary,
(ii) a Guarantor ceasing to be a Material Subsidiary or (iii) the sale or other
disposition of a Guarantor.

“Class”: when used in reference to any Revolving Loan, refers to whether such
Revolving Loan is a Class A Revolving Loan or Class C Revolving Loan; when used
in reference to any Commitment, refers to whether such Commitment is a Class A
Commitment or Class C Commitment; and, when used in reference to any Lender,
refers to whether such Lender is a Class A Lender or a Class C Lender.

“Class A Available Commitment”: as to any Class A Lender at any time, an amount
equal to the excess, if any, of (a) such Class A Lender’s Commitment then in
effect over (b) such Class A Lender’s Percentage Interest of the Outstanding
Amount.

“Class A Commitment”: as to any Class A Lender, the obligation of such Class A
Lender, if any, to make Class A Revolving Loans and participate in Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Class A Commitment” opposite such Class A Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Class A
Commitments is $2,350,000,000.

“Class A Commitment Period”: the period from and including the Closing Date to
the Class A Termination Date.

 

4



--------------------------------------------------------------------------------

“Class A Lender”: any Lender that holds a Class A Commitment.

“Class A Revolving Loan”: each Revolving Loan made by a Class A Lender.

“Class A Termination Date”: April 30, 2024, subject, however, to earlier
termination of the Total Commitments pursuant of the terms of this Agreement.

“Class C Commitment”: as to any Class C Lender, the obligation of such Class C
Lender, if any, to make Class C Revolving Loans and participate in Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Class C Commitment” opposite such Class C Lender’s name
on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Class C
Commitments is $50,000,000.

“Class C Commitment Period”: the period from and including the Closing Date to
the Class C Termination Date.

“Class C Lender”: any Lender that holds a Class C Commitment.

“Class C Revolving Loan”: each Revolving Loan made by a Class C Lender.

“Class C Termination Date”: June 25, 2020, subject, however, to earlier
termination of the Total Commitments pursuant of the terms of this Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 11, 2019.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as its principal business, the development, investment and
management of commercial or mixed use properties and activities that are
incidental or ancillary thereto.

“Commitment”: with respect to each Class A Lender, such Class A Lender’s Class A
Commitment and with respect to each Class C Lender, such Class C Lender’s
Class C Commitment. The original amount of the Total Commitment is
$2,400,000,000.

“Commitment Fee Rate”: the rate per annum as set forth in the fee grid set forth
above in the definition of “Applicable Margin”.

“Commitment Period”: as the context may require, the Class A Commitment Period
or the Class C Commitment Period.

“Competitor”: any Person that is (i) a Homebuilder or (ii) engaged primarily in
the business of investing in distressed real estate and not a banking
institution, life insurance company, or other similar financial institution that
ordinarily is engaged in the business of making real estate loans.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
and an Authorized Financial Officer substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, (a) Consolidated Net Income plus (b) to
the extent deducted from revenues in determining Consolidated Net Income:
(i) interest expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) non-cash (including impairment)
charges, (vi) extraordinary losses, (vii) expenses and transaction costs,
including amortization of capitalized costs, relating to the Borrower’s
contemplated merger with CalAtlantic Group, Inc., (viii) loss (gain) on early
extinguishment of indebtedness, and (ix) acquisition related expenses and
transaction costs relating to Material Acquisitions, not to exceed 10% of twelve
month Consolidated EBITDA immediately prior to the acquisition, minus (c) to the
extent added to revenues in determining Consolidated Net Income, (i) non-cash
gains and extraordinary gains (including for the avoidance of doubt, gains
relating to the release of any tax asset valuation reserves), (ii) interest
income and (iii) benefit for income taxes.

“Consolidated Indebtedness”: at any date, without duplication (a) all funded
debt of the Borrower and the Ratio Subsidiaries determined on a consolidated
basis; plus (b) funded debt of Joint Ventures to the extent any Loan Party has a
Contingent Obligation with respect thereto (and for the avoidance of doubt, if
there is an accounting requirement to write up indebtedness, only the funded
portion of such debt will be included), minus Joint Venture Reimbursement
Obligations up to a maximum of $75,000,000; plus (c) the sum of (i) all
reimbursement obligations with respect to drawn Financial Letters of Credit and
drawn Performance Letters of Credit (excluding any portion of the actual or
potential letter of credit obligations that are secured by cash collateral) and
(ii) the maximum amount available to be drawn under all undrawn Financial
Letters of Credit, in each case issued for the account of, or guaranteed by, the
Borrower or the Ratio Subsidiaries (excluding any portion of the actual or
potential letter of credit obligations that are secured by cash collateral);
plus (d) funded debt of third parties to the extent that (A) the Borrower or a
Ratio Subsidiary has a Contingent Obligation with respect thereto and (B) such
Contingent Obligation has been called (to the extent of the portion called); and
plus (e) all Hedging Obligations of the Borrower and the Ratio Subsidiaries.

“Consolidated Interest Incurred”: for any period, the aggregate amount (without
duplication and determined in each case in accordance with the Borrower’s GAAP
financial statements) of interest incurred (whether expensed or capitalized,
paid, accrued, or scheduled to be paid or accrued, during such period) by the
Borrower or a Ratio Subsidiary during such period, including (a) the interest
portion of all deferred payment obligations and (b) all commissions, discounts,
and other fees and charges (excluding premiums) owed with respect to bankers’
acceptances and letter of credit financings (including, without limitation,
letter of credit fees) and Hedging Obligations minus interest income of the
Borrower and the Ratio Subsidiaries, in each case to the extent attributable to
such period; provided that interest between the Borrower or a Ratio Subsidiary
to the Borrower or a Ratio Subsidiary shall be excluded.

“Consolidated Net Income”: for any period, the net income (or loss) attributable
to the Borrower and the Ratio Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth”: at any date, the consolidated stockholders’
equity, less intangible assets, of the Borrower and the Ratio Subsidiaries
determined in accordance with GAAP before non-controlling interest, all
determined as of such date.

“Consolidated Total Assets”: at the end of the previous fiscal quarter, for the
Borrower and the Ratio Subsidiaries determined on a consolidated basis, all
assets of the Borrower and the Ratio Subsidiaries, to the extent of the
Borrower’s and the Ratio Subsidiaries’ share of the book value of such assets.

 

6



--------------------------------------------------------------------------------

“Contingent Obligation”: of a Person, any agreement, undertaking or arrangement
by which such Person assumes, guarantees, endorses, contingently agrees to
purchase or provide funds for the payment of, or otherwise becomes or is
contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person to enable such person to pay Indebtedness, or otherwise assures any
creditor with respect to Indebtedness of such other Person against loss,
including, without limitation, any comfort letter, operating agreement,
take-or-pay contract, “put” agreement or other similar arrangement, provided
that, without limitation of the foregoing, a “bad acts” or completion guarantee
or similar arrangement shall not constitute a Contingent Obligation except to
the extent of amounts then due and payable thereunder.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Controlled Group”: all members of a controlled group of corporations or other
business entities and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Default”: any event or circumstance that, with the giving of notice or passage
of time, or both, would become an Event of Default.

“Defaulting Lender”: any Lender, as determined by Administrative Agent in its
reasonable discretion (or by the Required Lenders in their reasonable discretion
in the event that the Lender in question is also Administrative Agent), that has
(a) failed to fund any portion of its Revolving Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (b) notified
Borrower, Administrative Agent, the Issuing Lenders or any Lender in writing
that it does not intend to comply with any funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements generally in which it commits to extend credit unless such Lender
notifies the Administrative Agent and the Borrower in writing that such
announcement is the result of such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (c) failed, within three (3) Business Days
after written request by Administrative Agent (or Required Lenders) (or, in the
event that the Lender in question is also Administrative Agent, the Required
Lenders) to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective loans and participations in
then-outstanding Letters of Credit (provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent); (d) otherwise failed to pay over to
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute; (e) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (each, a
“Bankruptcy Event”); or (f) has become the subject of a Bail-In Action; provided
that a Lender shall not be a

 

7



--------------------------------------------------------------------------------

Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Designated Subsidiaries”: as of any date, any Subsidiary that is prohibited
from delivering a Guarantee Agreement by law, rule, regulation or an agreement
with a Person not Affiliated with the Borrower.

“Documentation Agents”: collectively, Fifth Third Bank, Comerica Bank, Zions
Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust, Branch Banking
and Trust Company, Texas Capital Bank, N.A., and Regions Bank.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any of (i) a Lender or a Lender Affiliate, (ii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having (x) total assets in excess of $1,000,000,000 and (y) a
combined capital and surplus of at least $250,000,000; (iii) a commercial bank
organized under the laws of any other country which is a member of the
Organization of Economic Cooperation and Development (“OECD”), or a political
subdivision of any such country, and having (x) total assets in excess of
$1,000,000,000 and (y) a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
OECD; (iv) a life insurance company organized under the laws of any State of the
United States, or organized under the laws of any country and licensed as a life
insurer by any State within the United States and having admitted assets of at
least $1,000,000,000; (v) a nationally or internationally recognized investment
banking company or other financial institution in the business of making,
investing in or purchasing loans, or an Affiliate thereof organized under the
laws of any State of the United States or any other country which is a member of
OECD, and licensed or qualified to conduct such business under the laws of any
such State and having (1) total assets of at least $1,000,000,000 and (2) a net
worth of at least $250,000,000; or (vi) an Approved Fund. In no event shall a
Defaulting Lender or its Lender Parent be deemed to be an Eligible Assignee.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

8



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar Loan
or LIBOR Daily Rate Loan, the aggregate (without duplication) of the maximum
rates (expressed as a decimal fraction) of reserve requirements in effect on
such day (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for deposits in Dollars) for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page or LIBOR02 Page as of 11:00 A.M., London time, two
(2) Business Days prior to the beginning of such Interest Period (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to deposits in Dollars then the Eurodollar Base Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                             Eurodollar Base Rate                            

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8.

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans, any Letter of Credit
or Commitments pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loans, any Letter of Credit or Commitments (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e) or Section 2.16(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing LCs”: as defined in Section 3.1.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(i) of the Code.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Letter of Credit”: a letter of credit that is not a Performance
Letter of Credit.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect at the time any determination is made or financial statement is
required hereunder as promulgated by the American Institute of Certified Public
Accountants, the Accounting Principles Board, the Financial Accounting Standards
Board or any other body existing from time to time which is authorized to
establish or interpret such principles, applied on a consistent basis throughout
any applicable period, subject to any change required by a change in GAAP;
provided, however, that if any change in generally accepted accounting
principles from those applied in preparing the financial statements referred to
in Section 4.1 affects any financial calculation contained herein, (i) Borrower,
the Lenders and Administrative Agent hereby agree to make such amendments hereto
to the effect that each relevant provision is not more or less restrictive than
such provision as in effect on the date hereof using generally accepted
accounting principles consistent with those reflected in such financial
statements, and (ii) pending the effectiveness of such amendment, (a) Borrower
shall not be in default hereunder if, solely as a result of such change in
generally accepted accounting principles, Borrower is not in compliance with any
such provision contained herein and (b) GAAP will be interpreted as it was in
effect prior to such amendment.

 

10



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Guarantee Agreement”: the Seventh Amended and Restated Guarantee Agreement to
be executed and delivered by each Guarantor, substantially in the form of
Exhibit A.

“Guarantors”: each domestic wholly-owned Subsidiary of Borrower except Mortgage
Banking Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries, Commercial
Subsidiaries, Multi-Family Subsidiaries, Sunstreet Subsidiaries and Subsidiaries
that are not Material Subsidiaries. The original Guarantors are indicated on
Schedule 1.1C to this Agreement.

“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), (a) under any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities, or exchange transaction,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

“Homebuilder”: any Person that is listed on the most recent Builder 100 list
published by Builder magazine, ranked by revenues or closings (or if such list
is no longer published, identified in such other published list or through such
other means as is mutually agreed by the Administrative Agent and the Borrower)
or any Affiliate of such Person.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Base Rate.”

“Increased Facility Closing Date”: as defined in Section 2.21.

“Indebtedness”: of any Person at any date, without duplication, (a) all
liabilities and obligations, contingent or otherwise, of such Person, (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments, (iii) representing the balance deferred and unpaid of the purchase
price of any property or services, except (A) those incurred in the ordinary
course of its business that would constitute ordinarily a trade payable to trade
creditors and (B) liabilities related to consolidated inventory not owned (but
specifically excluding from such exception the deferred purchase price of Real
Estate), (iv) evidenced by bankers’ acceptances, (v) consisting of obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
except Liens described in clause (p) of the definition of “Permitted Liens”,
(vi) consisting of Capitalized Lease Obligations (including any Capitalized
Leases entered into as a part of a sale/leaseback transaction), (vii) consisting
of liabilities and obligations under any receivable sales transactions,
(viii) consisting of a Financial Letter of Credit (but excluding Performance
Letters of Credit and performance or surety bonds) or a reimbursement obligation
of such Person with respect to any Financial Letter of Credit (but excluding
Performance Letters of Credit and performance or surety bonds), (ix) consisting
of Hedging Obligations, (x) consisting of Off-Balance Sheet Liabilities or
(xi) consisting of Contingent Obligations; and (b) obligations of such Person to
purchase Securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Interest Coverage Ratio”: as of any date, for the applicable period, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Interest Incurred.

“Interest Coverage Trigger”: as defined in Section 7.1(a).

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months (or, if such day is not a Business Day,
the following Business Day), or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period, (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof, and (e) as to any LIBOR Daily
Rate Loan, the last Business Day of each month.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or,
such other period as may be agreed to by all Lenders), as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter (or, such other period
as may be agreed to by all Lenders), as selected by the Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., New York City
time, on the date that is two (2) Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Class A Termination Date with respect to Class A Revolving Loans or the Class C
Termination Date with respect to Class C Revolving Loans; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for deposits in
Dollars) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for deposits in Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

 

12



--------------------------------------------------------------------------------

“Investment”: (a) the purchase or other acquisition of capital stock or other
securities of another Person, (b) a loan, advance, extension of credit (by way
of guaranty or otherwise) or capital contribution to another Person or (c) the
purchase or other acquisition of assets of another Person that constitute a
business unit. For purposes hereof, the book value of any Investment shall be
calculated in accordance with GAAP.

“Investment Grade Rating”: a senior unsecured public debt rating of BBB- or
higher from S&P and Baa3 or higher from Moody’s.

“Issuance Date”: the date of issuance of a Letter of Credit by an Issuing
Lender.

“Issuing Lender”: JPMorgan Chase Bank, N.A. in its capacity as issuer of any
Letter of Credit and any other Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld) and the Borrower that has agreed in
its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, on such terms agreed to by the parties, in each case in
its capacity as issuer of any Letter of Credit, and which are identified from
time to time in a notice sent by Borrower to the Administrative Agent. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender. As of the date hereof, PNC Bank, National
Association, Bank of America, N.A., Deutsche Bank AG New York Branch, Wells
Fargo Bank, Citibank N.A., Bank of the West, California Bank & Trust and Goldman
Sachs Bank USA are also Issuing Lenders.

“Joint Venture”: a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or a Joint Venture Subsidiary is or becomes a party (other than tenancies in
common), (b) whether or not Borrower is required to consolidate the joint
venture in its financial statements in accordance with GAAP, and (c) in which
the Borrower or any Joint Venture Subsidiary has or will have a total investment
exceeding $25,000 or which has total assets plus contingent liabilities
exceeding $100,000. For the purposes of this definition, the Borrower’s or Joint
Venture Subsidiary’s investment in a joint venture shall be deemed to include
any Securities of the joint venture owned by the Borrower or any Joint Venture
Subsidiary, any loans, advances or accounts payable to the Borrower or any Joint
Venture Subsidiary from the joint venture, any commitment or other agreement by
the Borrower or any Joint Venture Subsidiary to provide funds or credit to the
joint venture and the Borrower’s or Joint Venture Subsidiary’s share of the
undistributed profits of the joint venture.

“Joint Venture Reimbursement Obligations”: in the case of the Indebtedness of
any Joint Venture, the obligation of any partner or joint venturer not
Affiliated with the Borrower to reimburse the Borrower or a Subsidiary for
liabilities that the Borrower or a Subsidiary may incur in connection with a
guaranty of any Indebtedness of such Joint Venture.

“Joint Venture Subsidiary”: a Subsidiary of the Borrower which is a partner,
shareholder or other equity owner in a Joint Venture which is not a Loan Party.

“L/C Commitment”: $500,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. Notwithstanding anything to the
contrary herein the L/C Obligations of each Issuing Lender named herein shall at
no time be greater than the amount for each Issuing Lender set forth on Schedule
1.1D attached hereto.

 

13



--------------------------------------------------------------------------------

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.

“Lead Arrangers”: collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Citibank, N.A., Deutsche Bank Securities, Inc.,
Credit Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA, PNC Bank,
National Association, RBC Capital Markets, Mizuho Bank, Ltd., Wells Fargo Bank,
N.A., BMO Harris Bank N.A., TD Securities (USA) LLC, and Bank of the West.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Leverage Ratio”: the ratio, as of any date, of (a) Consolidated Indebtedness
minus the sum of (i) Unrestricted Cash and (ii) cash and Cash Equivalents of
consolidated Joint Ventures (not to exceed Joint Venture Indebtedness), to the
extent the sum of (i) and (ii) exceed the Required Liquidity, divided by
(b) Consolidated Indebtedness plus Consolidated Tangible Net Worth, plus, at any
time when the Borrower has an Investment Grade Rating, the lesser of fifty
percent (50%) of subordinated debt and $300,000,000.

“LIBOR Daily Rate”: for any day, a fluctuating rate of interest per annum equal
to the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for deposits in Dollars) appearing on the Reuters Screen LIBOR01 Page or
LIBOR02 Page (or any successor page as provided in the definition of Eurodollar
Base Rate), at or about 11:00 a.m., London time on such date of determination
for U.S. Dollar deposits (for delivery on such date) with a term equivalent to
one day; provided that if the LIBOR Daily Rate shall be less than zero, such
rate will be deemed zero for purposes of this Agreement.

“LIBOR Daily Rate Loan”: a Loan that bears interest based on the LIBOR Daily
Rate.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, charge, encumbrance, lien (statutory or other), preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including without limitation any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and the authorized filing by or
against a Person of any financing statement as debtor under the Uniform
Commercial Code or comparable law of any jurisdiction). For the avoidance of
doubt, a restriction, covenant, easement, right of way, or similar encumbrance
affecting any interest in real property owned by a Loan Party and which does not
secure an obligation to pay money is not a Lien.

“Liquidity”: at any time, the sum of all Unrestricted Cash held by the Borrower
and the Ratio Subsidiaries.

“Loan”: any Revolving Loan made by any Lender pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

“Loan Documents”: this Agreement, the Guarantee Agreement, the Notes,
Applications in connection with the issuance of Letters of Credit and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: as of any date, the Borrower and the Guarantors.

“Mandatory Prepayment and Leverage Ratio Event”: as defined in Section 7.1(a).

“Material Acquisition”: any homebuilding acquisition the value of which equals
or exceeds 10% of the aggregate assets of the Loan Parties (as determined
immediately prior to giving effect to such acquisition).

“Material Adverse Effect”: since the date of the audited financial statements
most recently delivered prior to the Closing Date: (a) a change, event or
circumstance that could reasonably be expected to result in a material adverse
effect on the financial condition of Borrower and its Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform the payment or other material obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against Borrower or any other Loan Party of any
material obligations of Borrower or any other Loan Party under any Loan Document
to which it is a party.

“Material Subsidiaries”: as of any date, each domestic wholly-owned Subsidiary
of Borrower (other than the Mortgage Banking Subsidiaries, Rialto Subsidiaries,
Designated Subsidiaries, Commercial Subsidiaries, Multi-Family Subsidiaries and
Sunstreet Subsidiaries) that has a Net Worth (excluding ownership interests in,
or intercompany indebtedness of, other Subsidiaries) of $10,000,000 or more as
of such date; provided that, in no event may there exist domestic wholly-owned
Subsidiaries of the Borrower (other than the Mortgage Banking Subsidiaries,
Rialto Subsidiaries, Designated Subsidiaries, Commercial Subsidiaries,
Multi-Family Subsidiaries and Sunstreet Subsidiaries) that have, in the
aggregate, a Net Worth in excess of $75,000,000 that are not Guarantors.

“Mortgage Banking Subsidiary”: a Subsidiary of the Borrower which is engaged or
hereafter engages in the mortgage banking business, including the origination,
servicing, packaging and/or selling of mortgages on residential single- and
multi-family dwellings and/or commercial property.

“Multi-Family Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as its principal business, the development, investment and
management of multi-family rental properties and activities that are incidental
or ancillary thereto.

“Net Worth”: at any date, with respect to any Person the amount of consolidated
stockholders’ equity, less intangible assets, of such Person and its
consolidated Subsidiaries as shown on its balance sheet as of such date in
accordance with GAAP.

“New Lender”: as defined in Section 2.21.

“New Lender Supplement”: as defined in Section 2.21.

“Non-Guarantor Subsidiaries”: as of any date, the Mortgage Banking Subsidiaries,
the Rialto Subsidiaries, the Designated Subsidiaries, the Commercial
Subsidiaries, the Multi-Family Subsidiaries, the Sunstreet Subsidiaries and
Subsidiaries that are not Material Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Non-Recourse Indebtedness”: Indebtedness pursuant to which the lender(s) have
recourse only to (i) specific assets or properties or (ii) a Person that owns
only specific assets or properties, all of which secure the same Indebtedness.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M., New York City time, on such day received to
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations”: all advances to, and debts, liabilities and obligations of,
Borrower and Guarantors arising under any loan document for this Agreement or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Guarantor or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.

“Off-Balance Sheet Liabilities”: of a Person, (a) any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to accounts or
notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any financing lease,
any synthetic lease (under which all or a portion of the rent payments made by
the lessee are treated, for tax purposes, as payments of interest,
notwithstanding that the lease may constitute an operating lease under GAAP) or
any other similar lease transaction, or (c) any obligations of such Person or
any of its Subsidiaries arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing and which has an
actual or implied interest component but which does not constitute a liability
on the consolidated balance sheets of such Person and its Subsidiaries.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

16



--------------------------------------------------------------------------------

“Outstanding Amount”: as of any date, the aggregate principal amount of Loans
outstanding after giving effect to any borrowings, repayments and prepayments on
such date plus the amount of L/C Obligations outstanding on such date after
giving effect to any issuance or reimbursements made on such date.

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage Interest”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding; provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Outstanding Amount, the Percentage Interests shall be determined in a manner
designed to ensure that the remaining Outstanding Amount shall be held by the
Lenders on a comparable basis.

“Performance Letter of Credit”: a letter of credit issued to insure (i) the
completion of improvements and infrastructure; (ii) maintenance of improvements
and infrastructure; or (iii) other similar obligations incurred in the ordinary
course of business, in each case only to the extent such letter of credit does
not insure obligations constituting Indebtedness.

“Permitted Investments”: (a) readily marketable, direct, full faith, and credit
obligations of the United States, or obligations guaranteed by the full faith
and credit of the United States, maturing within not more than one (1) year from
the date of acquisition; (b) short term certificates of deposit and time
deposits, which mature within one (1) year from the date of issuance and which
are maintained with a Lender, a domestic or foreign commercial bank having
capital and surplus in excess of $100,000,000 or are fully insured by the
Federal Deposit Insurance Corporation; (c) commercial paper or master notes
maturing in 365 days or less from the date of issuance rated either “P-2” or
better by Moody’s, or “A-2” or better by S&P); (d) debt instruments of a
domestic or foreign issuer which mature in one (1) year or less and which are
rated “A” or better by Moody’s or S&P on the date of acquisition of such
investment; (e) demand deposit accounts which are maintained in the ordinary
course of business (whether domestic or foreign); (f) short term tax exempt
securities including municipal notes, commercial paper, auction rate floaters,
and floating rate notes rated either “P-2” or better by Moody’s or “A-2” or
better by S&P which mature in one (1) year or less; (g) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within not more than one (1) year from the date of acquisition thereof and, at
the time of acquisition, having one (1) of the two (2) highest ratings
obtainable from any two of S&P, Moody’s, or Fitch (or, if at any time no
two (2) of the foregoing shall be rating such obligations, then from such other
nationally recognized rating services acceptable to Administrative Agent); (h)
investment grade bonds, other than domestic corporate bonds issued by Borrower
or any of its Affiliates, maturing no more than ten (10) years after the

 

17



--------------------------------------------------------------------------------

date of acquisition thereof and, at the time of acquisition, having a rating of
at least A or the equivalent from any two (2) of S&P, Moody’s, or Fitch (or, if
at any time no two (2) of the foregoing shall be rating such obligations, then
from such other nationally recognized rating services acceptable to
Administrative Agent); and (i) shares of money market, mutual, or similar funds
which invest primarily in securities of the type described in clauses
(a) through (h) above.

“Permitted Liens”:

(a) Liens existing on the date of this Agreement and described on Schedule 1.1B
hereto;

(b) Liens imposed by governmental authorities for taxes, assessments or other
charges not yet subject to penalty or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP;

(c) statutory liens of carriers, warehousemen, mechanics, materialmen,
landlords, repairmen or other like Liens arising by operation of law in the
ordinary course of business provided that (i) the underlying obligations are not
overdue for a period of more than 60 days or (ii) such Liens are being contested
in good faith and by appropriate proceedings and adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP;

(d) Liens securing the performance of bids, trade contracts (other than borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(e) easements, rights-of-way, zoning restrictions, assessment district or
similar Liens in connection with municipal financing or community development
bonds, and similar restrictions, encumbrances or title defects which, singly or
in the aggregate, do not in any case materially detract from the value of the
Real Estate subject thereto (as such Real Estate is used by any Loan Party) or
interfere with the ordinary conduct of the business of the Loan Parties;

(f) Liens arising by operation of law in connection with judgments, only to the
extent, for an amount and for a period not resulting in an event of default
hereunder with respect thereto;

(g) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation;

(h) Liens securing Indebtedness of a Person existing at the time such Person
becomes a Loan Party or is merged with or into a Loan Party and Liens on assets
or properties at the time of acquisition thereof, provided that such Liens were
in existence prior to the date of such acquisition, merger or consolidation,
were not incurred in anticipation thereof and do not extend to any other assets;

(i) Liens against the ownership interest of a Loan Party in a Joint Venture or
Non-Guarantor Subsidiary;

(j) Liens arising pursuant to vexatious, frivolous or meritless claims, suits,
actions or filings, or other similar bad faith actions, taken by a Person not an
Affiliate of the Borrower; provided that a Loan Party is disputing such Lien in
good faith and by appropriate proceedings;

 

18



--------------------------------------------------------------------------------

(k) Liens securing Hedging Obligations arising in the ordinary course of
business of a Loan Party and not for speculative purposes;

(l) Liens securing obligations of a Loan Party arising in connection with
letters of credit and/or letter of credit facilities;

(m) Liens on model homes;

(n) Liens securing Non-Recourse Indebtedness;

(o) Liens incurred in connection with the acquisition of an asset (including via
license, lease or other arrangement), provided that such Lien (i) is incurred at
the time of such acquisition or within 180 days thereof and (ii) such Lien
encumbers only the asset so acquired;

(p) Liens securing obligations of any Loan Party to any third party in
connection with (i) Profit and Participation Agreements, (ii) any option or
right of first refusal to purchase real property granted to a developer or
seller of real property that arises as a result of the non-use or
non-development of such real property by a Loan Party, or (iii) joint
development agreements with third parties to perform and/or pay for or reimburse
the costs of construction and/or development related to or benefiting any Loan
Party’s property and property belonging to such third parties, in each case
entered into in the ordinary course of such Loan Party’s business;

(q) Liens securing other Indebtedness or obligations in an amount not in excess
of $100,000,000 in the aggregate;

(r) Liens on cash and Cash Equivalents securing obligations arising under total
return swaps, repurchase agreements and other similar transactions entered into
by the Borrower or any other Loan Party with respect to debt securities owned by
the Borrower or any other Loan Party; and

(s) Liens securing Indebtedness incurred to refinance any Indebtedness that was
previously so secured and permitted hereunder (which refinancing Indebtedness
may exceed the amount refinanced, provided such refinancing Indebtedness is
otherwise permitted under this Agreement) in a manner no more adverse to the
Lenders than the terms of the Liens securing such refinanced Indebtedness.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or
other entity.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, other
than a multiemployer plan (as defined in Section 3(37) of ERISA), that is
subject to Title IV of ERISA or Section 412 of the Code in respect of which any
Loan Party or any Controlled Group is an “employer” as defined in Section 3(5)
of ERISA.

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

19



--------------------------------------------------------------------------------

“Profit and Participation Agreement”: an agreement, secured by a deed of trust,
mortgage or other Lien against a property or asset, with respect to which the
purchaser of such property or asset agrees to pay the seller of such property or
asset a profit, price, premium participation or other similar amount in respect
of such property or asset.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Ratio Subsidiaries”: as of any date, the Subsidiaries of the Borrower except
Mortgage Banking Subsidiaries, Rialto Subsidiaries and Designated Subsidiaries,
and, from and after March 1, 2015, Commercial Subsidiaries, Multi-Family
Subsidiaries and Sunstreet Subsidiaries.

“Real Estate”: land, rights in land and interests therein (including, without
limitation, leasehold interests), and equipment, structures, improvements,
furnishings, fixtures and buildings (including a mobile home of the type usually
installed on a developed site) located on or used in connection with land,
rights in land or interests therein (including leasehold interests), but shall
not include Mortgages or interests therein.

“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Register”: as defined in Section 10.6(b).

“Regulations U and X”: Regulations U and X of the Board as in effect from time
to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reportable Event”: a reportable event as defined in Section 4043 of ERISA and
the regulations issued under such section, with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

“Required Lenders”: at any time, the holders of more than fifty percent (50%) of
the Total Commitments then in effect or, if the Commitments have been
terminated, the Outstanding Amount at such time.

“Required Liquidity”: as of any date, (a) $10,000,000 plus (b) if, as of the end
of the fiscal quarter most recently ended, the Interest Coverage Ratio was less
than 1.50 to 1.00, an amount equal to 1.00x Consolidated Interest Incurred for
the last twelve months then ended.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

20



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer or president or executive
vice president or chief financial officer of the Borrower.

“Revolving Loans”: as defined in Section 2.1(a).

“Rialto Subsidiaries”: as of any date, a Subsidiary of Borrower which is engaged
or hereafter engages in originating, underwriting, acquiring, owning, financing,
selling, managing and/or servicing real estate assets, third party capital,
commercial and residential real estate loans and/or mortgage backed securities.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b), or (d) any Person otherwise the subject of any Sanctions.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Significant Subsidiaries”: as of any date, any Loan Party that has either
(i) $100,000,000 or more of assets or (ii) stockholder’s equity constituting
five percent (5%) or more of consolidated stockholders equity of Borrower before
non-controlling interest.

“Sixth Amended Credit Agreement”: as defined in the preamble hereto.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person does not intend to, and does not believe that it
will incur debts beyond such Person’s ability to pay such debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

21



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, joint venture,
limited liability company, or other business entity (except for Persons which
would not be considered a Subsidiary of such Person but for the application of
FASB Interpretation No. 46 or EITF 04-5 issued by the Financial Accounting
Standards Board and the Emerging Issues Task Force, as such interpretations or
pronouncements may be amended or modified from time to time) of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.

“Sunstreet Subsidiary”: a Subsidiary of the Borrower which has engaged in or
hereafter engages in, as part of its principal business, the installation,
development, ownership, servicing, sale or lease of solar power systems or sale
of solar power for homeowners and activities that are incidental or ancillary
thereto.

“Syndication Agents”: collectively, Bank of America, N.A., Citibank, N.A.,
Deutsche Bank Securities, Inc., Credit Suisse AG, Cayman Islands Branch, Goldman
Sachs Bank USA, PNC Bank, National Association, RBC Capital Markets, Mizuho
Bank, Ltd., Wells Fargo Bank, N.A., BMO Harris Bank N.A., TD Bank, N.A., and
Bank of the West.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: as the context requires, the Class A Termination Date or the
Class C Termination Date.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Transferee”: any Assignee, Participant or any counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any of its
Affiliates or any of their respective obligations.

“Type”: as to any Loan, its nature as an ABR Loan, a Eurodollar Loan or a LIBOR
Daily Rate Loan.

“Unfunded Liabilities”: the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations (excluding for purposes of
such determination any Plans with respect to which assets exceed benefit
liabilities).

“Uniform Commercial Code”: the Uniform Commercial Code, as the same may, from
time to time, be in effect in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any collateral provided
pursuant to this Agreement is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority (but not attachment) and for purposes of definitions
related to such provisions.

“United States” or “U.S.”: the United States of America.

 

22



--------------------------------------------------------------------------------

“Unrestricted Cash”: cash and Cash Equivalents of the Borrower and Ratio
Subsidiaries that are free and clear of all Liens (other than bankers’ Liens)
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the applicable Loan Party.

“U.S. Tax Compliance Certificate”: as defined in Section 2.16(f)(ii)(C).

“Voting Stock”: with respect to any Person, securities of any class of Capital
Stock of such Person entitling the holders thereof (other than preferred stock
or similar securities that vote solely by reason of a contingency, such as
bankruptcy) to vote in the election of members of the board of directors of such
Person.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Loan Party not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, accounts, leasehold interests and
contract rights, and (v) references to agreements or other Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Obligations
as amended, supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 GAAP. Notwithstanding anything to the contrary contained in the definition
of “GAAP” or in the definition of “Capital Lease Obligations,” in the event of
an accounting change requiring leases to be capitalized, only those leases that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.

 

23



--------------------------------------------------------------------------------

1.4 Interest Rates; LIBOR Notification. The interest rate on Eurodollar Loans is
determined by reference to the Eurodollar Base Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in the last paragraph of Section 2.13
of this Agreement, such paragraph in Section 2.13 provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrower, pursuant to Section 2.13, in advance of any potential
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurodollar Base Rate” or
“LIBOR Daily Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.13, will
be similar to, or produce the same value or economic equivalence of, the
Eurodollar Base Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

1.5 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Capital Stock at such time.

1.6 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Percentage Interest of the
L/C Obligations then outstanding, and after giving effect to the proposed
Revolving Loan and application of the proceeds thereof to the repayment of any
outstanding Obligations, does not exceed the amount of such Lender’s Commitment.
During the Commitment Period the Borrower may use the Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans, ABR Loans or LIBOR Daily Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.9.

 

24



--------------------------------------------------------------------------------

(b) Borrower shall repay (i) all outstanding Class A Revolving Loans on the
Class A Termination Date, (ii) intentionally omitted; and (iii) all outstanding
Class C Revolving Loans on the Class C Termination Date. Additionally, on the
Class C Termination Date, if, after all outstanding Class C Revolving Loans have
been repaid, the outstanding Class A Revolving Loans, when added to the L/C
Obligations then-outstanding, exceeds the aggregate amount of the Class A
Commitments, the Borrower shall repay such portion of the outstanding Class A
Revolving Loans as is sufficient to reduce the outstanding principal amount of
the Class A Revolving Loans to an amount, when added to the L/C Obligations
then-outstanding, equal to the aggregate amount of all Class A Commitments.

(c) Intentionally Omitted.

(d) Provided that Borrower has made the payments required pursuant to
Section 2.1(b), if any, on the Class C Termination Date:

(i) the Commitments of all Class C Lenders shall terminate, the Commitments of
all Class A Lenders shall continue on the terms herein set forth and the Total
Commitments shall be reduced to an amount equal to the sum of the Class A
Commitments;

(ii) the Percentage Interests of each Class A Lender shall be adjusted to
reflect the termination of the Commitments of the Class C Lenders;

(iii) subject to clause (ii) above, all Class A Revolving Loans shall be
continued outstanding as Class A Revolving Loans held by the Class A Lenders
ratably in accordance with their respective Percentage Interest (after giving
effect to the adjustment described in clause (ii) above);

(iv) all outstanding Letters of Credit shall continue and be allocated among the
Class A Lenders in accordance with each Class A Lender’s Percentage Interest
(after giving effect to the adjustment described in clause (ii) above);

(v) intentionally omitted; and

(vi) after giving effect to all of the foregoing, any unused Commitments shall
continue as Class A Commitments.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent (a) prior to 1:00 P.M., New York
City time, three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurodollar Loans, (b) prior to 11:00 A.M., New York City time, on the
requested Borrowing Date, in the case of LIBOR Daily Rate Loans, or (c) prior to
2:00 P.M., New York City time, on the requested Borrowing Date, in the case of
ABR Loans), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Any Revolving Loans made on the
Closing Date shall initially be ABR Loans. Each borrowing under the Commitments
shall be in an amount equal to (x) in the case of ABR Loans and LIBOR Daily Rate
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans,

 

25



--------------------------------------------------------------------------------

$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to (i) 12:00 Noon, New York City time,
in the case of Eurodollar Loans, (ii) 4:00 P.M., New York City time, in the case
of ABR Loans and (iii) 3:00 P.M. New York city time, in the case of LIBOR Daily
Rate Loans, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent or by otherwise transferring such amounts
as the Borrower shall direct.

2.3 Intentionally Omitted.

2.4 Intentionally Omitted.

2.5 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the date hereof
to but excluding the last day of the Commitment Period, computed at the
applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears within three (3) Business Days of receipt an invoice from
the Administrative Agent; provided, however, pursuant to Section 2.20, the
Borrower shall not be obligated to pay a commitment fee for the account of any
Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three (3) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Outstanding Amount would exceed the
Total Commitments. Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple thereof, and shall reduce permanently the Commitments then
in effect.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three (3) Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
(1) Business Day prior thereto, in the case of ABR Loans and LIBOR Daily Rate
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans, ABR Loans or LIBOR Daily Rate Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.17. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Revolving Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

26



--------------------------------------------------------------------------------

2.8 Mandatory Prepayments. Subject to the provisions of this Section 2.8, if and
to the extent at the end of any fiscal quarter following the occurrence of a
Mandatory Prepayment and Leverage Ratio Event:

(a) the sum of, in each case without duplication, (i) the Indebtedness of
Borrower and each Restricted Subsidiary secured by a Lien on assets of Borrower
or a Restricted Subsidiary that does not constitute a Permitted Lien, plus
(ii) the Outstanding Amount (excluding the amount of L/C Obligations under
Performance Letters of Credit) under this Agreement, exceeds

(b) 20% of Total Consolidated Stockholders Equity (excluding non-controlling
interests),

the Borrower shall reduce the Outstanding Amount by the amount of such excess.

For purposes of the foregoing, Indebtedness, Restricted Subsidiary, Lien,
Permitted Lien and Total Consolidated Stockholders Equity shall have the
meanings given to such terms in the most restrictive outstanding indenture for
Borrower’s senior notes. Commencing with the end of the fiscal quarter following
satisfaction of the Interest Coverage Trigger for two consecutive quarters, the
provisions of this Section 2.8 shall no longer be applicable, unless and until a
Mandatory Prepayment and Leverage Ratio Event thereafter occurs.

Amounts to be applied in connection with prepayments made pursuant to this
Section 2.8 shall be applied, first, to the prepayment of Revolving Loans, and
second, if the aggregate principal amount of Revolving Loans then-outstanding is
less than the amount of such prepayments (because L/C Obligations constitute a
portion of the Outstanding Amount), Borrower shall, to the extent of the
balance, deposit an amount in cash equal to 100% of such L/C Obligations in a
cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment of Revolving Loans
pursuant to Section 2.8 shall be made, first, to ABR Loans, second, to
Eurodollar Loans, and third, to LIBOR Daily Rate Loans, and in each case, shall
be made pro rata between the Class A Revolving Loans and the Class C Revolving
Loans based on each Lender’s Percentage Interest. Each prepayment of the Loans
under Section 2.8 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

2.9 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans or LIBOR Daily Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., New York City
time, on the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert ABR Loans
or LIBOR Daily Rate Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 1:00 P.M., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan or LIBOR Daily Rate Loan may be converted into a
Eurodollar Loan when any Event of Default has occurred and is continuing and the
Required Lenders have determined in their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

27



--------------------------------------------------------------------------------

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Required Lenders have determined
in their sole discretion not to permit such continuations, and provided,
further, that if the Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.10 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than fifteen Eurodollar Tranches
shall be outstanding at any one time.

2.11 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) Each LIBOR Daily Rate Loan shall bear interest at a rate per annum equal to
the LIBOR Daily Rate plus the Applicable Margin (as set forth in the Eurodollar
Loans column in the definition of “Applicable Margin”).

(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus two percent (2%) or
(y) in the case of Reimbursement Obligations, the rate applicable to ABR Loans
plus two percent (2%), and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), after giving effect to any applicable grace period,
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus two percent (2%), in each case, with respect
to clauses (i) and (ii) above, from the date of such non payment until such
amount is paid in full.

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section 2.11 shall be
payable from time to time on demand.

 

28



--------------------------------------------------------------------------------

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
(A) ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, (B) the Applicable Margin related to Letters of Credit and
(C) Letter of Credit fees, shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. Interest and such fees
shall accrue for each period from and including the first day of such period but
excluding the last day of such period. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate or LIBOR Daily Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period or the LIBOR Daily
Rate, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the LIBOR Daily Rate or the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any LIBOR Daily Rate Loans or Eurodollar Loans requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans or LIBOR Daily Rate Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans or LIBOR Daily Rate Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans or LIBOR Daily Rate Loans shall be made or continued as such,
nor shall the Borrower have the right to convert Loans to Eurodollar Loans or
LIBOR Daily Rate Loans. If at any time the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a) have
not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for

 

29



--------------------------------------------------------------------------------

determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Base Rate or the LIBOR Daily Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 10.1, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five
(5) Business Days of the date the Administrative Agent shall have provided such
proposed amendment to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this paragraph (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this paragraph, only to the extent the LIBOR Daily Rate or the Eurodollar Base
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Eurodollar Loans or LIBOR Daily Rate Loans requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans or LIBOR Daily Rate Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans or LIBOR Daily Rate Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

2.14 Pro Rata Treatment and Payments.

(a) Except as set forth in Section 2.20 below, each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Percentage Interests of the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such

 

30



--------------------------------------------------------------------------------

amount is not made available to the Administrative Agent by the required time on
the Borrowing Date therefor, such Lender shall pay to the Administrative Agent,
on demand, such amount with interest thereon, at a rate equal to the greater of
(i) the Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to ABR Loans under the relevant Facility, on demand,
from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.14(d), 2.14(e), 3.4(a) or 9.7, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent or
the Issuing Lender for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

2.15 Requirements of Law.

(a) If (i) the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender or the Issuing
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof, (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act
or any requests, rules, guidelines, or directives thereunder or issued in
connection therewith, regardless of the date enacted, adopted or issued or
(iii) any requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority), in each case pursuant to Basel III, regardless
of the date actually enacted, adopted or issued:

(A) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
the Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate or LIBOR Daily Rate; or

 

31



--------------------------------------------------------------------------------

(C) shall impose on such Lender or the Issuing Lender any other similar
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender or Issuing Lender or such other Recipient deems to
be material, of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable by such Lender or the Issuing Lender or such other Recipient
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, the Issuing Lender or such other Recipient, as the
case may be, upon its demand, any additional amounts necessary to compensate
such Lender, the Issuing Lender or such other Recipient, as the case may be for
such increased cost or reduced amount receivable. If any Lender or Issuing
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower by providing a certificate
along with reasonably detailed calculations of such additional amounts (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

(b) If any Lender or the Issuing Lender shall have determined that the adoption
of or any change in any Requirement of Law regarding capital or liquidity
adequacy or in the interpretation or application thereof or compliance by such
Lender or the Issuing Lender or any corporation controlling such Lender or the
Issuing Lender with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) from any Governmental
Authority, including compliance (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any requests, rules, guidelines, or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued and (ii) with any requests, rules, guidelines or directives
promulgated by the Bank for International Settlements or the Basel Committee on
Banking Supervision (or any successor or similar authority) pursuant to Basel
III, made subsequent to the date hereof shall have the effect of reducing the
rate of return on such Lender’s, or Issuing Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender, the Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s, the Issuing Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender or the Issuing Lender to be material, then from
time to time, after submission by such Lender or the Issuing Lender to the
Borrower by providing a certificate along with reasonably detailed calculations
of such additional amounts (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender or the Issuing
Lender such additional amount or amounts as will compensate such Lender, the
Issuing Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender or the Issuing Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section 2.15,
the Borrower shall not be required to compensate a Lender or the Issuing Lender
pursuant to this Section 2.15 for any amounts incurred more than six months
prior to the date that such Lender or the Issuing Lender notifies the Borrower
of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section 2.15 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

32



--------------------------------------------------------------------------------

2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Borrower shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register and (iii) any Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
paragraph (d).

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Documents shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

33



--------------------------------------------------------------------------------

(f) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(ii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(A) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

(D) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(iii) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

34



--------------------------------------------------------------------------------

(iv) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA and the rules and regulations
promulgated pursuant thereto if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply their its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of determining whether
withholding Taxes will be imposed under FATCA, from and after the effective date
of this Agreement, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Borrower and the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

In addition, each Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify the Borrower at any time it determines that it is no longer able
to provide any previously delivered certificate to the Borrower (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).

(g) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of any Tax as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the tax giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

(h) The agreements in this Section 2.16 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.16, the term “Lender” includes an Issuing
Lender and the term “applicable law” includes FATCA.

2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement

 

35



--------------------------------------------------------------------------------

or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15, 2.16(a) or 2.16(c) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.15, 2.16(a) or 2.16(c).

2.19 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.15, 2.16(a) or 2.16(c), (b) is a Defaulting Lender, or (c) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders (with the percentage in such definition
being deemed to be 50% for this purpose) has been obtained), with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) prior to any such replacement, such Lender shall
have taken no action under Section 2.18 so as to eliminate the continued need
for payment of amounts owing pursuant to Section 2.15, 2.16(a) or 2.16(c), (iii)
the replacement shall purchase, at par, all Loans and other amounts owing to
such replaced Lender on or prior to the date of replacement, (iv) the Borrower
shall be liable to such replaced Lender under Section 2.17 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (v) the replacement shall be an
Eligible Assignee reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15, 2.16(a) or
2.16(c), as the case may be, and (viii) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Sections 2.5(a) and 3.3(a);

 

36



--------------------------------------------------------------------------------

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1);

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Percentage Interests
only to the extent (A) no non-Defaulting Lender’s Percentage Interest
(determined excluding the Commitments of Defaulting Lenders) of the Outstanding
Amount exceeds such non-Defaulting Lender’s Commitment and (B) the conditions
set forth in Section 5.2 (other than 5.2(a)) are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within five (5) Business Days following
notice by Administrative Agent, if requested by an Issuing Lender, cash
collateralize such Defaulting Lender’s Percentage Interest of outstanding L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Percentage Interest of outstanding L/C Obligations pursuant to this
Section 2.20(c), Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Percentage Interest of outstanding L/C Obligations during the period
such Defaulting Lender’s Percentage Interest of outstanding L/C Obligations are
cash collateralized;

(iv) if the Percentage Interest of outstanding L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.20(c), then
the fees payable to the Lenders pursuant to Section 2.5 and Section 3.3 shall be
adjusted in accordance with such non-Defaulting Lenders’ Percentage Interests;
or

(v) if any Defaulting Lender’s Percentage Interest of outstanding L/C
Obligations are neither cash collateralized nor reallocated pursuant to this
Section 2.20(c), then, without prejudice to any rights or remedies of any
Issuing Lender or any Lender hereunder, all commitment fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to each Issuing Lender
until such L/C Obligations are cash collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend, renew or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100%-covered by the Commitments of
the non-Defaulting Lenders (and participating interests in any such newly issued
or increased Letters of Credit shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 2.20(c)(i) and/or, if requested by any
Issuing Lender, cash collateral will be provided by Borrower in accordance with
Section 2.20).

(e) so long as any Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 10.7 but excluding Section 2.19) shall, in
lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be

 

37



--------------------------------------------------------------------------------

applied at such time or times as may be determined by Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to any Issuing Lender hereunder,
(iii) third, if Administrative Agent or any Issuing Lender so requests, to be
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any existing interest in Letters of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by Administrative Agent, (v) fifth, to the payment of any
amounts owing to the Lenders or an Issuing Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vi) sixth, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.

In the event that Administrative Agent, Borrower and the Issuing Lenders (as
applicable) each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Percentage Interest; provided that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Lender shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

2.21 Increase in Commitments. The Borrower may, at its option, at any time or
from time to time prior to the Termination Date, increase the Total Commitments
by any amount provided that the Total Commitments shall not exceed
$2,800,000,000 by requesting the existing Lenders or new lenders to commit to
any such increase; provided that, (i) no Lender shall be required to commit to
any such increase; (ii) no such increase shall become effective unless at the
time thereof and after giving effect thereto (A) no Default or Event of Default
shall have occurred and be continuing, (B) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects , and (C) Administrative Agent shall
have received a certificate from Borrower to the effect of (A) and (B) of clause
(ii); and (iii) no new lender shall become a Lender pursuant to this
Section 2.21 unless such lender is an Eligible Assignee and Administrative Agent
shall have given its prior written consent, which consent shall not be
unreasonably withheld. Borrower shall be entitled to pay upfront or other fees
to such lenders who extend credit pursuant to this Section 2.21 as Borrower and
such lenders may agree. Any increase in the Total Commitments shall be a Class A
Commitment. Such increases in the Commitments shall become effective on the date
(each such date, an “Increased Facility Closing Date”) specified in an
activation notice delivered to Administrative Agent no less than ten
(10) Business Days prior to effective date of such notice specifying the amount
of the increase and the effective date thereof. Each new lender that provides
any part of any such increase in the Commitments (a “New Lender”) shall execute
a New Lender Supplement (each, a “New Lender Supplement”), substantially in the
form of Exhibit E, whereupon such New Lender shall become a Lender

 

38



--------------------------------------------------------------------------------

for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement. Unless
otherwise agreed by Administrative Agent, on each Increased Facility Closing
Date, Borrower shall borrow Revolving Loans under the relevant increased
Commitments from each Lender participating in the relevant increase in an amount
determined by reference to the amount of each Type of Loan (and, in the case of
Eurodollar Loans, of each Eurodollar Tranche) which would then have been
outstanding from such Lender if (x) each such Type or Eurodollar Tranche had
been borrowed or effected on such Increased Facility Closing Date and (y) the
aggregate amount of each such Type or Eurodollar Tranche requested to be so
borrowed or effected had been proportionately increased, and, if applicable in
connection with such increased Commitments, Borrower shall pay all amounts due
under Section 2.17. The Eurodollar Base Rate applicable to any Eurodollar Loan
borrowed pursuant to the preceding sentence shall equal the rate then applicable
to the Eurodollar Loans of the other Lenders in the same Eurodollar Tranche (or,
until the expiration of the then-current Interest Period, such other rate as
shall be agreed upon between Borrower and the relevant Lender).

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 3.4(a), agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower
(and on behalf of the Borrower or any Subsidiary or Joint Venture) on any
Business Day during the Commitment Period in such form as may be approved from
time to time by the Issuing Lender acting reasonably; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Commitments would be less than
zero. Each Letter of Credit shall (x) be denominated in Dollars and (y) expire
no later than the date that is ten (10) Business Days prior to the Class A
Termination Date. Notwithstanding that the Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary or Joint Venture, the Borrower shall be obligated to reimburse
the Issuing Lender and the Lenders for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of a Subsidiary or Joint Venture inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiary or Joint Venture. On the date hereof, the letters
of credit issued under the Sixth Amended Credit Agreement and issued under the
credit facilities entered into by CalAtlantic Group, Inc. and/or its
subsidiaries set forth on Schedule 3.1 attached hereto (collectively, the
“Existing LCs”) shall be continued under this Agreement and from and after the
date hereof, notwithstanding any language to the contrary contained in any of
the Existing LCs, the Existing LCs shall be deemed Letters of Credit issued
under this Agreement, and Borrower shall execute such acknowledgments and
agreements as Administrative Agent may reasonably request to evidence the
foregoing.

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) The Issuing Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 3.3. From and after
the effective date of any such replacement, (i) the successor Issuing Lender
shall have all the rights and obligations of the Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references

 

39



--------------------------------------------------------------------------------

herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering
(including via electronic delivery) to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such information describing the purpose of the letter
of credit and the location of the related project or development as the Issuing
Lender may request. Upon receipt of any Application, the Issuing Lender will
process such Application and such information describing the purpose of the
letter of credit and the location of the related project or development
delivered to it in connection therewith in accordance with its customary
procedures and shall issue, unless the Issuing Lender has received written
notice from any Lender, the Administrative Agent or the Borrower, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 5.2 shall not be satisfied, the Letter of Credit requested thereby
within two (2) Business Days after its receipt of the Application therefor and
all such requested information relating thereto by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed to by
the Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof.
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the undrawn portion of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans, shared ratably among the Lenders, in
accordance with their respective Commitments, and payable quarterly in arrears
on calendar quarters and within three (3) Business Days of receipt an invoice
from Administrative Agent after the issuance date. In addition, the Borrower
shall pay to the Issuing Lender for its own account (excluding, for any Issuing
Lender, such Issuing Lender’s Commitment as a Lender) a fronting fee of 0.10%
per annum on the aggregate undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on calendar quarters and within three
(3) Business Days of receipt an invoice from Administrative Agent or the Issuing
Lender after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses approved by the
Borrower as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Percentage Interest in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender

 

40



--------------------------------------------------------------------------------

thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Percentage
Interest of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under this Agreement. A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

(d) Provided that Borrower has made the payments required pursuant to
Section 2.1(b), on the Class C Termination Date, all outstanding Letters of
Credit shall continue and be allocated among the Class A Lenders in accordance
with each Class A Lender’s Percentage Interest (after giving effect to the
adjustment in such Percentage Interest described in Section 2.1(d)(ii)).

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender through
Administrative Agent if so requested by Administrative Agent on the Business Day
next succeeding the Business Day on which such Issuing Lender notifies Borrower
of the date and amount of a draft presented under any Letter of Credit and paid
by such Issuing Lender for the amount of (a) the draft so paid and (b) any costs
and expenses described in Section 3.3(b) incurred by the Issuing Lender in
connection with such payment. Each such payment shall

 

41



--------------------------------------------------------------------------------

be made to the Issuing Lender or the Administrative Agent at its address for
notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(d). Each Issuing Lender shall
give the Administrative Agent and the Borrower written notice, within one
(1) Business Day, of receipt of each draw request under any Letter of Credit,
together with a copy of each such draw request.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things,
(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, (ii) any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee, (iii) payment by the Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit
(provided that where an original Letter of Credit is required by the terms
thereof, an original or duplicate original which has been indemnified by the
beneficiary must be presented, and provided further that the foregoing shall not
exculpate the Issuing Lender from liability to the Borrower for the Issuing
Lender’s gross negligence or willful misconduct as may be finally judicially
determined in an independent action or proceeding brought by the Borrower
against the Issuing Lender following payment of the Borrower’s Reimbursement
Obligations), or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. The Issuing Lender shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of the
Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of bad faith, gross negligence or
willful misconduct (as found by a final and nonappealable decision of a court of
competent jurisdiction), shall be binding on the Borrower and shall not result
in any liability of the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall, within one (1) Business Day
after receipt thereof, notify the Borrower of the date and amount thereof
together with a copy of such draft. The responsibility of the Issuing Lender to
the Borrower in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall apply.

 

42



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lenders and the Lenders to enter
into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to the
Administrative Agent, the Issuing Lenders and each Lender that:

4.1 Financial Statement. Borrower has furnished to the Lenders on or prior to
the Closing Date a copy of the Form 10-K of Borrower and its Subsidiaries for
the period ended November 30, 2018; it being understood that such financial
statements filed with or furnished to the SEC by the Borrower (and which are
available online) shall be deemed to have been provided by the Borrower. Such
financial statements and the notes thereto, and any financial statements
required to be delivered by Borrower hereunder and the notes thereto, fairly
present in all material respects the consolidated financial position of Borrower
and its Subsidiaries as at the dates specified therein and the consolidated
results of operations and cash flows for the periods then ended, all in
conformity with GAAP.

4.2 No Material Adverse Change. There has been no material adverse change in the
financial condition of Borrower and its Subsidiaries, taken as a whole, since
the date of the most recently delivered financial statements.

4.3 Organization, Powers, and Capital Stock. Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its contracts and other rights and
to avoid any penalty or forfeiture except in each case to the extent of
omissions that would not have a Material Adverse Effect. All outstanding shares
of Capital Stock of Borrower are duly authorized, validly issued, fully paid,
nonassessable, and issued in compliance with all applicable state and federal
securities laws.

4.4 Authorization; and Validity of this Agreement; Consents; etc.

(a) Each of the Loan Parties has the power and authority to execute and deliver
this Agreement, the Notes, the Guarantee Agreement and the other Loan Documents
to which it is a party and to perform all its obligations hereunder and
thereunder. The execution and delivery by the Borrower of this Agreement and the
Notes and by each of the Loan Parties of the Guarantee Agreements and the other
Loan Documents to which it is a party and its performance of its obligations
hereunder and thereunder and any and all actions taken by the Loan Parties
(i) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (ii) will
not violate or be in conflict with (A) any provisions of law (including, without
limitation, any applicable usury or similar law), (B) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (C) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or certificate of formation or operating agreement (as applicable),
(iii) will not result in a material breach of or constitute a material default
under any material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its properties or assets is or may be
bound (including without limitation any indentures pursuant to which any debt
Securities of the Borrower have been issued), and (iv) except as otherwise
contemplated by this Agreement, will not result in the creation or imposition of
any lien, charge or encumbrance upon, or any security interest in, any of its
properties or assets. Each of this Agreement, the Notes, the Guarantee Agreement
and the other applicable Loan Documents has been duly executed and delivered by
the applicable Loan Parties. The Loan Documents constitute legal, valid and
binding obligations of the applicable Loan Parties enforceable against the
applicable Loan Parties in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

43



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any Subsidiary is a party to any agreement or
instrument or is subject to any charter or other restrictions that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any other Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party that would have a Material
Adverse Effect, and consummation of the transactions contemplated hereby and in
the other Loan Documents will not cause any Loan Party to be in material default
under any material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its properties or assets is or may be
bound (including without limitation any indentures pursuant to which any debt
Securities of the Borrower have been issued).

(c) No order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a Quarterly Report on Form 10-Q, in each case with the SEC) with,
or validation of, or exemption by, any governmental or public authority (whether
federal, state or local, domestic or foreign) or any subdivision thereof is
required in connection with, or as a condition precedent to, the due and valid
execution, delivery and performance by any Loan Party of the Credit Agreement,
the Notes, the Guarantee Agreements or the other Loan Documents, or the
legality, validity, binding effect or enforceability of any of the respective
terms, provisions or conditions thereof. To the extent that any franchises,
licenses, certificates, authorizations, approvals or consents from any federal,
state or local (domestic or foreign) government, commission, bureau or agency
are required for the acquisition, ownership, operation or maintenance by any
Loan Party of properties now owned, operated or maintained by any of them, those
franchises, licenses, certificates, authorizations, approvals and consents have
been validly granted, are in full force and effect and constitute valid and
sufficient authorization therefor, except in each case to the extent of
omissions that would not have a Material Adverse Effect.

4.5 Compliance with Laws and Other Requirements. Each Loan Party is in
compliance with and conform to all statutes, laws, ordinances, rules,
regulations, orders, restrictions and all other legal requirements of all
domestic or foreign governments or any instrumentality thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, the violation of which would have a Material
Adverse Effect, including, without limitation, regulations of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, the Florida Land Sales Act or any comparable statute in any
other applicable jurisdiction.

4.6 Litigation. There is no action, suit, proceeding or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) pending
or, to the best knowledge of the Borrower, threatened against or affecting any
Loan Party which could reasonably be expected to have a Material Adverse Effect.
No Loan Party is in default with respect to any final judgment, writ,
injunction, decree, rule or regulation of any court or federal, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which default would have a Material
Adverse Effect. Notwithstanding the foregoing, the litigation matters set forth
on Schedule 4.6 attached hereto shall be excluded and excepted for all purposes
of this Section 4.6.

4.7 No Default. No event has occurred and is continuing that is a Default or an
Event of Default.

 

44



--------------------------------------------------------------------------------

4.8 Title to Properties. Each of the Loan Parties has good and marketable fee
title, or title insurable by a reputable and nationally recognized title
insurance company, to the Real Estate owned by it, and to all the other assets
owned by it and either reflected on the balance sheet and related notes and
schedules most recently delivered by the Borrower to the Lenders (the “Recent
Balance Sheet”) or acquired by it after the date of that balance sheet and prior
to the date hereof, except for those properties and assets which have been
disposed of since the date of the Recent Balance Sheet or which no longer are
used or useful in the conduct of its business and properties and assets the
absence of which would not have a Material Adverse Effect. All such Real Estate
and other assets owned by the Loan Parties are free and clear of all mortgages,
Liens, charges and other encumbrances (other than Permitted Liens), except
(i) in the case of Real Estate, as reflected on title insurance policies
insuring the interest of the applicable Loan Party in the Real Estate or in
title insurance binders issued with respect to the Real Estate (some of which
title insurance binders have expired but were valid at the time of acquisition
of the relevant Real Estate), and (ii) as reflected in the Recent Balance Sheet.

4.9 Tax Liability. There have been filed all federal, state and local tax
returns with respect to the operations of the Loan Parties which are required to
be filed, except where extensions of time to make those filings have been
granted by the appropriate taxing authorities and the extensions have not
expired or where failure to file would not have a Material Adverse Effect. The
Loan Parties have paid or caused to be paid to the appropriate taxing
authorities all Taxes as shown on those returns and on any assessment received
by any of them, to the extent that those Taxes have become due, except for Taxes
the failure to pay which do not violate the provisions of this Agreement.

4.10 Regulations U and X; Investment Company Act.

(a) Neither the Borrower nor any other Loan Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U or Regulation X). Margin stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Loan Parties which are subject
to any limitation on sale, pledge, or other restriction hereunder.

(b) Except with respect to purchases of the Borrower’s stock by, or on behalf
of, the Borrower otherwise permitted and that is subsequently retired or
retained by the Borrower as treasury stock, no part of the proceeds of any of
the Loans will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock. If requested by the Lenders, the Borrower shall furnish to the Lenders a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U. No part of the proceeds of the Loans will be used
for any purpose that violates, or which is inconsistent with, the provisions of
Regulation U or Regulation X.

(c) No Loan Party is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.11 Pension Plan. Neither the Borrower nor any other Loan Party is executing or
delivering any of the Loan Documents or entering into any of the transactions
contemplated hereby, directly or indirectly, in connection with any arrangement
or understanding in any respect involving any “employee benefit plan” with
respect to which the Borrower or any other Loan Party is a “party in interest”
within the meaning of the Employee Retirement Income Security Act of 1974, or a
“disqualified person”, within the meaning of the Code. No Unfunded Liabilities
exist with respect to any Plans except as would not have a Material Adverse
Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other Loan Party nor any other
members of the Controlled Group has withdrawn from any Plan or initiated steps
to do so, and no steps have been taken to reorganize or terminate any Plan.

 

45



--------------------------------------------------------------------------------

4.12 Subsidiaries; Joint Ventures. As of the date hereof, Schedule 4.12 contains
a complete and accurate list of (a) all Subsidiaries of the Borrower, including,
with respect to each Subsidiary, (i) its state of incorporation and (ii) the
number and percentage of its shares owned by the Borrower and/or by any other
Subsidiary, and (b) each Joint Venture, including, with respect to each such
Joint Venture, (i) its jurisdiction of organization and (ii) the number and
percentage of its shares owned by the Borrower and/or by any other Subsidiary.
All the outstanding shares of Capital Stock of each Subsidiary of the Borrower
are validly issued, fully paid and nonassessable, except as otherwise provided
by state wage claim laws of general applicability. All of the outstanding shares
of Capital Stock of each Subsidiary owned by the Borrower or another Subsidiary
as specified in Schedule 4.12 are owned free and clear of all Liens, security
interests, equity or other beneficial interests, charges and encumbrances of any
kind whatsoever, except for Permitted Liens. Neither the Borrower nor any other
Loan Party owns of record or beneficially any shares of the Capital Stock or
other equity interests of any Subsidiary that is not a Guarantor, except
Non-Guarantor Subsidiaries.

4.13 Environmental Compliance. To the best of the Borrower’s knowledge and
belief, no Hazardous Substances in material violation of any Environmental Laws
are present upon any of the Real Estate owned by any Loan Party or any Real
Estate which is encumbered by any Mortgage held by any Loan Party, and neither
the Borrower nor any other Loan Party has received any notice to the effect that
any of the Real Estate owned by the Borrower or any other Loan Party or any of
their respective operations are not in compliance with any of the requirements
of applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Substance into the environment, which non-compliance or
remedial action could be reasonably expected to have a Material Adverse Effect.

4.14 No Misrepresentation. The certificates, schedules, exhibits, reports and
other documents provided or to be provided by any Loan Party in connection with
the transactions contemplated hereby or thereby (including, without limitation,
the negotiation of and compliance with the Loan Documents), taken as a whole, do
not contain or will not contain a misstatement of a material fact or omit to
state a material fact required to be stated therein in order to make the
statements contained therein, in the light of the circumstances under which
made, not misleading.

4.15 Solvent. Borrower and its Subsidiaries on a consolidated basis are Solvent.

4.16 Foreign Direct Investment Regulations. Neither the making of the Loans or
advances of credit nor the repayment thereof nor any other transaction
contemplated hereby will involve or constitute a violation by any Loan Party of
any provision of the Foreign Direct Investment Regulations of the United States
Department of Commerce or of any license, ruling, order, or direction of the
Secretary of Commerce thereunder.

4.17 Relationship of the Loan Parties. The Loan Parties are engaged as an
integrated group in the business of owning, developing and selling Real Estate
and of providing the required services, credit and other facilities for those
integrated operations. The Loan Parties require financing on such a basis that
funds can be made available from time to time to such entities, to the extent
required for the continued successful operation of their integrated operations.
The Loans and other advances of credit to be made to the Borrower under this
Agreement are for the purpose of financing the integrated operations of the Loan
Parties, and the Loan Parties expect to derive benefit, directly or indirectly,
from the Loans and other advances, both individually and as a member of the
integrated group, since the financial success of the operations of the Loan
Parties is dependent upon the continued successful performance of the integrated
group as a whole.

 

46



--------------------------------------------------------------------------------

4.18 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Loan
Parties operate.

4.19 Foreign Asset Control Regulations. Neither the execution and delivery of
the Loan Documents by Borrower or any other Loan Party nor the use of the
proceeds by the Borrower of any Loan or any extension of credit, will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or the Anti-Terrorism Order or any enabling legislation
or executive order relating to any of the same. Without limiting the generality
of the foregoing, none of the Borrower, any Loan Party nor any of their
respective Subsidiaries (a) are or will become a blocked person described in
Section 1 of the Anti-Terrorism Order or (b) to Borrower’s knowledge, engage or
will engage in any dealings or transactions or be otherwise associated with any
such blocked person.

4.20 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective directors, employees and officers and to
the knowledge of the Borrower its affiliates and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will benefit from the credit facility established hereby,
is a Sanctioned Person. The Borrower shall not directly or indirectly utilize
the proceeds of any Loan or Letter of Credit in a manner that will violate
Anti-Corruption Laws or applicable Sanctions.

4.21 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

4.22 Plan Assets; Prohibited Transactions. None of the Borrower or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement; Guarantee and Notes. The Administrative Agent shall have
received (i) this Agreement, executed and delivered by the Borrower and the
Class A Lenders, which shall be in full force and effect, (ii) the Guarantee
Agreement, executed and delivered by each Guarantor, which shall be in full
force and effect, and (iii) a Note payable to the order of each Lender that
shall have requested a Note under and in accordance with this Agreement (which
Lenders as of the Closing Date are identified on Schedule 5.1 attached hereto),
which shall be in full force and effect.

 

47



--------------------------------------------------------------------------------

(b) Financial Statements. The Lenders shall have received filed Form 10-K for
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2018.

(c) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses of the Administrative Agent for which
invoices have been presented by 12:00 Noon, New York City time at least two
(2) Business Days prior to the Closing Date (including the reasonable fees and
expenses of legal counsel to the Administrative Agent) on or before the Closing
Date.

(d) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The following supporting documents with respect to the Borrower
and certain other Loan Parties: (i) a copy of its certificate or articles of
incorporation or formation or certificate of limited partnership (as applicable)
certified as of a date reasonably close to the Closing Date to be a true and
accurate copy by the Secretary of State of its state of incorporation or
formation; (ii) a certificate of that Secretary of State, dated as of a date
reasonably close to the Closing Date, as to its existence and (if available)
good standing; (iii) a certificate of the Secretary of State of each
jurisdiction, other than its state of incorporation, in which it does business,
as to its qualification as a foreign corporation; (iv) a copy of its by-laws,
partnership agreement or operating agreement (as applicable), certified by its
secretary or assistant secretary, general partner, manager or other appropriate
Person (as applicable) to be a true and accurate copy of its by-laws,
partnership agreement or operating agreement (as applicable) in effect on the
Closing Date; (v) a certificate of its secretary or assistant secretary, general
partner, manager or other appropriate Person (as applicable), as to the
incumbency and signatures of its officers or other Persons who have executed any
documents on behalf of such Loan Party in connection with the transactions
contemplated by this Agreement; (vi) a copy of resolutions of its Board of
Directors, certified by its secretary or assistant secretary to be a true and
accurate copy of resolutions duly adopted by such Board of Directors, or other
appropriate resolutions or consents of, its partners or members certified by its
general partner or manager (as applicable) to be true and correct copies thereof
duly adopted, approved or otherwise delivered by its partners or members (to the
extent necessary and applicable), each of which is certified to be in full force
and effect on the Closing Date, authorizing the execution and delivery by it of
this Agreement and any Notes, Guarantee Agreement and other Loan Documents
delivered on the Closing Date to which it is a party and the performance by it
of all its obligations thereunder; and (vii) such additional supporting
documents and other information with respect to its operations and affairs as
the Administrative Agent may reasonably request.

(e) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Clifford Chance LLP, counsel to the Borrower and its
Subsidiaries, substantially in the form of Exhibit F-1, and a favorable legal
opinion from Borrower’s internal counsel, substantially in the form of Exhibit
F-2. Such legal opinions shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Representations and Warranties; No Defaults. Certificates signed by a duly
authorized officer of the Borrower stating that: (i) the representations and
warranties of the Borrower contained in Section 4 hereof are correct and
accurate on and as of the Closing Date as though made on and as of the Closing
Date and (ii) no event has occurred and is continuing which constitutes an Event
of Default or Default hereunder as of the Closing Date, or after giving effect
to any extension of credit on the Closing Date.

(g) Compliance Certificate. Delivery of a Compliance Certificate, substantially
in the form of Exhibit B, as of November 30, 2018.

 

48



--------------------------------------------------------------------------------

(h) “Know Your Customer” and Anti-Money Laundering Information. The
Administrative Agent shall have received, at least five (5) days prior to the
Closing Date, all documentation and other information regarding the Borrower
reasonably requested by any Lender through the Administrative Agent in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent requested in writing
of the Borrower at least ten (10) days prior to the Closing Date.

(i) Additional Documents. Such other documents as the Administrative Agent, its
counsel or any Lender may reasonably request.

On the date hereof, outstanding Eurodollar Loans made under the Sixth Amended
Credit Agreement shall be continued under this Agreement and the Lenders and
Borrower agree that such borrowings shall constitute extensions of credit under
this Agreement. Borrower shall execute such acknowledgments and agreements as
Administrative Agent may reasonably request to evidence the foregoing.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Borrowing Request. The Administrative Agent shall have received notice of
Borrower’s request for Revolving Loan as provided in Section 2.2 or Letter of
Credit request as provided in Section 3.2.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except to the extent already qualified by
materiality, in which case said representations and warranties are true and
correct in all respects) on and as of such date as if made on and as of such
date, provided if any such representations and warranties are expressly made
only as of a prior date, such representations and warranties shall be true as of
such prior date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(d) Commitment. After giving effect to such Loan or Letter of Credit, (i) the
L/C Obligations shall not exceed the L/C Commitment and (ii) the aggregate
outstanding principal amount of Loans shall not exceed the portion of the Total
Commitments available for Loans.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities or increased costs) is owing to any
Lender, any Issuing Lender or the Administrative Agent hereunder, Borrower shall
and shall cause each Loan Party to:

 

49



--------------------------------------------------------------------------------

6.1 Reporting Requirements. Borrower shall maintain a standard system of
accounting established and administered in accordance with GAAP and shall cause
to be delivered to the Administrative Agent (for prompt distribution by the
Administrative Agent to Lenders):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending November 30,
2019), a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of that fiscal year and the related consolidated statements of earnings,
stockholders’ equity and cash flows for that fiscal year, all with accompanying
notes and schedules, prepared in accordance with GAAP consistently applied and
audited and reported upon by Deloitte & Touche or another firm of independent
certified public accountants of similar recognized standing selected by the
Borrower and acceptable to the Administrative Agent (such audit report shall not
be qualified by “going concern” or as to scope); the financial statements filed
with or furnished to the SEC by the Borrower (and which are available online)
shall be deemed to have been provided by the Borrower under this reporting
requirement;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters, of each fiscal year of the Borrower (commencing
with the fiscal quarter ending May 31, 2019), a consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of that quarter, and the related
consolidated statement of earnings and cash flows of the Borrower and its
Subsidiaries for the period from the beginning of the fiscal year to the end of
that quarter, all prepared in accordance with GAAP consistently applied,
unaudited but certified by an Authorized Financial Officer to fairly represent
in all material respects the consolidated financial position of Borrower and its
Subsidiaries as at the dates specified therein and the consolidated results of
operations and cash flows for the periods then ended, all in conformity with
GAAP; the financial statements filed with or furnished to the SEC by the
Borrower (and which are available online) shall be deemed to have been provided
by the Borrower under this reporting requirement;

(c) within 120 days after the end of each fiscal year of the Borrower, a letter
signed by that firm of independent certified public accountants to the effect
that, during the course of their examination, nothing came to their attention
which caused them to believe that any Event of Default has occurred, or if such
Event of Default has occurred, specifying the facts with respect thereto;

(d) within 120 days after the beginning of each fiscal year of the Borrower
commencing on or after fiscal year 2019, a projection, in reasonable detail and
in form and substance satisfactory to the Administrative Agent, on a quarterly
basis, of the cash flow, earnings and the balance sheet of the Borrower and its
Subsidiaries for that fiscal year, accompanied by assumptions used;

(e) promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended) filed by the Borrower with or furnished to any securities exchange or
any governmental authority or commission, except material filed with or
furnished to governmental authorities or commissions relating to the development
of Real Estate in the ordinary course of the business of the Loan Parties and
which does not relate to or disclose any Material Adverse Effect; the reports
and financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower under these reporting requirements;

(f) as soon as available and in any event within 60 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year for the 10 largest homebuilding unconsolidated
Joint Ventures, financial information in the form represented in the quarterly
financial statements filed with the SEC for the fiscal quarter ending May 31,
2019, and if the foregoing information is provided in such quarterly and annual
financial statements filed with the SEC, such filings shall be sufficient to
satisfy this requirement;

 

50



--------------------------------------------------------------------------------

(g) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending May 31, 2019 and fiscal year
ending November 30, 2019), a Compliance Certificate, including (i) calculations
(in reasonable detail) and other information, if any, required to indicate
whether Borrower is in compliance, as of the last day of such quarterly or
annual period, as the case may be, with Sections 7.1 and 7.6 and (ii) a
statement, from the relevant signatories that, having read this Agreement, and
based upon an examination which they deemed sufficient to enable them to make an
informed statement, there does not exist any Event of Default or Default, or if
such Event of Default or Default has occurred, specifying the facts with respect
thereto;

(h) as soon as possible and in any event within 30 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by a Responsible Officer of the Borrower, describing said Reportable
Event and the action which the Borrower proposes to take with respect thereto;

(i) as soon as possible and in any event within 10 days after receipt thereof by
the Borrower or any other Loan Party, a copy of (i) any notice or claim to the
effect that the Borrower or any other Loan Party is or may be liable to any
Person as a result of the release by the Borrower, any other Loan Party, or any
other Person of any Hazardous Substance into the environment, and (ii) any
notice alleging any violation of any Environmental law or any federal, state or
local health or safety law or regulation by the Borrower or any other Loan
Party, which, in either case, could reasonably be expected to have a Material
Adverse Effect;

(j) within 60 days after the end of each of the Borrower’s first three fiscal
quarters, and within 120 days after the end of each of the Borrower’s fiscal
years (commencing with the fiscal quarter ending May 31, 2019 and fiscal year
ending November 30, 2019), in which there occurred an event that requires a
Subsidiary that is not then a Guarantor to become a Guarantor under this
Agreement (as described in Section 6.7 below) (or at any time that the Borrower
may elect to cause any other Subsidiary to be a Guarantor), the Borrower shall
deliver to the Administrative Agent (i) a Supplemental Guaranty, substantially
in the form provided for in the Guarantee Agreement, executed by a duly
authorized officer of such Subsidiary; (ii) a copy of the certificate of
incorporation or other organizational document of such Subsidiary, certified by
the secretary of state or other official of the state or other jurisdiction of
its incorporation; and (iii) representations and warranties from Borrower
regarding such Guarantor’s formation, authority, execution, delivery,
non-contravention and enforceability of the Supplemental Guaranty as are
delivered by the Borrower and Loan Parties at the Closing Date; and

(k) such supplements to the aforementioned documents and additional information
and reports as the Administrative Agent or any Lender may from time to time
reasonably require, subject in each case to any existing confidentiality
agreements binding on any Loan Party.

6.2 Payment of Taxes and Other Potential Liens. Pay and discharge or cause to be
paid and discharged promptly all taxes, assessments and governmental charges or
levies imposed upon any Loan Party or upon any of their respective incomes or
receipts or upon any of their respective properties before the same shall become
in default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided, however, that it
shall not constitute a violation of the provisions of this provision if any Loan
Party shall fail to perform any such obligation or to pay any such

 

51



--------------------------------------------------------------------------------

debt (except for obligations for money borrowed), tax, assessment, governmental
charge or levy or claim for labor, materials or supplies which is being
contested in good faith, by proper proceedings diligently pursued, and as to
which adequate reserves have been provided or where such failure or non-payment
would not reasonably be expected to have a Material Adverse Effect.

6.3 Preservation of Existence. Do or cause to be done all things or proceed with
due diligence with any actions or courses of action which may be necessary to
preserve and keep in full force and effect its existence under the laws of their
respective states of incorporation or formation and all qualifications or
licenses in jurisdictions in which such qualification or licensing is required
for the conduct of its business or in which the Lenders shall request such
qualification (except omissions that would not have a Material Adverse Effect);
provided, however, that nothing herein shall be deemed to prohibit (a) a Loan
Party from merging into or consolidating with any other Loan Party or any other
Subsidiary of the Borrower; provided (i) the Borrower is the surviving entity in
the case of a merger involving the Borrower and (ii) the surviving entity in the
case of a merger involving a Loan Party and a Subsidiary that is not a Loan
Party is, or upon such merger becomes, a Loan Party or (b) a Subsidiary that is
not a Loan Party from merging into or consolidating with any other Subsidiary
that is not a Loan Party. The Borrower will, and will cause each other Loan
Party to, carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted and
ancillary and complementary business thereto and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except omissions that would not have a Material Adverse Effect). The
primary business of the Borrower and each other Loan Party shall at all times be
the acquisition, development and sale of real estate assets and ancillary and
complementary business thereto.

6.4 Maintenance of Properties. Maintain all its properties and assets in good
working order and condition and make all necessary repairs, renewals and
replacements thereof so that its business carried on in connection therewith may
be properly conducted at all times except to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
maintain or require to be maintained (a) adequate insurance, by financially
sound and reputable insurers, on all properties of the Loan Parties which are of
character usually insured by Persons engaged in the same or a similar business
(including, without limitation, all Real Estate encumbered by mortgages securing
mortgage loans made by any Loan Party, to the extent normally required by
prudent mortgagees, and all Real Estate which is subject of an equity investment
by any Loan Party, to the extent normally carried by prudent builder-developers)
against loss or damage resulting from fire, defects in title or other risks
insured against by extended coverage and of the kind customarily insured against
by those Persons, (b) adequate public liability insurance against tort claims
which may be incurred by any Loan Party, and (c) such other insurance as may be
required by law. Upon the request of the Administrative Agent, the Borrower will
furnish to the Lenders full information as to the insurance carried.
Notwithstanding the foregoing provisions of this section, the Borrower shall be
permitted to self-insure against all property and casualty risks associated with
its construction of dwelling units up to a maximum aggregate construction
exposure for any project or development not to exceed at any time ten percent
(10%) of Consolidated Tangible Net Worth.

6.5 Access to Premises and Books. At all reasonable times and as often as any
Lender may reasonably request, permit authorized representatives and agents
(including accountants) designated by that Lender to (a) have access to the
premises of the Borrower and each other Loan Party and to their respective
corporate books and financial records, and all other records relating to their
respective operations and procedures, (b) make copies of or excerpts from those
books and records and (c) upon reasonable notice to the Borrower, discuss the
respective affairs, finances and operations of the Loan Parties with, and to be
advised as to the same by, their respective officers and directors.

 

52



--------------------------------------------------------------------------------

6.6 Notices. Give prompt written notice to the Administrative Agent of (a) any
proceeding instituted by or against the Borrower or any other Loan Party in any
federal or state court or before any commission or other regulatory body,
federal, state or local, or any such proceedings threatened against the Borrower
or any other Loan Party in writing by any federal, state or other governmental
agency, in each case which would have a Material Adverse Effect, and (b) any
other Event which could reasonably be expected to lead to or result in a
Material Adverse Effect, or which, with or without the giving of notice or the
passage of time or both, would constitute an Event of Default.

6.7 Addition and Removal of Guarantors. Give the Administrative Agent written
notice of (a) the formation or acquisition of any Material Subsidiary, (b) the
increase of the Net Worth of any Subsidiary that is not a Guarantor (other than
a Mortgage Banking Subsidiary, Rialto Subsidiary, Designated Subsidiary,
Commercial Subsidiary, Multi-Family Subsidiary or Sunstreet Subsidiary) that
results in such Subsidiary becoming a Material Subsidiary or (c) the increase in
the aggregate Net Worth of all Subsidiaries (other than Mortgage Banking
Subsidiaries, Rialto Subsidiaries, Designated Subsidiaries, Commercial
Subsidiaries, Multi-Family Subsidiaries or Sunstreet Subsidiaries) that are not
Guarantors to an amount in excess of $75,000,000, in each case not later than
ninety (90) days after such occurrence. In the case of an event described in
clause (a) or (b) above, such Material Subsidiary shall be required to become a
Guarantor and such Material Subsidiary shall execute an accession agreement to
the Guarantee Agreement in the form attached to the Guarantee Agreement and, in
the case of an event described in clause (c) above, the applicable Subsidiary or
Subsidiaries selected by the Borrower necessary to satisfy the requirements of
the proviso contained in the definition of “Material Subsidiary” shall be
required to become Guarantors, provided, however, that the Borrower may elect to
cause a Subsidiary that is not required to be a Guarantor to become a Guarantor.
Notwithstanding anything to the contrary, if at any time or from time to time
any event results in a Change in Status of a Guarantor, the Borrower shall
deliver notice thereof to the Administrative Agent, including a reasonably
detailed description of the Change in Status and a statement of the effective
date of the Change in Status. Such notice shall be delivered no later than 60
days after the end of the fiscal quarter during which such Change in Status
occurs; provided, however, that with respect to any Change in Status occurring
during the last quarter of Borrower’s fiscal year, such notice shall be
delivered no later than 120 days after the end of such final fiscal quarter.
Each Change in Status event shall be effective as of the effective date of such
Change in Status, automatically, without any further action by any party to this
Agreement, and the Subsidiary that is subject to such Change in Status shall no
longer be a Guarantor. In connection with each Change in Status, the
Administrative Agent, on behalf of Lenders, shall promptly following receipt of
written notice of Change in Status, execute and deliver to the Borrower a
written confirmation of such Change in Status. Notwithstanding any other
provision herein, any Guarantor may be released from its Guarantee Agreement
with the consent of the Required Lenders.

6.8 Compliance with Laws and Other Requirements. Promptly and fully, comply
with, conform to and obey all present and future laws, ordinances, rules,
regulations, orders, writs, judgments, injunctions, decrees, awards and all
other legal requirements applicable to the Loan Parties and their respective
properties, including, without limitation, Regulation Z of the Board of
Governors of the Federal Reserve System, the Federal Interstate Land Sales Full
Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in any
applicable jurisdiction, the violation of which would have a Material Adverse
Effect on any Loan Party. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective affiliates, directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

6.9 Use of Proceeds. Use and cause to be used the proceeds of the Loans for
working capital and general corporate purposes including acquisitions. The
Borrower will not request any Loan or Letter of Credit, and the Borrower shall
not use, and shall (a) procure that its Subsidiaries and its or their respective
directors, officers and employees shall not use and (b) use commercially

 

53



--------------------------------------------------------------------------------

reasonable efforts to procure that its agents shall not use, the proceeds of any
Loan or Letter of Credit (i) in a manner that will violate any Anti-Corruption
Laws, (ii) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 7. NEGATIVE COVENANTS

Borrower hereby agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount (other than
contingent obligations such as indemnities and increased costs) is owing to any
Lender, the Issuing Lenders or the Administrative Agent hereunder:

7.1 Financial Condition Covenants. Borrower shall not,

(a) Maximum Leverage Ratio. as of the end of each fiscal quarter, permit the
Maximum Leverage Ratio to exceed 65%, provided, however, that (i) the Maximum
Leverage Ratio may be reduced from time to time if Borrower fails to maintain
for two consecutive fiscal quarters an Interest Coverage Ratio equal to or
greater than 2.25:1.00 for the last twelve (12) months then ended (the “Interest
Coverage Trigger”; and such failure to satisfy the Interest Coverage Trigger for
such two consecutive fiscal quarters shall be a “Mandatory Prepayment and
Leverage Ratio Event”) then, commencing with the fiscal quarter immediately
following such Mandatory Prepayment and Leverage Ratio Event and continuing each
quarter thereafter while a Mandatory Prepayment and Leverage Ratio Event
continues, the Maximum Leverage Ratio shall be reduced by 2.5% each quarter, but
in no event shall the Maximum Leverage Ratio be reduced to less than 60%, and
(ii) if at any time following a Mandatory Prepayment and Leverage Ratio Event,
Borrower satisfies the Interest Coverage Trigger for two consecutive quarters,
then, commencing with the fiscal quarter immediately following satisfaction of
the Interest Coverage Trigger for two consecutive quarters and each quarter
thereafter, the Maximum Leverage Ratio shall be increased by 2.5% per quarter,
but in no event shall the Maximum Leverage Ratio exceed 65%. (By way of example,
the first fiscal quarter following a Mandatory Prepayment and Leverage Ratio
Event, the Maximum Leverage Ratio shall be reduced from 65% by 2.5% to 62.5% for
such quarter, and if the Mandatory Prepayment and Leverage Ratio Event
continues, the Maximum Leverage Ratio shall be further reduced from 62.5% by
2.5% to 60% the next fiscal quarter and shall continue at 60% for each fiscal
quarter thereafter until the Interest Coverage Trigger is satisfied for two
consecutive quarters. Commencing with the first fiscal quarter following
satisfaction of the Interest Coverage Trigger for two consecutive quarters after
a Mandatory Prepayment and Leverage Ratio Event has occurred, the Maximum
Leverage Ratio (if as of such quarter was 60%) shall be increased from 60% by
2.5% to 62.5% and so long as the Interest Coverage Trigger is satisfied, the
Maximum Leverage Ratio shall be increased from 62.5% by 2.5% to 65% the next
fiscal quarter and shall continue for each quarter thereafter at 65% so long as
no Mandatory Prepayment and Leverage Ratio Event subsequently occurs).

(b) Interest Coverage/Liquidity Test. as of the end of each fiscal quarter, fail
to maintain either (i) Liquidity in an amount equal to or greater than 1.00x
Consolidated Interest Incurred for the last twelve months then ended or (ii) an
Interest Coverage Ratio of equal to or greater than 1.50:1.00 for the last
twelve months then ended.

(c) Minimum Net Worth Test. as of the end of each fiscal quarter, beginning with
the fiscal quarter ending May 31, 2019, fail to maintain minimum Consolidated
Tangible Net Worth of at least the sum of (i) the amount equal to 75% of
Consolidated Tangible Net Worth as of the fiscal quarter ended February 28, 2019
plus (ii) the sum of (x) 50% of the cumulative Consolidated Net Income, for each
completed fiscal quarter subsequent to February 28, 2019, if positive, plus (y)
50% of the net cash proceeds from any equity offerings of Borrower from and
after February 28, 2019, minus (iii) the lesser of (x) 50% of the amount paid by
Borrower after April 11, 2019 to repurchase its common stock and (y)
$375,000,000.

 

54



--------------------------------------------------------------------------------

7.2 Liens and Encumbrances. Borrower shall not, nor shall it permit any other
Loan Party to, grant or suffer or permit to exist any Liens on any of its
rights, properties or assets other than Permitted Liens.

7.3 Limitation on Fundamental Changes. Borrower shall not, nor shall it permit
any other Loan Party to, do any of the following:

(a) sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Loan Parties (on a consolidated basis)
except for the sale of inventory in the ordinary course of business;

(b) merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

(c) dissolve, liquidate or wind up its business by operation of law or
otherwise; or

(d) distribute to the stockholders of the Borrower any Securities of any
Subsidiary that is a Guarantor, except where the aggregate book value of such
distributions does not exceed, in any 12 month period, 10% of Consolidated Total
Assets;

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person,
(3) the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and
(4) such occurrence shall not constitute or give rise to an Event of Default.

Nothing contained in this Section 7.3, however, shall restrict (i) any sale of
assets among the Borrower and its Subsidiaries which is in the ordinary course
of business or is otherwise in compliance with all other provisions of this
Agreement or (ii) any sale, assignment, lease or other disposition of one or
more Non-Guarantor Subsidiaries together with any asset or property ancillary or
incidental to such disposition.

7.4 Permitted Investments. Borrower shall not, nor shall it permit any Ratio
Subsidiary to, make any Investment or otherwise acquire any interest in any
Person, except:

(a) Investments in or loans or advances to (i) Borrower, (ii) Joint Ventures or
partners in Joint Ventures to which the Borrower or a Subsidiary is a party,
(iii) Subsidiaries, and (iv) any Person which would become a Subsidiary or Joint
Venture upon the making of such investment;

(b) temporary cash Investments (including Permitted Investments);

(c) Investments in mortgages, receivables, other securities or ownership
interests, loans or advances made in connection with a strategy to acquire land
or other homebuilding assets through foreclosure or other exercise of remedies;

 

55



--------------------------------------------------------------------------------

(d) receivables owing to Borrower or any Guarantor if created or acquired in the
ordinary course of business;

(e) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(f) lease, utility and other similar deposits in the ordinary course of
business;

(g) Investments made by Borrower or any Guarantor for consideration consisting
only of common equity interests;

(h) Investments or securities received in settlement of debts owing to Borrower
or any Guarantor in the ordinary course of business;

(i) Investments outstanding on the Closing Date, as set forth on Schedule 7.4;

(j) loans to directors, officers, employees, agents, customers or suppliers in
the ordinary course of business not to exceed $15,000,000 in the aggregate at
any time outstanding;

(k) Investments in Persons engaged in businesses other than single-family
homebuilding and the acquisition of land for single-family homebuilding
(including the acquisition of land through the acquisition and foreclosure of
liens on such land) at any time outstanding not to exceed twelve and one-half
percent (12.5%) of Consolidated Tangible Net Worth as of the most recently ended
fiscal quarter of the Borrower; and

(l) other Investments in the aggregate amount not to exceed $100,000,000 at any
time outstanding (with each Investment being valued as of the date made without
subsequent regard to change in value).

7.5 No Margin Stock. Except with respect to purchases of the Borrower’s stock
by, or on behalf of, the Borrower otherwise permitted and that is subsequently
retired or retained by the Borrower as treasury stock, Borrower shall not, nor
shall it permit any Loan Party to, use any of the proceeds of the Loans to
purchase or carry any “margin stock” (as defined in Regulation U).

7.6 Mortgage Banking Subsidiaries’ Capital Ratio. Borrower shall not permit the
ratio of the combined total Indebtedness of the Mortgage Banking Subsidiaries to
the aggregate Net Worth of the Mortgage Banking Subsidiaries to exceed, at any
time, twelve (12) to one (1).

7.7 Prepayment of Indebtedness. If a Default has occurred and is continuing or
an acceleration of the indebtedness under this Agreement has occurred, Borrower
shall not voluntarily prepay, or permit any Guarantor voluntarily to prepay, the
principal amount, in whole or in part, of any indebtedness other than
(a) indebtedness owed to each Lender hereunder or under some other agreement
between Borrower and such Lender, (b) indebtedness which ranks pari passu with
the indebtedness incurred under this Agreement which is or becomes due and owing
whether by reason of acceleration or otherwise and (c) indebtedness which is
exchanged for, or converted into, Capital Stock (or securities to acquire
Capital Stock) of any Loan Party.

7.8 Pension Plan. Borrower shall not, nor shall it permit any other Loan Party
to, enter into, maintain or make contributions to, or permit any Subsidiary to
enter into, maintain or make contributions to, directly or indirectly, any plan
that is subject to Title IV of ERISA, except for defined benefit pension plans
of any Persons formed or acquired, directly or indirectly, by Borrower or any
Subsidiary as permitted under this Agreement, or as may otherwise comply with
the terms of Section 4.11.

 

56



--------------------------------------------------------------------------------

7.9 Transactions with Affiliates. Borrower shall not, not shall it permit any
other Loan Party to, enter into any transaction (including, without limitation,
the purchase or sale of any property or service) with, or make any payment or
transfer to, any Affiliate (or permit any Loan Party to do any of the
foregoing), except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or a Loan Party’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Loan Party
than the Borrower or such Loan Party would obtain in a comparable arms’-length
transaction.

7.10 Foreign Assets Control Regulations. The Borrower shall not use or permit
the direct use of the proceeds of any Loan or any extension of credit in any
manner that will violate the Trading with the Enemy Act, as amended, or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or the Anti-Terrorism Order or any
enabling legislation or executive order relating to any of the same. Without
limiting the foregoing, neither the Borrower nor any other Loan Party will
permit itself nor any of its Subsidiaries to (a) become a blocked person
described in Section 1 of the Anti-Terrorism Order or (b) engage in any dealings
or transactions or be otherwise associated with any person who is a blocked
person after the Borrower or any other Loan Party acquires knowledge that such
person is a blocked person.

SECTION 8. EVENTS OF DEFAULT; REMEDIES

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any fees
hereunder within five (5) Business Days after any such interest or fees becomes
due in accordance with the terms hereof; or the Borrower shall fail to pay any
other amount payable hereunder or under any other Loan Document, within five
(5) Business Days after notice that such other amount became due; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document when made which
shall be materially false or misleading when made if the same has a Material
Adverse Effect and, with respect to any matter which is reasonably capable of
being cured, such Loan Party shall have failed to cure the occurrence causing
the representation or warranty to be materially false or misleading within
fifteen (15) days after notice thereof by the Administrative Agent to Borrower;
or

(c) any Loan Party shall default in the observance or performance of any
covenant contained in Section 6.9; or

(d) any Loan Party shall default in the observance or performance of any other
covenant contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after the Borrower
has knowledge of such violation or should have known such violation exists; or

 

57



--------------------------------------------------------------------------------

(e) any Loan Party shall default in making any payment of any principal of any
Indebtedness (including any Contingent Obligation, but excluding the Loans and
Non-Recourse Indebtedness) beyond any applicable period of grace, or default
shall be made with respect to the performance of any other obligation incurred
in connection with any such Indebtedness or Contingent Obligations beyond any
applicable period of grace, and such Indebtedness or Contingent Obligation
equals or exceeds $125,000,000, and the effect of any of the foregoing defaults
described in this Section 8(d) is to accelerate the maturity of such
Indebtedness or Contingent Obligation or to cause such Indebtedness or
Contingent Obligation to become due prior to its stated maturity, or any such
Indebtedness or Contingent Obligation shall not be paid when due and such
default shall not have been remedied or cured by such Loan Party or waived by
the obligee; or

(f) (i) Borrower or any Significant Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets; or
(ii) there shall be commenced against Borrower or any Significant Subsidiary any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against Borrower or any Significant Subsidiary
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Borrower or any
Significant Subsidiary shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) Borrower or any Significant Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or Borrower or any
Significant Subsidiary shall make a general assignment for the benefit of its
creditors; or

(g) one or more final non-appealable judgments or decrees shall be entered
against any Loan Party involving in the aggregate a liability of more than
$125,000,000, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; provided, that the litigation matters set forth on Schedule 4.6
attached hereto shall be excluded and excepted for all purposes of this
Section 8(g); or

(h) any Loan Party shall be the subject of any proceeding or investigation
pertaining to the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect; or

(i) the guarantee contained in Section 1 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert (excluding release of any Loan Party
in accordance with the Loan Documents); or

(j) there shall occur any Change of Control of the Borrower;

 

58



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

On and after the occurrence of an Event of Default, the Administrative Agent
shall apply all payments in respect of any Obligations in the following order:
(i) first, to pay Obligations in respect of (A) any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent, (B) any fees
(other than commitment fees and Letter of Credit fees), expenses, reimbursements
or indemnities then due to the Lenders and Issuing Lenders and (C) to pay
commitment fees, Letter of Credit fees and interest due in respect of Loans and
Letters of Credit; (ii) second to the ratable payment or prepayment of principal
outstanding on Loans and Letters of Credit; and (iii) third, to the ratable
payment of all other Obligations. On or after the occurrence of an Event of
Default, all principal payments in respect of Loans shall be applied, first, to
repay outstanding ABR Loans, then to repay outstanding Eurodollar Loans, and
then to repay outstanding LIBOR Daily Rate Loans, with those that have the
earlier expiring Interest Period being repaid prior to those that have later
expiring Interest Periods. The order of priority set forth in this paragraph and
the related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Administrative Agent, the Lenders, and the Issuing
Lenders as among themselves. The order of priority set forth in clause (i) may
be changed only with the prior written consent of the Administrative Agent and
the order of priority of payments in respect of Letters of Credit may be changed
only with the prior written consent of the Issuing Lenders.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms

 

59



--------------------------------------------------------------------------------

of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own bad faith, gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative

 

60



--------------------------------------------------------------------------------

Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agents to any Lender. Each Lender represents to any Agent that it has,
independently and without reliance upon any Agent, any arranger of this credit
facility or any other Lender and their respective related parties, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the any Agent, any arranger of this credit facility or any
other Lender and their respective related parties, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent, each Issuing
Lender (in its capacity as an Issuing Lender only), the Lead Arrangers (in their
respective capacities as an Arranger only) and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Percentage Interests in effect on the date on which
indemnification is sought under this Section 9.7, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section 9.7 shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

61



--------------------------------------------------------------------------------

9.8 Administrative Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(e) with respect to the Borrower shall have occurred and be continuing)
be subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

9.10 Documentation Agents and Syndication Agents. None of the Documentation
Agents nor any of the Syndication Agents shall have any duties or
responsibilities hereunder in its capacity as such.

9.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

62



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and other Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that none of the Administrative Agent or any Lead Arranger
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

(c) The Administrative Agent, each Lead Arranger and each other Agent hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Subject to the last paragraph of Section 2.13 and
the second to last sentence of this Section 10.1, neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written

 

63



--------------------------------------------------------------------------------

amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the stated expiration date of any
Letter of Credit beyond the Termination Date or reduce the principal amount of
any Reimbursement Obligation in respect of any Letter of Credit, reduce the
stated rate of any interest or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby (except that an increase in the available portion of
any Commitment of any Lender pursuant to Section 2.20 shall not be deemed to
constitute an increase of the Commitment of such Lender); (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the collateral provided
pursuant to this Agreement or release all or substantially all of the Guarantors
from their obligations under the Guarantee Agreement, in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.14 without the written consent of all the Lenders; (v) amend, modify
or waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent; (vi) intentionally omitted; (vii) amend, modify or waive
any provision of Section 3 without the written consent of the Issuing Lenders;
or (viii) amend or modify any other provision of this Agreement that expressly
provides that the consent of all Lenders or directly affected Lenders is
required without the written consent of all the Lenders. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent on a
subsequent or other Default or Event of Default. If the Administrative Agent and
the Borrower acting together identify any immaterial ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (excluding this Section 10.1 and the sections
referred to herein and provided such ambiguity, omission, mistake, typographical
error or other defect is not inconsistent with the underwritten credit terms
originally approved by the Lenders ), then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement. Notwithstanding anything to the contrary
herein, any non-Class A Lender may become a Class A Lender and reclassify its
non-Class A Commitments as Class A Commitments with solely the written consent
of such non-Class A Lender and the Administrative Agent and such
reclassification shall be reflected in a supplement to Schedule 1.1A without any
further documentation required.

 

64



--------------------------------------------------------------------------------

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

  

Lennar Corporation

  

700 Northwest 107th Avenue, Suite 400

  

Miami, Florida 33172

  

Attention: Diane Bessette, Chief Financial Officer

  

Telecopy: 305-227-7115

  

Telephone: 305-229-6419

  

Email: diane.bessette@lennar.com

 

with copies to:

 

  

Lennar Corporation

700 Northwest 107th Avenue, Suite 400

  

Miami, Florida 33172

  

Attention: Mark Sustana, General Counsel

  

Telecopy: 305-229-6650

  

Telephone: 305-229-6584

  

Email: mark.sustana@lennar.com

 

and:

 

  

Clifford Chance US LLP

31 West 52nd Street

  

New York, New York 10019

  

Attention: Jay Gavigan, Esq.

  

Telecopy: 212-878-8375

  

Telephone: 212-878-8531

  

Email: jay.gavigan@cliffordchance.com

Administrative Agent:

  

JPMorgan Chase Bank, N.A.

  

383 Madison Ave., 24th Floor

  

New York, NY 10179

  

Attention: Chiara Weisbrod Carter

  

Telecopy: [                    ]

  

Telephone: 212-622-6401

  

Email: Chiara.w.carter@jpmorgan.com

 

and:

 

  

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2, Floor 03

  

Newark, DE 19713-2107

  

Attention: Michelle Keesee

  

Telecopy: 302-634-4733

  

Telephone: 302-634-1920

  

Email: michelle.keesee@chase.com

 

65



--------------------------------------------------------------------------------

 

with copies to:

 

 

Morrison & Foerster LLP

707 Wilshire Blvd., Suite 6000

 

Los Angeles, CA 90017

 

Attention: Susannah S. Cupp, Esq.

 

Telecopy: 213-892-5454

 

Telephone: 213-892-5737

 

Email: scupp@mofo.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received, provided such notice,
request or demand is received during the recipient’s normal business hours.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the administration of the transactions contemplated
hereby and thereby, including the reasonable and documented fees and
disbursements of counsel to the Administrative Agent and Lead Arrangers and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate (but excluding any taxes or increased costs otherwise excluded
in this Agreement including, for the avoidance of doubt, those taxes excluded by
Section 2.16(a), (c) or (d)), (b) to pay or reimburse the Administrative Agent
and the Lenders for all their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of one law firm for the
Administrative Agent and the Lenders, (c) to pay, indemnify, and hold each
Lender and the

 

66



--------------------------------------------------------------------------------

Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes (but excluding any taxes or increased costs
otherwise excluded in this Agreement including, for the avoidance of doubt,
those taxes excluded by Section 2.16(a), (c) or (d)), if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Issuing Lenders, the Administrative Agent and the Lead Arrangers and their
respective officers, directors, partners, employees, affiliates, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (but excluding any taxes or increased
costs otherwise excluded in this Agreement including, for the avoidance of
doubt, those taxes excluded by Section 2.16(a), (c) or (d)) or disbursements of
any kind or nature whatsoever arising from any claim or suit, action or other
proceeding relating to (i) this Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to the use of proceeds
of the Loans or Letter of Credit (including any refusal by an Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), or (ii) the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Loan Party or
any of the Properties, including any of the foregoing relating to the use of
proceeds of the Loans or Letter of Credit, whether or not such claim,
litigation, investigation or proceeding is brought by Borrower or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, together with the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than thirty (30) days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
and the Borrower’s waiver of special, exemplary, punitive or consequential
damages under Section 10.12 shall survive the termination of this Agreement and
the repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder(s) to a Competitor
without the Borrower’s written consent or otherwise except in accordance with
this Section.

 

67



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld and which consent
shall be deemed to have been given unless written notice of disapproval is
delivered by Borrower to Administrative Agent within ten (10) Business Days
after written notice of such proposed assignment has been received by Borrower),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
has occurred and is continuing, any other Person subject, in the case of a
Competitor, to the Borrower’s written consent; and

(B) the Administrative Agent and the Issuing Lenders (such consent not to be
unreasonably withheld), provided that no consent of the Administrative Agent
shall be required for an assignment by a Lender to an Affiliate of such Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) no assignment shall be made to an assignee that is a natural person; and

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.6.

 

68



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). No transfer or assignment of a Lender’s
participation hereunder shall be effective unless and until recorded in the
Register. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. A copy of the Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time on request.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the Assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.14(d),
2.14(e), 3.4, 3.5 or 9.7, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent or the Issuing Lenders sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clause (i) of the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7(b) as
though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.19 with respect to any Participant. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name

 

69



--------------------------------------------------------------------------------

and address of each Participant and the principal amounts of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
Borrower provides prior written consent that such Participant may be entitled to
receive a greater payment under Section 2.15 or 2.16. Any Participant shall not
be entitled to the benefits of Section 2.16 unless such Participant complies
with Section 2.16(e) and (f).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

10.7 Adjustments; Set off.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(e), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender and their respective Affiliates shall have the right, without notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower (whether at the stated maturity, by acceleration or
otherwise

 

70



--------------------------------------------------------------------------------

but after giving effect to any applicable period of grace), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender or its Affiliate, provided that the
failure to give such notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

71



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent, any Lender nor any other Agent has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, Lenders and the other Agents, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor;

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders;

(d) this Agreement and the other Loan Documents do not create any fiduciary,
advisory or agency relationship among the Borrower, the Administrative Agent,
any other Agent and/or the Lenders; and

(e) none of the Administrative Agent, any other Agent nor any Lender is advising
the Borrower as to any legal, tax, investment, accounting, regulatory or any
other matters in any jurisdiction.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender will use confidential information obtained from Borrower by virtue of
the transactions contemplated by the Loan Documents or its other relationships
with Borrower in connection with the performance by such Lender of services for
other companies, and no Lender will furnish any such information to other
companies. The Borrower also acknowledges that no Lender has any obligation to
use in connection with the transactions contemplated by the Loan Documents, or
to furnish to Borrower, confidential information obtained from other companies.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each of the Administrative Agent, each other Agent and each
Lender is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any of the
Administrative Agent, any other Agent or a Lender may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which Borrower may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any of the Administrative Agent, any other Agent or a Lender or any of
their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

72



--------------------------------------------------------------------------------

10.14 Releases of Guarantees. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by Borrower having the effect of releasing any guarantee obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 10.1, provided that releases of Guarantors must comply with Section 6.7
unless otherwise consented to by the Lenders in accordance with Section 10.1.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential or as
material and non-public information; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any Affiliate thereof,
(b) subject to an agreement substantially the same as the provisions of this
Section 10.15, to any actual or prospective Transferee, (c) to its employees,
directors, agents, service providers, attorneys, accountants and other
professional advisors or those of any of its Affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document or (j) if agreed by the Borrower in its sole
discretion, to any other Person. Borrower acknowledges that information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry is
not non-public information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

73



--------------------------------------------------------------------------------

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.

10.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution that is
a Lender arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signatures appear on the next page.]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LENNAR CORPORATION, as Borrower By:  

/s/ Jonathan Jaffe

  Name: Jonathan Jaffe   Title: President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Lender and as a
Class A Lender By:  

/s/ Brian Smolowitz

  Name: Brian Smolowitz   Title: Vice President

[Signatures continue on the next page.]

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Class A Lender and an Issuing Lender By:  

/s/ Thomas W. Nowak

  Name: Thomas W. Nowak   Title: Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Class A Lender By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Class A Lender and an Issuing Lender By:  

/s/ Michael Vondriska

  Name: Michael Vondriska   Title: Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Class A Lender and an Issuing Lender By:
 

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Class A Lender and an Issuing Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Class A Lender and an Issuing Lender By:  

/s/ Douglas G. Paul

  Name: Douglas G. Paul   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Class A Lender and an Issuing
Lender By:  

/s/ Elena Bennett

  Name: Elena Bennett   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Class A Lender By:  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory By:  

/s/ Joan Park

  Name: Joan Park   Title: Authorized Signatory

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

COMERICA BANK, as a Class A Lender By:  

/s/ Jonathan R. Ward

  Name: Jonathan R. Ward   Title: VP – Western Market

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A., as a Class A Lender By:  

/s/ Carolynn Alexander

  Name: Carolynn Alexander   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

CAPITAL BANK, a division of First Tennessee Bank National Association, a
national banking association, successor by merger to Capital Bank Corporation, a
North Carolina banking corporation, successor by conversion to Capital Bank,
N.A., a national banking association, as a Class A Lender By:  

/s/ Clay F. Wilson

  Name: Clay F. Wilson   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

REGIONS BANK,

as a Class A Lender

By:  

/s/ Randall S. Reid

  Name: Randall S. Reid   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

ZIONS BANCORPORATION, N.A. (fka ZB, N.A.) dba CALIFORNIA BANK & TRUST,

as a Class A Lender and an Issuing Lender

By:  

/s/ Kelsey Simcock

  Name: Kelsey Simcock   Title: Assistant Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

TD BANK, N.A., as a Class A Lender By:  

/s/ Mario Facella

  Name: Mario Facella   Title: Senior Lender

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Class A Lender

By:

 

/s/ Brian Gross

 

Name: Brian Gross

 

Title: Authorized Signatory

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Class A Lender

By:  

/s/ Talianna Carlson Manne

  Name: Talianna Carlson Manne   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

BANK OF THE WEST, a California banking corporation, as a Class A Lender and an
Issuing Lender By:  

/s/ Clifford Rooke

  Name: Clifford Rooke   Title: Real Estate Specialty Coverage, Mgr. Grp,
Managing Director

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Class A Lender By:  

/s/ Jill Hamilton

  Name: Jill Hamilton   Title: Senior Vice President

[Signatures continue on the next page.]

 

 

Signature page to Seventh Amended and Restated Credit Agreement with Lennar
Corporation



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Class A Lender

By:

 

/s/ Michael M. Mattick

 

Name: Michael M. Mattick

 

Title: Vice President



--------------------------------------------------------------------------------

Schedule 1.1A

Commitments

 

Lender

   Class A or Class C      Commitment  

JPMorgan Chase Bank, N.A.

     Class A Lender      $ 180,000,000  

Citibank, N.A.

     Class A Lender      $ 175,000,000  

Mizuho Bank, Ltd.

     Class A Lender      $ 175,000,000  

Bank of America, N.A.

     Class A Lender      $ 175,000,000  

Deutsche Bank AG New York Branch

     Class A Lender      $ 175,000,000  

Royal Bank of Canada

     Class A Lender      $ 175,000,000  

Wells Fargo Bank, National Association

     Class A Lender      $ 175,000,000  

Credit Suisse AG, Cayman Islands Branch

     Class A Lender      $ 175,000,000  

Goldman Sachs Bank USA

     Class A Lender      $ 125,000,000  

PNC Bank, National Association

     Class A Lender      $ 125,000,000  

Bank of Montreal

     Class A Lender      $ 125,000,000  

Bank of the West

     Class A Lender      $ 100,000,000  

TD Bank, N.A.

     Class A Lender      $ 100,000,000  

Comerica Bank

     Class A Lender      $ 75,000,000  

Fifth Third Bank

     Class A Lender      $ 75,000,000  

Texas Capital Bank, N.A.

     Class A Lender      $ 50,000,000  

HSBC Bank USA

     Class C Lender      $ 50,000,000  

Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust

     Class A Lender      $ 50,000,000  

Branch Banking and Trust Company

     Class A Lender      $ 50,000,000  

Regions Bank

     Class A Lender      $ 50,000,000  

Capital Bank, a division of First Tennessee Bank National Association, a
national banking association, successor by merger to Capital Bank Corporation, a
North Carolina banking corporation, successor by conversion to Capital Bank,
N.A., a national banking association

     Class A Lender      $ 20,000,000        

 

 

 

TOTAL

      $ 2,400,000,000        

 

 

 



--------------------------------------------------------------------------------

Schedule1.1B

Existing Liens

Liens in favor of Carmel Juniper Holdings, LLC pursuant to promissory note dated
as of September 14, 2018, by and between Carmel Juniper Holdings, LLC and Lennar
Homes of California, Inc., in the original principal amount of $39,000,000.

Liens in favor of Comerica Bank pursuant to term loan agreement dated as of
February 27, 2012, by and between Comerica Bank and PT Metro, LLC, in the
original principal amount of $25,000,000.

Liens in favor of Banc of America Leasing & Capital, LLC pursuant to promissory
note dated as of February 12, 2015, by and between Banc of America Leasing &
Capital, LLC and USH Leasing, LLC, in the original principal amount of
$21,250,000.

Liens in favor of Texas Community Bank pursuant to real estate lien note dated
as of August 25, 2016, by and between Texas Community Bank and Lennar Homes of
Texas Land and Construction, LTD, in the original principal amount of
$11,350,000.

Liens in favor of Texas Community Bank pursuant to real estate lien note dated
as of February 27, 2015, by and between Texas Community Bank and Lennar Homes of
Texas Land and Construction, LTD, in the original principal amount of
$10,200,000.

Liens in favor of MVW-East Edisto Summers Corner, LLC, pursuant to promissory
note dated as of July 31, 2018, by and between MVW-East Edisto Summers Corner,
LLC, and Lennar Carolinas, LLC, in the original principal amount of $6,250,000.

Liens in favor of Kellogg-CCP, LLC pursuant to non-recourse deferred purchase
money note dated as of August 9, 2016, by and between Kellogg-CCP, LLC and U.S.
Home Corporation, in the original principal amount of $4,628,978.

Liens in favor of Irvine Ranch Water District, pursuant to purchase money
secured promissory note as of September 1, 2017, by and between Irvine Ranch
Water District and Lennar Homes of California, Inc., in the original principal
amount of $81,600,000.

Liens in favor of Tracy Phase I, LLC pursuant to purchase money promissory note
secured by deed of trust as of September 6, 2018, by and between Tracy Phase I,
LLC and Lennar Homes of California, Inc., in the original principal amount of
$56,750,000.

Liens in favor of Dumbarton Area 2, LLC, pursuant to purchase money promissory
note secured by deed of trust dated as of December 8, 2016, by and between
Dumbarton Area 2, LLC, and Lennar Homes of California, Inc., in the original
principal amount of $60,246,770.50

Liens in favor of Village Penasquitos, LP, pursuant to purchase money promissory
note secured by deed of trust by and between Village Penasquitos, LP, and Lennar
Homes of California, Inc., in the original principal amount of $28,666,918.

Liens in favor of ARI 208, LLC, pursuant to purchase money promissory note
secured by deed of trust dated as of April 6, 2018, by and between ARI 208, LLC
and Lennar Homes of California, INC., in the original principal amount of
$15,503,840.



--------------------------------------------------------------------------------

Liens in favor of Chino Preserve Development Corporation, pursuant to purchase
money promissory note secured by deed of trust dated as of September 7, 2018, by
and between Chino Preserve Development Corporation and Lennar Homes of
California, Inc., in the original principal amount of $11,809,348.

Liens in favor of Camille O. Hoffmann pursuant to amended and restated
promissory note dated as of November 30, 2009, by and between Camille O.
Hoffmann and Belle Meade Partners, LLC, in the original principal amount of
$11,000,000.

Liens in favor of Florida Community Bank, N.A. pursuant to promissory note dated
as of May 27, 2016, by and between Florida Community Bank, N.A., and LEN –
Little Harbor, LLC, in the original principal amount of $13,600,000.

Liens in favor of 633-4S Ranch, Ltd. and Stahl Lane Ltd. pursuant to
non-negotiable non-recourse real estate lien note dated as of February 27, 2015,
by and between 633-4S Ranch, Ltd. and Stahl Lane Ltd. and Lennar Homes of Texas
Land and Construction, LTD, in the original principal amount of $11,977,191.11.

Liens in favor of Garth-Wallisville, LTD. pursuant to promissory note dated as
of February 21, 2018, by and between Garth-Wallisville, LTD., and Friendswood
Development Company, in the original principal amount of $9,705,773.42.

Liens in favor of St. Cloud Recovery Acquisition, LLC, pursuant to purchase
money promissory note dated as of October 2, 2018, by and between St. Cloud
Recovery Acquisition, LLC, and Lennar Homes of California, Inc., in the original
principal amount of $7,205,765.

Liens in favor of The Viera Company, pursuant to purchase money note dated as of
June 28, 2016, by and between The Viera Company, and WCI Communities, LLC, in
the original principal amount of $8,200,000.

Liens in favor of Lake Ridge at Barnegat, LLC, pursuant to mortgage note dated
as of February 3, 2017, by and between Lake Ridge at Barnegat, LLC, and U. S.
Home Corporation, in the original principal amount of $5,187,000.

Liens in favor of South Shore Development Company and BBSS, Inc., pursuant to
non-recourse deferred purchase money note dated as of January 2019, by and
between South Shore Development Company and BBSS, Inc., and U.S. Home
Corporation, in the original principal amount of $4,537,114.56

Liens in favor of South Lake Investors, LLC, pursuant to promissory note dated
as of November 16, 2018, by and between South Lake Investors, LLC, and Lennar
Homes, LLC, in the original principal amount of $2,400,000.

Liens in favor of Cherry Street Associates, LLC, pursuant to mortgage note dated
as of February 3, 2017, by and between Cherry Street Associates, LLC, and U. S.
Home Corporation, in the original principal amount of $2,182,950.

Liens in favor of Corral Hollow Development, LLC pursuant to secured promissory
note secured by deed of trust dated as of September 8, 2017, by and between
Corral Hollow Development, LLC and CalAtlantic Group Inc., in the original
principal amount of $2,033,557.

Liens in favor of Highway 301 Investors, LLC, pursuant to promissory note dated
as of June 26, 2018, by and between Highway 301 Investors, LLC, and Lennar
Homes, LLC, in the original principal amount of $2,000,000.



--------------------------------------------------------------------------------

Liens in favor of LOBS, LLC, pursuant to non-recourse deferred purchase money
note dated as of May 17, 2018, by and between LOBS, LLC, and U.S. Home
Corporation, in the original principal amount of $1,888,875.

Liens in favor of Myron M. Miller, pursuant to promissory note dated as of
June 18, 2018, by and between Myron M. Miller and LEN OT Holdings, LLC, in the
original principal amount of $1,000,000.

Liens in favor of Shirley Sefcik, Delphine Zaboroski, Lavern Klenk, Leslie
Schultz, Aline Dickey, Mary Ann Faulkner, Walter Schultz and Cynthia Coghlan,
pursuant to promissory note dated as of August 27, 2018, by and between Shirley
Sefcik, Delphine Zaboroski, Lavern Klenk, Leslie Schultz, Aline Dickey, Mary Ann
Faulkner, Walter Schultz and Cynthia Coghlan and Friendswood Development
Company, in the original principal amount of $926,737.82.

Liens in favor of Tyrone and Lillie Dorian, pursuant to promissory note dated as
of January 2018, by and between Tyrone and Lillie Dorian, and Savannah
Development, LTD., in the original principal amount of $625,000.

Liens in favor of Land Barons XX – Conroe 538, J.A., LTD., pursuant to
promissory note dated as of March 22, 2018, by and between Land Barons XX –
Conroe 538, J.A., LTD., and Lennar Homes of Texas Land and Construction, LTD.,
in the original principal amount of $568,067.50.

Liens in favor of Rampart Holding LLC, pursuant to promissory note dated as of
January 25, 2017, by and between Rampart Holding, LLC and Friendswood
Development Company, in the original principal amount of $578,080.

Liens in favor of Rampart Holding LLC, pursuant to promissory note dated as of
August 3, 2018, by and between Rampart Holding, LLC and Friendswood Development
Company, in the original principal amount of $447,500.

Liens in favor of Dreamcraft Severn, LLC pursuant to non-recourse deferred
assignment fee note dated as of January 3, 2013, by and between Dreamcraft
Severn, LLC and U.S. Home Corporation, in the original principal amount of
$3,925,932.

Liens in favor of 3G Fund CP, LLC, pursuant to second amendment to loan
agreement dated as of March 1, 2018, by and between 3G Fund CP, LLC and CP
Vertical Development Co. 1, LLC.

Liens in favor of CDCF IV Milpitas F2, LLC, pursuant to mezzanine loan and
security agreement dated as of September 7, 2018, by and between CDCF IV
Milpitas F2, LLC and Milpitas – District 2 Partners, LLC.

Liens in favor of Western States Ventures LLC, pursuant to secured promissory
note dated as of September 20, 2017, by and between Western States Ventures LLC
and WF 2 Utah, LLC, in the original principal amount of $14,370,000.

Liens in favor of Home South Communities, LLC, et al, and Anthony Wood and Kelly
Wood, pursuant to asset purchase agreement and assumption and estoppel agreement
dated as of December 12, 2017, by and between CalAtlantic Homes of Georgia, Home
South Communities, LLC, et al, and Anthony Wood and Kelly Wood.

Escrow deposits and restricted cash held in accounts maintained with Bank of
America, BB&T, Citibank, Columbia Bank, JPMorgan Chase, TD Bank, Wells Fargo
Bank and Zions Bank.



--------------------------------------------------------------------------------

Liens in favor of St. Charles Community Development District (Charles County,
Maryland) Special Assessment Bonds, Series 2004 to 2015.

Liens in favor of Arborwood Community Development District (City of Fort Myers,
Florida) Special Assessment Revenue Bonds, Series 2014B.

Liens in favor of Belmont Community Development District (Hillsborough County,
Florida) Special Assessment Bonds, Series 2016B.

Liens in favor of Meadow Pointe IV Community Development District (Pasco County,
Florida) Special Assessment Bonds, Series 2012B and Series 2014B.

Liens in favor of East Homestead Community Development District (Doral,
Miami-Dade County, Florida) Special Assessment Revenue Bonds, Series 2006B.

Liens in favor of Landmark at Doral Community Development District (Homestead,
Florida) Special Assessment Revenue Bonds, Series 2006B.



--------------------------------------------------------------------------------

Schedule 1.1C

Guarantor Subsidiaries

 

Name

  

Ownership Percent

  

State of Incorporation

Aquaterra Utilities, Inc.

   100.000%    FL

Asbury Woods L.L.C.

   100.000%    IL

Astoria Options, LLC

   100.000%    DE

Aylon, LLC

   100.000%    DE

Bay Colony Expansion 369, Ltd.

   100.000%    TX

Bay River Colony Development, Ltd.

   100.000%    TX

BB Investment Holdings, LLC

   100.000%    NV

BCI Properties, LLC

   100.000%    NV

Black Mountain Ranch, LLC

   100.000%    CA

BPH I, LLC

   100.000%    NV

Bramalea California, Inc.

   100.000%    CA

CalAtlantic Group, Inc.

   100.000%    DE

CalAtlantic Homes of Arizona, Inc.

   100.000%    DE

CalAtlantic Homes of Georgia, Inc.

   100.000%    DE

CalAtlantic Homes of Indiana, Inc.

   100.000%    DE

CalAtlantic Homes of Texas, Inc.

   100.000%    DE

CalAtlantic Homes of Washington, Inc.

   100.000%    DE

CalAtlantic Title, Inc.

   100.000%    MD

Cambria L.L.C.

   100.000%    IL

Cary Woods, LLC

   100.000%    IL

Cherrytree II LLC

   100.000%    MD

CL Ventures, LLC

   100.000%    FL

Colonial Heritage LLC

   100.000%    VA

Concord Station, LLP

   100.000%    FL

Coventry L.L.C.

   100.000%    IL

Creekside Crossing, L.L.C.

   100.000%    IL

Darcy-Joliet, LLC

   100.000%    IL

DBJ Holdings, LLC

   100.000%    NV

Evergreen Village LLC

   100.000%    DE

F&R QVI Home Investments USA, LLC

   100.000%    DE

Faria Preserve, LLC

   100.000%    DE

Fidelity Guaranty and Acceptance Corp.

   100.000%    DE

Fox-Maple Associates, LLC

   100.000%    NJ

Friendswood Development Company, LLC

   100.000%    TX

Garco Investments, LLC

   100.000%    FL

Greystone Construction, Inc.

   100.000%    AZ

Greystone Homes of Nevada, Inc.

   100.000%    DE

Greystone Nevada, LLC

   100.000%    DE

Greywall Club L.L.C.  

   100.000%    IL



--------------------------------------------------------------------------------

Haverton L.L.C.

   100.000%    IL

Heathcote Commons LLC

   100.000%    VA

Home Buyer’s Advantage Realty, Inc.

   100.000%    TX

Homecraft Corporation

   100.000%    TX

HTC Golf Club, LLC

   100.000%    CO

Independence L.L.C.

   100.000%    VA

Lagoon Valley Residential, LLC

   100.000%    CA

Lakelands at Easton, L.L.C.

   100.000%    MD

LB/L-Duc III Antioch 330, LLC

   100.000%    DE

Legends Club, LLC

   100.000%    FL

Legends Golf Club, LLC

   100.000%    FL

LenFive, LLC

   100.000%    DE

LenFive Opco GP, LLC

   100.000%    DE

LenFive Sub, LLC

   100.000%    DE

LenFive Sub II, LLC

   100.000%    DE

LenFive Sub III, LLC

   100.000%    DE

LenFive Sub Opco GP, LLC

   100.000%    DE

Len Paradise, LLC

   100.000%    FL

Lencraft, LLC

   100.000%    MD

LENH I, LLC

   100.000%    FL

Lennar Aircraft I, LLC

   100.000%    DE

Lennar Arizona Construction, Inc.

   100.000%    AZ

Lennar Arizona, Inc.

   100.000%    AZ

Lennar Associates Management Holding Company

   100.000%    FL

Lennar Associates Management, LLC

   100.000%    DE

Lennar Buffington Colorado Crossing, L.P.

   100.000%    TX

Lennar Buffington Zachary Scott, L.P.

   100.000%    TX

Lennar Carolinas, LLC

   100.000%    DE

Lennar Central Park, LLC

   100.000%    DE

Lennar Central Region Sweep, Inc.

   100.000%    NV

Lennar Chicago, Inc.

   100.000%    IL

Lennar Colorado, LLC

   100.000%    CO

Lennar Communities Development, Inc.

   100.000%    DE

Lennar Communities Nevada, LLC

   100.000%    NV

Lennar Communities of Chicago L.L.C.

   100.000%    IL

Lennar Communities, Inc.

   100.000%    CA

Lennar Construction, Inc.

   100.000%    AZ

Lennar Developers, Inc.

   100.000%    FL

Lennar Fresno, Inc.

   100.000%    CA

Lennar Georgia, Inc.

   100.000%    GA

Lennar Hingham Holdings, LLC

   100.000%    DE

Lennar Hingham JV, LLC

   100.000%    DE

Lennar Homes Holding, LLC  

   100.000%    DE



--------------------------------------------------------------------------------

Lennar Homes of Arizona, Inc.

   100.000%    AZ

Lennar Homes of California, Inc.

   100.000%    CA

Lennar Homes of Tennessee, LLC

   100.000%    TN

Lennar Homes of Texas Land and Construction, Ltd.

   100.000%    TX

Lennar Homes of Texas Sales and Marketing, Ltd.

   100.000%    TX

Lennar Homes of Utah, Inc.

   100.000%    DE

Lennar Homes, LLC

   100.000%    FL

Lennar Imperial Holdings Limited Partnership

   100.000%    DE

Lennar Layton, LLC

   100.000%    DE

Lennar Mare Island, LLC

   100.000%    CA

Lennar Marina A Funding, LLC

   100.000%    DE

Lennar Massachusetts Properties, Inc.

   100.000%    DE

Lennar New Jersey Properties, Inc.

   100.000%    DE

Lennar New York, LLC

   100.000%    NY

Lennar Northeast Properties LLC

   100.000%    NJ

Lennar Northeast Properties, Inc.

   100.000%    NV

Lennar Northwest, Inc.

   100.000%    DE

Lennar Pacific Properties Management, Inc.

   100.000%    DE

Lennar Pacific Properties, Inc.

   100.000%    DE

Lennar Pacific, Inc.

   100.000%    DE

Lennar PI Acquisition, LLC

   100.000%    NJ

Lennar PI Property Acquisition, LLC

   100.000%    NJ

Lennar PIS Management Company, LLC

   100.000%    DE

Lennar Port Imperial South, LLC

   100.000%    DE

Lennar Realty, Inc.

   100.000%    FL

Lennar Reno, LLC

   100.000%    NV

Lennar Riverside West Urban Renewal Company, L.L.C.

   100.000%    NJ

Lennar Riverside West, LLC

   100.000%    DE

Lennar Sacramento, Inc.

   100.000%    CA

Lennar Sales Corp.

   100.000%    CA

Lennar Southwest Holding Corp.

   100.000%    NV

Lennar Texas Holding Company

   100.000%    TX

Lennar Trading Company, LP

   100.000%    TX

Lennar West Valley, LLC

   100.000%    CA

Lennar.com Inc.

   100.000%    FL

LH Eastwind, LLC

   100.000%    FL

LHI Renaissance, LLC

   100.000%    FL

LNC at Meadowbrook, LLC

   100.000%    IL

LNC at Ravenna, LLC

   100.000%    IL

LNC Communities I, Inc.

   100.000%    CO

LNC Communities II, LLC

   100.000%    CO

LNC Communities III, Inc.

   100.000%    CO

LNC Communities IV, LLC  

   100.000%    CO



--------------------------------------------------------------------------------

LNC Communities V, LLC

   100.000%    CO

LNC Communities VI, LLC

   100.000%    CO

LNC Communities VII, LLC

   100.000%    CO

LNC Communities VIII, LLC

   100.000%    CO

LNC Pennsylvania Realty, Inc.

   100.000%    PA

Long Beach Development, LLC

   100.000%    TX

Lori Gardens Associates II, LLC

   100.000%    NJ

Lori Gardens Associates III, LLC

   100.000%    NJ

Lorton Station, LLC

   100.000%    VA

Madrona Village L.L.C.

   100.000%    IL

Madrona Village Mews L.L.C.

   100.000%    IL

Mid-County Utilities, Inc.

   100.000%    MD

Mission Viejo 12S Venture, LP

   100.000%    CA

Mission Viejo Holdings, Inc.

   100.000%    CA

North American Title Company, Inc. (CA)

   100.000%    CA

Northbridge L.L.C.

   100.000%    IL

Northeastern Properties LP, Inc.

   100.000%    NV

Palm Gardens At Doral Clubhouse, LLC

   100.000%    FL

Palm Gardens at Doral, LLC

   100.000%    FL

Palm Vista Preserve, LLC

   100.000%    FL

PG Properties Holding, LLC

   100.000%    NC

Pioneer Meadows Development, LLC

   100.000%    NV

Pioneer Meadows Investments, LLC

   100.000%    NV

POMAC, LLC

   100.000%    MD

Prestonfield L.L.C.

   100.000%    IL

PT Metro, LLC

   100.000%    DE

Raintree Village II L.L.C.

   100.000%    IL

Raintree Village, L.L.C.

   100.000%    IL

Rivenhome Corporation

   100.000%    FL

Rutenberg Homes of Texas, Inc.

   100.000%    TX

Rutenberg Homes, Inc.

   100.000%    FL

Rye Hill Company, LLC

   100.000%    NY

Ryland Homes of California, Inc.

   100.000%    DE

Ryland Homes Nevada, LLC

   100.000%    DE

S. Florida Construction II, LLC

   100.000%    FL

S. Florida Construction III, LLC

   100.000%    FL

S. Florida Construction, LLC

   100.000%    FL

St. Charles Community, LLC

   100.000%    DE

San Lucia, LLC

   100.000%    FL

Savell Gulley Development, LLC

   100.000%    TX

Scarsdale, LTD.

   100.000%    TX

Seminole/70th, LLC

   100.000%    FL

Siena at Old Orchard, LLC

   100.000%    IL

Spanish Springs Development, LLC  

   100.000%    NV



--------------------------------------------------------------------------------

SPIC Del Sur, LLC

   100.000%    DE

SPIC Dublin, LLC

   100.000%    DE

Standard Pacific 1, Inc.

   100.000%    DE

Standard Pacific Investment Corp.

   100.000%    DE

Standard Pacific of Colorado, Inc.

   100.000%    DE

Standard Pacific of Florida GP

   100.000%    FL

Standard Pacific of Florida GP, Inc.

   100.000%    DE

Standard Pacific of Las Vegas, Inc.

   100.000%    DE

Standard Pacific of Orange County, Inc.

   100.000%    DE

Standard Pacific of Tampa, GP

   100.000%    FL

Standard Pacific of South Florida GP, Inc.,

   100.000%    DE

Standard Pacific of the Carolinas, LLC

   100.000%    DE

Stoney Corporation

   100.000%    FL

Strategic Holdings, Inc.

   100.000%    NV

Strategic Technologies, LLC

   100.000%    FL

Summerfield Venture L.L.C.

   100.000%    IL

Summerwood, LLC

   100.000%    MD

Temecula Valley, LLC

   100.000%    DE

The LNC Northeast Group, Inc.

   100.000%    DE

The Preserve at Coconut Creek, LLC

   100.000%    FL

The Ryland Corporation

   100.00%    CA

Treasure Island Holdings, LLC

   100.000%    DE

U.S. Home Corporation

   100.000%    DE

U.S. Home of Arizona Construction Co.

   100.000%    AZ

U.S. Home Realty, Inc.

   100.000%    TX

U.S.H. Los Prados, Inc.

   100.000%    NV

U.S.H. Realty, Inc.

   100.000%    MD

USH - Flag, LLC

   100.000%    FL

USH Equity Corporation

   100.000%    NV

USH Woodbridge, Inc.

   100.000%    TX

UST Lennar GP PIS 10, LLC

   100.000%    DE

UST Lennar GP PIS 7, LLC

   100.000%    DE

UST Lennar Collateral Sub, LLC

   100.000%    DE

UST Lennar HW Scala SF Joint Venture

   100.000%    DE

WCI Communities, LLC

   100.000%    DE

WCP, LLC

   100.000%    SC

West Chocolate Bayou Development, LLC

   100.000%    TX

West Van Buren L.L.C.

   100.000%    IL

Westchase, Inc.

   100.000%    NV



--------------------------------------------------------------------------------

Schedule 1.1D

L/C Commitments1

 

Lender

   LC Commitment  

JPMorgan Chase Bank, N.A.

   $ 100,000,000  

PNC Bank, National Association

   $ 62,500,000  

Bank of America, N.A.

   $ 62,500,000  

Deutsche Bank AG New York Branch

   $ 62,500,000  

Wells Fargo Bank

   $ 62,500,000  

Citibank N.A.

   $ 62,500,000  

Bank of the West

   $ 62,500,000  

Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust

   $ 25,000,000  

Goldman Sachs Bank USA

   $ 25,000,000     

 

 

 

Total

   $ 525,000,000     

 

 

 

 

1 

Note that the total of the individual Issuing Lenders’ commitments set forth in
this Schedule 1.1D is not intended to increase the overall total L/C Commitment
of $500,000,000 set forth in this Agreement.



--------------------------------------------------------------------------------

Schedule 3.1

Existing LCs



--------------------------------------------------------------------------------

Schedule 3.1

 

ISSUING ENTITY

   LOC NUMBER    LOC ISSUE DATE    Sum of CURRENT ACTIVE
DOLLAR AMOUNT  

CALIFORNIA BANK & TRUST

   SB06-2155    3/6/2014      2,123,162.07    SB06-2237    9/9/2014     
829,969.00    SBPCA300498    7/23/2015      701,022.00    SBPCA300499   
7/23/2015      108,853.00    SBPCA300528    12/15/2015      197,219.80   
SBPCA300529    12/15/2015      127,381.40    SB06-2238 / SBPCA300245    9/9/2014
     265,253.00         

 

 

 

CALIFORNIA BANK & TRUST Total

           4,352,860.27         

 

 

 

PNC BANK

   18120784-00-000    12/3/2013      18,000.00    18123856-00-000    5/28/2015
     537,786.00    18123858-00-000    5/28/2015      65,869.60   
18123931-00-000    6/16/2015      141,232.02    18126769-00-000    11/23/2016   
  113,306.05    18126777-00-000    11/25/2016      39,490.00    18126833-00-000
   11/23/2016      362,807.80    18127484-00-000    3/31/2017      74,983.00   
18127548-00-000    4/7/2017      174,222.13    18127554-00-000    4/10/2017     
350,119.00    18127769-00-000    5/22/2017      72,557.50    18127775-00-000   
5/19/2017      110,516.73    18127792-00-000    5/19/2017      190,192.00   
18128065-00-000    7/28/2017      160,590.00    18129666-00-000    3/6/2018     
167,532.13    18129669-00-000    3/6/2018      81,737.30    18129720-00-000   
3/22/2018      232,884.67    18129735-00-000    3/20/2018      131,887.50   
18129737-00-000    3/20/2018      40,094.00    18129739-00-000    3/20/2018     
82,287.74    18129741-00-000    3/20/2018      74,007.50    18129742-00-000   
3/20/2018      53,306.96    18129743-00-000    3/20/2018      330,486.53   
18129877-00-000    4/30/2018      327,476.47    18130008-00-000    4/30/2018   
  118,039.18    18130011-00-000    4/26/2018      107,957.44    18130307-00-000
   6/4/2018      62,333.68    18130484-00-000    6/28/2018      73,027.26   
18130548-00-000    7/25/2018      123,004.76    18130671-00-000    8/15/2018   
  679,400.54    18130747-00-000    9/13/2018      321,926.75    18130801-00-000
   9/20/2018      23,217.90    18130853-00-000    10/22/2018      95,256.14   
18131165-00-000    1/8/2019      57,094.53    18131170-00-000    1/11/2019     
29,888.35    18131222-00-000    1/29/2019      187,712.16    18131370-00-000   
2/22/2019      48,477.26    18131329-00-000    2/26/2019      158,749.55   
18131369-00-000    3/15/2019      150,634.62         

 

 

 

PNC BANK Total

           6,170,092.75         

 

 

 

WELLS FARGO

   IS000003728U    6/21/2017      675,636.00    IS000003735U    6/21/2017     
750,000.00



--------------------------------------------------------------------------------

ISSUING ENTITY

   LOC NUMBER    LOC ISSUE DATE    Sum of CURRENT ACTIVE
DOLLAR AMOUNT  

WELLS FARGO

   IS000004304U    7/11/2017      63,787.50    IS000004918U    7/7/2017     
80,000.00    IS000010058U    8/11/2017      54,565.00    IS000010059U   
8/11/2017      54,902.50    IS000011006U    8/21/2017      114,582.66   
IS000013574U    9/14/2017      18,855.00    IS000013575U    9/14/2017     
45,510.00    IS000020289U    11/14/2017      50,000.00    IS000021679U   
11/22/2017      105,464.49    IS000031360U    2/13/2018      32,070.00   
IS000038665U    4/25/2018      355,949.39    IS000038903U    4/25/2018     
21,585.00    IS000044270U    6/21/2018      989,335.92    IS000045768U   
6/26/2018      51,965.00    IS000055263U    9/25/2018      534,081.75   
IS0032666U    5/14/2013      42,100.00    IS0032725U    5/14/2013      31,100.00
   IS0162886U    4/8/2014      25,000.00    IS0176787U    5/13/2014     
83,084.21    IS0203567U    7/7/2014      10,000.00    IS0227350U    8/14/2014   
  15,605.00    IS0249271U    9/30/2014      18,600.00    IS0252285U   
10/14/2014      261,908.00    IS0254716U    11/7/2014      408,250.53   
IS0264420U    12/26/2014      11,010.00    IS0285182U    3/30/2015      2,500.00
   IS0286941U    4/3/2015      18,535.00    IS0297541U    5/28/2015     
183,500.00    IS0298148U    5/14/2015      41,700.00    IS0300156U    5/18/2015
     235,222.00    IS0305143U    6/26/2015      253,589.00    IS0307543U   
6/8/2015      17,570.00    IS0313041U    6/23/2015      36,010.84    IS0346175U
   10/15/2015      90,000.00    IS0347465U    10/29/2015      107,000.00   
IS0348460U    10/28/2015      105,263.00    IS0417388U    5/20/2016     
100,000.00    IS0419888U    5/18/2016      181,711.00    IS0428299U    6/1/2016
     15,000.00    IS0429968U    6/9/2016      40,000.00    IS0433588U   
6/29/2016      35,312.50    IS0441697U    8/17/2016      30,553.00    IS0449722U
   8/23/2016      86,188.00    IS0452437U    9/9/2016      80,017.00   
IS0467030U    11/10/2016      10,800.00    IS0467034U    11/10/2016     
124,755.00    IS0495459U    3/27/2017      7,425.00    IS0501365U    4/18/2017
     102,313.00    IS0501826U    4/18/2017      39,974.30    IS0503528U   
5/5/2017      53,116.00    IS0504486U    5/10/2017      70,610.00    IS0504958U
   5/16/2017      145,000.00



--------------------------------------------------------------------------------

ISSUING ENTITY

   LOC NUMBER    LOC ISSUE DATE    Sum of CURRENT ACTIVE
DOLLAR AMOUNT  

WELLS FARGO

   IS000061318U    11/13/2018      351,706.59    IS000063007U    11/19/2018     
9,660.00    IS000070106U    1/23/2019      604,241.30    IS000071840U   
1/30/2019      607,369.49         

 

 

 

WELLS FARGO Total

           8,691,589.97           

 

 

 

Grand Total

           19,214,542.99           

 

 

 



--------------------------------------------------------------------------------

Schedule 4.6

Litigation

Cortina, et al. v. North American Title Co., Case No. 07CECG01169. (Fresno
County Superior Ct., CA)



--------------------------------------------------------------------------------

Schedule 4.12

Subsidiaries and Joint Ventures

 

Company Name

   State    Immediate %     Ultimate %  

Huntley Venture L.L.C.

   IL      100.000 %      100.00 % 

308 Furman, Ltd.

   TX      99.000 %      100.000 % 

360 Developers, LLC

   FL      100.000 %      100.000 % 

Alliance Financial Services, Inc.

   DE      100.000 %      100.000 % 

Ann Arundel Farms, Ltd.

   TX      98.000 %      100.000 % 

Aquaterra Utilities, Inc.

   FL      100.000 %      100.000 % 

Arbor Mill Veteran Project 2018, LLC

   FL      100.000 %      100.000 % 

Asbury Woods L.L.C.

   IL      100.000 %      100.000 % 

Astoria Options, LLC

   DE      100.000 %      100.000 % 

Autumn Creek Development, Ltd.

   TX      51.000 %      100.000 % 

Aylon, LLC

   DE      100.000 %      100.000 % 

B2 Milpitas, LLC

   DE      100.000 %      100.000 % 

Bainebridge 249, LLC

   FL      100.000 %      100.000 % 

Bay Colony Expansion 369, Ltd.

   TX      99.000 %      100.000 % 

Bay River Colony Development, Ltd.

   TX      99.000 %      100.000 % 

BB Investment Holdings, LLC

   NV      100.000 %      100.000 % 

BCI Properties, LLC

   NV      100.000 %      100.000 % 

Bellagio Lennar, LLC

   FL      100.000 %      100.000 % 

Belle Meade LEN Holdings, LLC

   FL      100.000 %      100.000 % 

Black Mountain Ranch, LLC

   CA      100.000 %      100.000 % 

BMR Communities, LLC

   CA      100.000 %      100.000 % 

BMR Construction, Inc.

   DE      100.000 %      100.000 % 

BMTD, LLC

   SC      100.000 %      100.000 % 

Bonterra Lennar, LLC

   FL      100.000 %      100.000 % 

BPH I, LLC

   NV      100.000 %      100.000 % 

Bramalea California, Inc.

   CA      100.000 %      100.000 % 

Bressi Gardenlane, LLC

   DE      75.000 %      100.000 % 

Breton Park Lennar, LLC

   FL      100.000 %      100.000 % 

CalAtlantic Financial Services, Inc.

        100.000 %      100.000 % 

CalAtlantic Group, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Homes of Arizona, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Homes of Georgia, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Homes of Indiana, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Homes of Texas, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Homes of Washington, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Insurance Services

        100.000 %      100.000 % 

CalAtlantic Mortgage, Inc.

        100.000 %      100.000 % 

CalAtlantic National Title Solutions, LLC

   DE      100.000 %      100.000 % 

CalAtlantic National Title Solutions, LLC  

   MD      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

CalAtlantic of North Florida Realty, Inc.

   DE      100.000 %      100.000 % 

CalAtlantic Title Agency, LLC

   NC      100.000 %      100.000 % 

CalAtlantic Title Company, Inc.

   CA      100.000 %      100.000 % 

CalAtlantic Title Company, LLC

   WA      100.000 %      100.000 % 

CalAtlantic Title Group, LLC

   FL      100.000 %      100.000 % 

CalAtlantic Title of Maryland, Inc.

        100.000 %      100.000 % 

CalAtlantic Title, Inc.

        100.000 %      100.000 % 

CalAtlantic Title, LLC

   UT      100.000 %      100.000 % 

Camarillo Village Park, LLC

   CA      100.000 %      100.000 % 

Cambria L.L.C.

   IL      100.000 %      100.000 % 

CAP IL 1, LLC

   DE      100.000 %      100.000 % 

Cary Woods, LLC

   IL      100.000 %      100.000 % 

Casa Marina Development, LLC

   FL      100.000 %      100.000 % 

Caswell Acquisition Group, LLC

   DE      100.000 %      100.000 % 

Central Park West Holdings, LLC

   DE      100.000 %      100.000 % 

Cherrytree II LLC

   MD      100.000 %      100.000 % 

CL Ventures, LLC

   FL      100.000 %      100.000 % 

Club Bonterra Lennar, LLC

   FL      100.000 %      100.000 % 

Coco Palm 82, LLC

   FL      100.000 %      100.000 % 

Colonial Heritage LLC

   VA      100.000 %      100.000 % 

Columbia National Risk Retention Group, Inc.

   VT      100.000 %      100.000 % 

Concord Station, LLP

   FL      98.000 %      100.000 % 

Cornerstone Title Insurance Company

   VT      100.000 %      100.000 % 

Coventry L.L.C.

   IL      100.000 %      100.000 % 

CP Red Oak Management, LLC

   TX      100.000 %      100.000 % 

CP Red Oak Partners, Ltd.

   TX      99.000 %      100.000 % 

CPFE, LLC

   MD      100.000 %      100.000 % 

Creekside Crossing, L.L.C.

   IL      100.000 %      100.000 % 

Crest at Fondren Investor, LLC

   DE      100.000 %      100.000 % 

Danville Tassajara Partners, LLC (inactive but not formally dissolved)

   DE      100.000 %      100.000 % 

Darcy-Joliet L.L.C.

   IL      100.000 %      100.000 % 

DBJ Holdings, LLC

   NV      100.000 %      100.000 % 

DCA Financial, LLC

   FL      100.000 %      100.000 % 

DTC Holdings of Florida, LLC

   FL      100.000 %      100.000 % 

Durrell 33, LLC

   NJ      100.000 %      100.000 % 

Eagle Bend Commercial, LLC

   CO      100.000 %      100.000 % 

Eagle Home Mortgage of California

   CA      100.000 %      100.000 % 

Eagle Home Mortgage, LLC

   FL      99.000 %      100.000 % 

EL Ventures, LLC

   DE      100.000 %      100.000 % 

Estates Seven, LLC

   DE      100.000 %      100.000 % 

EV, LLC

   MD      100.000 %      100.000 % 

Evergreen Village LLC  

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

F&R QVI Home Investments USA, LLC

   DE      100.000 %      100.000 % 

Faria Preserve, LLC

   DE      100.000 %      100.000 % 

Fidelity Guaranty and Acceptance Corp.

   DE      100.000 %      100.000 % 

Fidelity Land, LLC

   FL      100.000 %      100.000 % 

FLORDADE LLC

   FL      100.000 %      100.000 % 

Fox-Maple Associates, LLC

   NJ      100.000 %      100.000 % 

Friendswood Development Company, LLC

   TX      100.000 %      100.000 % 

Garco Investments, LLC

   FL      100.000 %      100.000 % 

Greystone Construction, Inc.

   AZ      100.000 %      100.000 % 

Greystone Homes of Nevada, Inc.

   DE      100.000 %      100.000 % 

Greystone Nevada, LLC

   DE      100.000 %      100.000 % 

Greywall Club L.L.C.

   IL      100.000 %      100.000 % 

Hammocks Lennar LLC

   FL      100.000 %      100.000 % 

Harbor Highlands Group, LLC

   CA      100.000 %      100.000 % 

Harveston, LLC

   DE      100.000 %      100.000 % 

Haverton L.L.C.

   IL      100.000 %      100.000 % 

HCC Investors, LLC

   DE      100.000 %      100.000 % 

Heathcote Commons LLC

   VA      100.000 %      100.000 % 

Heritage of Auburn Hills, L.L.C.

   MI      100.000 %      100.000 % 

Heritage Pkwy East Holdings, LLC

   FL      100.000 %      100.000 % 

Hewitts Landing Trustee, LLC

   MA      100.000 %      100.000 % 

Hingham Properties, LLC

   DE      100.000 %      100.000 % 

Home Buyer’s Advantage Realty, Inc.

   TX      100.000 %      100.000 % 

Homecraft Corporation

   TX      100.000 %      100.000 % 

HSP Arizona, Inc.

   DE      100.000 %      100.000 % 

HTC Golf Club, LLC

   CO      100.000 %      100.000 % 

Inactive Companies, LLC

   FL      100.000 %      100.000 % 

Independence L.L.C.

   VA      100.000 %      100.000 % 

Independence Orlando, LLC

   FL      100.000 %      100.000 % 

Isles at Bayshore Club, LLC

   FL      100.000 %      100.000 % 

Kendall Hammocks Commercial, LLC

   FL      100.000 %      100.000 % 

Kingman Lennar, LLC

   DE      100.000 %      100.000 % 

KMC Real Estate Investors, LLC

   IN      100.000 %      100.000 % 

LAC MOUNTAIN VIEW INVESTOR, LLC

   DE      100.000 %      100.000 % 

Lagoon Valley Residential, LLC

   CA      100.000 %      100.000 % 

Lagoon Valley Residential, LLC

   CA      100.000 %      100.000 % 

Lakelands at Easton, L.L.C.

   MD      100.000 %      100.000 % 

Lakeside Farm, LLC

   MD      100.000 %      100.000 % 

LB/L – Duc III Antioch 330, LLC

   DE      100.000 %      100.000 % 

LCD Asante, LLC

   DE      100.000 %      100.000 % 

LCI Downtown Doral Investor, LLC

   DE      100.000 %      100.000 % 

LCI North DeKalb Investor GP, LLC  

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

LCI North DeKalb Investor LP, LLC

   DE      100.000 %      100.000 % 

Legends Club, LLC

   FL      100.000 %      100.000 % 

Legends Golf Club, LLC

   FL      100.000 %      100.000 % 

LEN - Belle Meade, LLC

   FL      100.000 %      100.000 % 

Len - Little Harbor, LLC

   DE      100.000 %      100.000 % 

LEN - OBS Windemere, LLC

   DE      100.000 %      100.000 % 

LEN - Palm Vista, LLC

   FL      100.000 %      100.000 % 

LEN BPT Investor, LLC

   DE      100.000 %      100.000 % 

Len FW Investor, LLC

   DE      100.000 %      100.000 % 

LEN Mirada Investor, LLC

   DE      100.000 %      100.000 % 

LEN Notarize Investor, LLC

   DE      100.000 %      100.000 % 

LEN OT Holdings, LLC

   FL      100.000 %      100.000 % 

LEN Paradise Cable, LLC

   FL      100.000 %      100.000 % 

LEN Paradise Operating, LLC

   FL      100.000 %      100.000 % 

Len Paradise, LLC

   FL      100.000 %      100.000 % 

Len-Angeline, LLC

   FL      100.000 %      100.000 % 

LEN-CG South, LLC

   FL      100.000 %      100.000 % 

LenCom, LLC

   DE      100.000 %      100.000 % 

Lencraft, LLC

   MD      100.000 %      100.000 % 

LEN-Cypress Mill, LLC

   FL      100.000 %      100.000 % 

LenFive Opco GP, LLC

   DE      100.000 %      100.000 % 

LenFive Sub II, LLC

   DE      100.000 %      100.000 % 

LenFive Sub III, LLC

   DE      100.000 %      100.000 % 

LenFive Sub Opco GP, LLC

   DE      100.000 %      100.000 % 

LenFive Sub, LLC

   DE      100.000 %      100.000 % 

LenFive, LLC

   DE      100.000 %      100.000 % 

LENH I, LLC

   FL      100.000 %      100.000 % 

Len-Hawks Point, LLC

   FL      100.000 %      100.000 % 

Len-Land, LLC

   DE      100.000 %      100.000 % 

Len-MN, LLC

   DE      100.000 %      100.000 % 

Lennar Aircraft I, LLC

   DE      100.000 %      100.000 % 

Lennar Arizona Construction, Inc.

   AZ      100.000 %      100.000 % 

Lennar Arizona, Inc.

   AZ      100.000 %      100.000 % 

Lennar Associates Management Holding Company

   FL      100.000 %      100.000 % 

Lennar Associates Management, LLC

   DE      100.000 %      100.000 % 

Lennar at Franklin, LLC

   DE      100.000 %      100.000 % 

Lennar at Jackson, LLC

   DE      100.000 %      100.000 % 

Lennar at Marlboro 79, LLC

   DE      100.000 %      100.000 % 

Lennar at Monroe, LLC

   DE      100.000 %      100.000 % 

Lennar Avenue One, LLC

   DE      100.000 %      100.000 % 

Lennar Berkeley, LLC

   NJ      100.000 %      100.000 % 

Lennar Bevard, LLC

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Lennar Bridges, LLC

   CA      100.000 %      100.000 % 

Lennar Buffington Colorado Crossing, L.P.

   TX      99.500 %      100.000 % 

Lennar Buffington Zachary Scott, L.P.

   TX      99.500 %      100.000 % 

Lennar Carolinas, LLC

   DE      100.000 %      100.000 % 

Lennar Central Park, LLC

   DE      100.000 %      100.000 % 

Lennar Central Region Sweep, Inc.

   NV      100.000 %      100.000 % 

Lennar Central Texas, L.P.

   TX      99.000 %      100.000 % 

Lennar Chicago, Inc.

   IL      100.000 %      100.000 % 

Lennar Cobra, LLC

   DE      100.000 %      100.000 % 

Lennar Colgate Urban Renewal Development, LLC

   NJ      100.000 %      100.000 % 

Lennar Colorado Minerals LLC

   CO      100.000 %      100.000 % 

Lennar Colorado, LLC

   CO      100.000 %      100.000 % 

Lennar Commercial, LLC

   DE      100.000 %      100.000 % 

Lennar Communities Development, Inc.

   DE      100.000 %      100.000 % 

Lennar Communities Nevada, LLC

   NV      100.000 %      100.000 % 

Lennar Communities of Chicago L.L.C.

   IL      100.000 %      100.000 % 

Lennar Communities, Inc.

   CA      100.000 %      100.000 % 

Lennar Concord, LLC

   DE      100.000 %      100.000 % 

Lennar Construction, Inc.

   AZ      100.000 %      100.000 % 

Lennar Coto Holdings, L.L.C.

   CA      99.000 %      100.000 % 

Lennar Courts, LLC

   FL      100.000 %      100.000 % 

Lennar Developers, Inc.

   FL      100.000 %      100.000 % 

Lennar Ewing, LLC

   NJ      100.000 %      100.000 % 

Lennar Financial Services, LLC

   FL      99.000 %      100.000 % 

Lennar Flamingo, LLC

   FL      100.000 %      100.000 % 

Lennar Fresno, Inc.

   CA      100.000 %      100.000 % 

Lennar Gardens, LLC

   FL      100.000 %      100.000 % 

Lennar Georgia, Inc.

   GA      100.000 %      100.000 % 

Lennar Greer Ranch Venture, LLC

   CA      100.000 %      100.000 % 

Lennar Heritage Fields, LLC

   CA      100.000 %      100.000 % 

Lennar Hingham Holdings, LLC

   DE      100.000 %      100.000 % 

Lennar Hingham JV, LLC

   DE      100.000 %      100.000 % 

Lennar Homes Holding, LLC

   DE      100.000 %      100.000 % 

Lennar Homes NJ, LLC

   DE      100.000 %      100.000 % 

Lennar Homes of Arizona, Inc.

   AZ      100.000 %      100.000 % 

Lennar Homes of California, Inc.

   CA      100.000 %      100.000 % 

LENNAR HOMES OF TENNESSEE, LLC

   DE      100.000 %      100.000 % 

Lennar Homes of Texas Land and Construction, Ltd.

   TX      59.000 %      100.000 % 

Lennar Homes of Texas Sales and Marketing, Ltd.

   TX      85.610 %      100.000 % 

Lennar Homes of Utah, Inc.

   DE      100.000 %      100.000 % 

Lennar Homes, LLC

   FL      100.000 %      100.000 % 

Lennar Imperial Holdings Limited Partnership

   DE      99.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Lennar International Holding, LLC

   DE      100.000 %      100.000 % 

Lennar International, LLC

   DE      100.000 %      100.000 % 

Lennar Lakeside Investor, LLC

   DE      100.000 %      100.000 % 

Lennar Layton, LLC

   DE      100.000 %      100.000 % 

Lennar Living, LLC

   DE      100.000 %      100.000 % 

Lennar Long Beach Promenade Partners, LLC

   DE      100.000 %      100.000 % 

Lennar Lytle, LLC

   DE      100.000 %      100.000 % 

Lennar Mare Island, LLC

   CA      100.000 %      100.000 % 

Lennar Marina A Funding, LLC

   DE      100.000 %      100.000 % 

Lennar Massachusetts Properties, Inc.

   DE      100.000 %      100.000 % 

Lennar MF Holdings, LLC

   DE      100.000 %      100.000 % 

Lennar Middletown, LLC

   NJ      100.000 %      100.000 % 

Lennar MPA WIP, LLC

   DE      100.000 %      100.000 % 

Lennar MPA, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture GP Subsidiary, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture GP, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture II GP Subsidiary, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture II GP, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture II LP, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture II Manager, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture LP, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily BTC Venture Manager, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily Communities, LLC

   DE      100.000 %      100.000 % 

Lennar Multifamily Venture II LP

   DE      100.000 %      100.000 % 

Lennar New Jersey Properties, Inc.

   DE      100.000 %      100.000 % 

Lennar New York, LLC

   NY      100.000 %      100.000 % 

Lennar Northeast Properties LLC

   NJ      100.000 %      100.000 % 

Lennar Northeast Properties, Inc.

   NV      100.000 %      100.000 % 

Lennar Northwest, Inc.

   DE      100.000 %      100.000 % 

Lennar OHB, LLC

   NJ      100.000 %      100.000 % 

Lennar Pacific Properties Management, Inc.

   DE      100.000 %      100.000 % 

Lennar Pacific Properties, Inc.

   DE      100.000 %      100.000 % 

Lennar Pacific, Inc.

   DE      87.000 %      100.000 % 

Lennar PI Acquisition, LLC

   NJ      100.000 %      100.000 % 

Lennar PI Property Acquisition, LLC

   NJ      100.000 %      100.000 % 

Lennar PIS Management Company, LLC

   DE      100.000 %      100.000 % 

Lennar Plumsted Urban Renewal, LLC

   NJ      100.000 %      100.000 % 

Lennar Point, LLC

   NJ      100.000 %      100.000 % 

Lennar Port Imperial South, LLC

   DE      99.000 %      100.000 % 

Lennar Realty, Inc.

   FL      100.000 %      100.000 % 

Lennar Reno, LLC

   NV      100.000 %      100.000 % 

Lennar Riverside West Urban Renewal Company, L.L.C.

   NJ      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Lennar Riverside West, LLC

   DE      99.000 %      100.000 % 

Lennar Riverwalk, LLC

   DE      100.000 %      100.000 % 

Lennar Sacramento, Inc.

   CA      100.000 %      100.000 % 

Lennar Sales Corp.

   CA      100.000 %      100.000 % 

Lennar Southwest Holding Corp.

   NV      100.000 %      100.000 % 

Lennar Spencer’s Crossing, LLC

   DE      100.000 %      100.000 % 

Lennar Texas Holding Company

   TX      100.000 %      100.000 % 

Lennar Trading Company, LP

   TX      99.000 %      100.000 % 

Lennar Ventures, LLC

   FL      100.000 %      100.000 % 

Lennar West Valley, LLC

   CA      100.000 %      100.000 % 

Lennar.com Inc.

   FL      100.000 %      100.000 % 

Lennar/LNR Camino Palomar, LLC

   CA      100.000 %      100.000 % 

Lennar/Shadeland, LLC

   PA      100.000 %      100.000 % 

Lennar-Lantana Boatyard, Inc.

   FL      100.000 %      100.000 % 

LEN-Ryan 1, LLC

   FL      100.000 %      100.000 % 

LEN-Touchstone, LLC

   FL      100.000 %      100.000 % 

Len-Verandahs, LLP

   FL      99.000 %      100.000 % 

LFS Holding Company, LLC

   DE      100.000 %      100.000 % 

LH Eastwind, LLC

   FL      100.000 %      100.000 % 

LH-EH Layton Lakes Estates, LLC

   AZ      100.000 %      100.000 % 

LHI Renaissance, LLC

   FL      100.000 %      100.000 % 

LMC 1001 Olive Investor, LLC

   DE      100.000 %      100.000 % 

LMC 10th & Acoma Holdings, LP

   DE      100.000 %      100.000 % 

LMC 144th and Grant Investor, LLC

   DE      100.000 %      100.000 % 

LMC 2401 Blake Street Holdings, LLC

   DE      100.000 %      100.000 % 

LMC 2401 Blake Street Investor, LLC

   DE      100.000 %      100.000 % 

LMC 360 Acoma Holdings, LP

   DE      100.000 %      100.000 % 

LMC 8th Avenue Apartment Investor, LLC

   DE      100.000 %      100.000 % 

LMC Axis Westminster Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Axis Westminster Investor, LLC

   DE      100.000 %      100.000 % 

LMC Berkeley I Investor, LLC

   DE      100.000 %      100.000 % 

LMC Berry Hill Lofts Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Berry Hill Lofts Investor, LLC

   DE      100.000 %      100.000 % 

LMC Block 42 Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Burnside Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Burnside Investor, LLC

   DE      100.000 %      100.000 % 

LMC Chandler and McClintock Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Charlestowne Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Charlotte Ballpark Developer, LLC

   DE      100.000 %      100.000 % 

LMC Cityville Oak Park Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Cityville Oak Park Investor, LLC

   DE      100.000 %      100.000 % 

LMC Cobalt Holdings, LLC

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

LMC Construction, LLC

   DE      100.000 %      100.000 % 

LMC Crest at Park West Holdings, LP

   DE      100.000 %      100.000 % 

LMC Development, LLC

   DE      100.000 %      100.000 % 

LMC Durham Gateway Holdings, LP

   DE      100.000 %      100.000 % 

LMC Emeryville I Lennar Investor, LLC

   DE      100.000 %      100.000 % 

LMC Gateway Investor, LLC

   DE      100.000 %      100.000 % 

LMC Gateway Venture, LLC

   DE      100.000 %      100.000 % 

LMC Gilman Square Investor, LLC

   DE      100.000 %      100.000 % 

LMC Hollywood Highland Investor, LLC

   DE      100.000 %      100.000 % 

LMC Horton Street Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Huntington Crossing Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Inactive Companies, LLC

   DE      100.000 %      100.000 % 

LMC Living Illinois, LLC

   DE      100.000 %      100.000 % 

LMC Living TRS, LP

   DE      100.000 %      100.000 % 

LMC Living, Inc.

   CA      100.000 %      100.000 % 

LMC Living, LLC

   DE      100.000 %      100.000 % 

LMC Malden Station Investor, LLC

   DE      100.000 %      100.000 % 

LMC Millenia Investor II, LLC

   DE      100.000 %      100.000 % 

LMC NE Minneapolis Lot 2 Holdings, LLC

   DE      100.000 %      100.000 % 

LMC New Bern Investor, LLC

   DE      100.000 %      100.000 % 

LMC North Park Holdings, LP

   DE      100.000 %      100.000 % 

LMC Oak Park Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Parkfield Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Parkfield Investor, LLC

   DE      100.000 %      100.000 % 

LMC Righters Ferry Holdings, LLC

   DE      100.000 %      100.000 % 

LMC River North Holdings, LLC

   DE      100.000 %      100.000 % 

LMC San Francisco I Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Spring Street Investor, LLC

   DE      100.000 %      100.000 % 

LMC Triangle Square Holdings, LLC

   DE      100.000 %      100.000 % 

LMC Triangle Square Investor, LLC

   DE      100.000 %      100.000 % 

LMC Venture Developer, LLC

   DE      100.000 %      100.000 % 

LMC West Loop Investor, LLC

   DE      100.000 %      100.000 % 

LMCFX Investor, LLC

   DE      100.000 %      100.000 % 

LMI - Jacksonville Investor, LLC

   DE      100.000 %      100.000 % 

LMI - South Kings Development Investor, LLC

   DE      100.000 %      100.000 % 

LMI - West Seattle Holdings, LLC

   DE      100.000 %      100.000 % 

LMI - West Seattle Investor, LLC

   DE      100.000 %      100.000 % 

LMI - West Seattle, LLC

   DE      100.000 %      100.000 % 

LMI (150 OCEAN) INVESTOR, LLC

   DE      100.000 %      100.000 % 

LMI 99 Hudson Developer, LLC

   DE      100.000 %      100.000 % 

LMI 99 Hudson Investor, LLC

   DE      100.000 %      100.000 % 

LMI Cell Tower Investors, LLC    

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

LMI City Walk Investor, LLC

   DE      100.000 %      100.000 % 

LMI Collegedale Investor, LLC

   DE      100.000 %      100.000 % 

LMI Collegedale, LLC

   DE      100.000 %      100.000 % 

LMI Contractors, LLC

   DE      100.000 %      100.000 % 

LMI Glencoe Dallas Investor, LLC

   DE      100.000 %      100.000 % 

LMI Lakes West Covina Investor, LLC

   DE      100.000 %      100.000 % 

LMI Largo Park Investor, LLC

   DE      100.000 %      100.000 % 

LMI Las Colinas Station, LLC

   DE      100.000 %      100.000 % 

LMI Naperville Investor, LLC

   DE      100.000 %      100.000 % 

LMI Pacific Tower, LLC

   DE      100.000 %      100.000 % 

LMI Park Central Investor, LLC

   DE      100.000 %      100.000 % 

LMI Park Central Two, LLC

   DE      100.000 %      100.000 % 

LMI Peachtree Corners Investor, LLC

   DE      100.000 %      100.000 % 

LMI Peachtree Corners, LLC

   DE      100.000 %      100.000 % 

LMI Pearl Apartment Homes Investor, LLC

   DE      100.000 %      100.000 % 

LMI Redwood City Investor, LLC

   DE      100.000 %      100.000 % 

LMI-AECOM Holdings, LLC

   DE      100.000 %      100.000 % 

LMI-AECOM Jersey City, LLC

   DE      100.000 %      100.000 % 

LMI-JC Developer, LLC

   DE      100.000 %      100.000 % 

LMI-JC, LLC

   DE      100.000 %      100.000 % 

LMV II 885 Washington Holdings, LP

   DE      100.000 %      100.000 % 

LMV II Grand Bay Pod V Holdings, LP

   DE      100.000 %      100.000 % 

LMV II Kierland Holdings, LP

   DE      100.000 %      100.000 % 

LMV II MMP Holdings, LP

   DE      100.000 %      100.000 % 

LMV II NoMo Holdings, LP

   DE      100.000 %      100.000 % 

LMV II Taylor Street Holdings, LP

   DE      100.000 %      100.000 % 

LMV II Wynwood Holdings, LP

   DE      100.000 %      100.000 % 

LNC at Meadowbrook, LLC

   IL      100.000 %      100.000 % 

LNC at Ravenna, LLC

   IL      100.000 %      100.000 % 

LNC Communities I, Inc.

   CO      100.000 %      100.000 % 

LNC Communities II, LLC

   CO      100.000 %      100.000 % 

LNC Communities III, Inc.

   CO      100.000 %      100.000 % 

LNC Communities IV, LLC

   CO      100.000 %      100.000 % 

LNC Communities V, LLC

   CO      100.000 %      100.000 % 

LNC Communities VI, LLC

   CO      100.000 %      100.000 % 

LNC Communities VII, LLC

   CO      100.000 %      100.000 % 

LNC Communities VIII, LLC

   CO      100.000 %      100.000 % 

LNC Northeast Mortgage, Inc.

   DE      100.000 %      100.000 % 

LNC Pennsylvania Realty, Inc.

   PA      100.000 %      100.000 % 

Long Beach Development, LLC

   TX      100.000 %      100.000 % 

Longleaf Acquisition, LLC

   FL      100.000 %      100.000 % 

Lori Gardens Associates II, LLC

   NJ      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Lori Gardens Associates III, LLC

   NJ      100.000 %      100.000 % 

Lori Gardens Associates, L.L.C.

   NJ      100.000 %      100.000 % 

Lorton Station, LLC

   VA      100.000 %      100.000 % 

LV Opendoor Investor, LLC

   DE      100.000 %      100.000 % 

LW D’Andrea, LLC

   DE      100.000 %      100.000 % 

Lyons Lennar Farms, LLC

   FL      100.000 %      100.000 % 

Madrona Ridge L.L.C.

   IL      100.000 %      100.000 % 

Madrona Village L.L.C.

   IL      100.000 %      100.000 % 

Madrona Village Mews L.L.C.

   IL      100.000 %      100.000 % 

Majestic Woods, LLC

   NJ      100.000 %      100.000 % 

Maple and Broadway Holdings, LLC

   DE      100.000 %      100.000 % 

Marlin Blue LLC

   DE      100.000 %      100.000 % 

Menifee Development, LLC

   CA      100.000 %      100.000 % 

MergerCo, LLC

   FL      100.000 %      100.000 % 

Mid-County Utilities, Inc.

   MD      100.000 %      100.000 % 

Miralago West Lennar, LLC

   FL      100.000 %      100.000 % 

Mission Viejo 12S Venture, LP

   CA      56.250 %      100.000 % 

Mission Viejo Holdings, Inc.

   CA      100.000 %      100.000 % 

Moffett Meadows Partners, LLC

   DE      100.000 %      100.000 % 

NC Properties I, LLC

   DE      100.000 %      100.000 % 

NC Properties II, LLC

   DE      100.000 %      100.000 % 

North American Advantage Insurance Services, LLC

   TX      100.000 %      100.000 % 

Northbridge L.L.C.

   IL      100.000 %      100.000 % 

Northeastern Properties LP, Inc.

   NV      100.000 %      100.000 % 

OHC/Ascot Belle Meade, LLC

   FL      100.000 %      100.000 % 

One SR, L.P.

   TX      99.000 %      100.000 % 

Pace Drive Holdings, LLC

   FL      100.000 %      100.000 % 

Palm Gardens At Doral Clubhouse, LLC

   FL      100.000 %      100.000 % 

Palm Gardens at Doral, LLC

   FL      100.000 %      100.000 % 

Palm Springs Classic, LLC

   DE      100.000 %      100.000 % 

Palm Vista Preserve, LLC

   FL      100.000 %      100.000 % 

Patuxent Infrastructure, Inc.

   DE      100.000 %      100.000 % 

PD-Len Boca Raton, LLC

   DE      100.000 %      100.000 % 

PG Properties Holding, LLC

   NC      100.000 %      100.000 % 

Pioneer Meadows Development, LLC

   NV      100.000 %      100.000 % 

Pioneer Meadows Investments, LLC

   NV      100.000 %      100.000 % 

POMAC, LLC

   MD      100.000 %      100.000 % 

Port Imperial South Building 14, LLC

   NJ      100.000 %      100.000 % 

Prestonfield L.L.C.

   IL      100.000 %      100.000 % 

Providence Lakes, LLP

   FL      99.000 %      100.000 % 

PT Metro, LLC

   DE      100.000 %      100.000 % 

Quail Roost Lennar, LLC

   FL      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Raintree Village II L.L.C.

   IL      100.000 %      100.000 % 

Raintree Village L.L.C.

   IL      100.000 %      100.000 % 

Ral-Len BM, LLC

   DE      100.000 %      100.000 % 

Ral-Len, LLC

   DE      100.000 %      100.000 % 

Rannel Capital WeWork Series D, LLC

   DE      100.000 %      100.000 % 

Rannel GP Holdings, LLC

   DE      100.000 %      100.000 % 

Rannel Holdings, LLC

   DE      100.000 %      100.000 % 

Rannel Interests, LLC

   DE      100.000 %      100.000 % 

Rannel Investments, LLC

   DE      100.000 %      100.000 % 

Rannel Mortgage Investments, LLC

   DE      100.000 %      100.000 % 

Rannel Proprietary Investments, LLC

   DE      100.000 %      100.000 % 

Renaissance Joint Venture

   FL      99.000 %      100.000 % 

Reserve @ Pleasant Grove II LLC

   NJ      100.000 %      100.000 % 

Reserve @ Pleasant Grove LLC

   NJ      100.000 %      100.000 % 

Reserve at River Park, LLC

   NJ      100.000 %      100.000 % 

Reserve at South Harrison, LLC (inactive but not legally dissolved)

   NJ      100.000 %      100.000 % 

RH Insurance Company, Inc.

   HI      100.000 %      100.000 % 

RH MOA BBCMS 2017-C1, LLC

   DE      100.000 %      100.000 % 

RH MOA CF 2017-C8, LLC

   DE      100.000 %      100.000 % 

RH MOA U 2017-C4, LLC

   DE      100.000 %      100.000 % 

RH MOA U 2017-C6, LLC

   DE      100.000 %      100.000 % 

RH MOA, LLC

   DE      100.000 %      100.000 % 

RIAL 2014-LT5 CLASS B, LLC

   DE      100.000 %      100.000 % 

RIAL 2014-LT5, LLC

   DE      100.000 %      100.000 % 

Rialto Commercial Mortgage Securities, LLC

   DE      100.000 %      100.000 % 

Rialto Mortgage Finance, LLC

   DE      100.000 %      100.000 % 

Rialto Premier JV Member, LLC

   DE      100.000 %      100.000 % 

Rivenhome Corporation

   FL      100.000 %      100.000 % 

Riverwalk at Lago Mar, LLC

   FL      100.000 %      100.000 % 

RL BB FINANCIAL, LLC

   DE      100.000 %      100.000 % 

RL BB INACTIVE, LLC

   DE      100.000 %      100.000 % 

RL BB-AL, LLC

   AL      100.000 %      100.000 % 

RL BB-FL ALHI, LLC

   FL      100.000 %      100.000 % 

RL BB-GA RMH, LLC

   GA      100.000 %      100.000 % 

RL BB-GA, LLC

   GA      100.000 %      100.000 % 

RL BB-IL, LLC

   IL      100.000 %      100.000 % 

RL BB-IN KRE RE, LLC

   DE      100.000 %      100.000 % 

RL BB-IN KRE, LLC

   DE      100.000 %      100.000 % 

RL BB-MS, LLC

   MS      100.000 %      100.000 % 

RL BB-NC, LLC

   NC      100.000 %      100.000 % 

RL BB-OH, LLC

   OH      100.000 %      100.000 % 

RL BB-SC BROOKSA, LLC

   SC      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

RL BB-SC CLR II, LLC

   SC      100.000 %      100.000 % 

RL BB-SC CLR III, LLC

   SC      100.000 %      100.000 % 

RL BB-SC CLR IV, LLC

   SC      100.000 %      100.000 % 

RL BB-SC CLR VI, LLC

   SC      100.000 %      100.000 % 

RL BB-SC CLR, LLC

   SC      100.000 %      100.000 % 

RL BB-SC CRRC, LLC

   SC      100.000 %      100.000 % 

RL BB-SC RACEDAY, LLC

   SC      100.000 %      100.000 % 

RL BB-TN BRISTOL, LLC

   TN      100.000 %      100.000 % 

RL BB-TN RACEDAY TOWER, LLC

   TN      100.000 %      100.000 % 

RL BB-TN, LLC

   TN      100.000 %      100.000 % 

RL BB-TX, LLC

   TX      100.000 %      100.000 % 

RL BB-WV, LLC

   WV      100.000 %      100.000 % 

RL CMBS Holdings, LLC

   DE      100.000 %      100.000 % 

RL CML 2009-1 Investments, LLC

   DE      100.000 %      100.000 % 

RL REGI Alabama, LLC

   AL      100.000 %      100.000 % 

RL REGI ARKANSAS, LLC

   AR      100.000 %      100.000 % 

RL REGI FINANCIAL, LLC

   FL      100.000 %      100.000 % 

RL REGI Florida, LLC

   FL      100.000 %      100.000 % 

RL REGI GEORGIA, LLC

   GA      100.000 %      100.000 % 

RL REGI INACTIVE, LLC

   DE      100.000 %      100.000 % 

RL REGI KANSAS, LLC

   KS      100.000 %      100.000 % 

RL REGI MISSISSIPPI, LLC

   MS      100.000 %      100.000 % 

RL REGI MISSOURI, LLC

   MO      100.000 %      100.000 % 

RL REGI NORTH CAROLINA, LLC

   NC      100.000 %      100.000 % 

RL REGI SOUTH CAROLINA, LLC

   SC      100.000 %      100.000 % 

RL REGI TENNESSEE, LLC

   TN      100.000 %      100.000 % 

RL REGI VIRGINIA, LLC

   VA      100.000 %      100.000 % 

RL REGI-AL HP, LLC

   AL      100.000 %      100.000 % 

RL REGI-AL VRC, LLC

   AL      100.000 %      100.000 % 

RL REGI-FL CRC, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL ESH, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL FT. PIERCE, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL GDL, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL ITALIA, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL MRED, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL RDI, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL SARASOTA, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL TPL, LLC

   FL      100.000 %      100.000 % 

RL REGI-FL VARC, LLC

   FL      100.000 %      100.000 % 

RL REGI-GA DRAD, LLC

   GA      100.000 %      100.000 % 

RL REGI-GA HAY DB, LLC

   GA      100.000 %      100.000 % 

RL REGI-GA MHU, LLC

   GA      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

RL REGI-GA MPD, LLC

   GA      100.000 %      100.000 % 

RL REGI-GA RLR, LLC

   GA      100.000 %      100.000 % 

RL REGI-MO GMB, LLC

   MO      100.000 %      100.000 % 

RL REGI-MO MOSCOW MILLS, LLC

   MO      100.000 %      100.000 % 

RL REGI-MS Double H, LLC

   MO      100.000 %      100.000 % 

RL REGI-MS OCEAN SPRINGS, LLC

   MS      100.000 %      100.000 % 

RL REGI-NC CIL, LLC

   NC      100.000 %      100.000 % 

RL REGI-NC LITTLE WING, LLC

   NC      100.000 %      100.000 % 

RL REGI-NC Mland, LLC

   NC      100.000 %      100.000 % 

RL REGI-NC MLD, LLC

   NC      100.000 %      100.000 % 

RL REGI-NC RALEIGH, LLC

   NC      100.000 %      100.000 % 

RL REGI-NC SUGARM, LLC

   NC      100.000 %      100.000 % 

RL REGI-NM, LLC

   NM      100.000 %      100.000 % 

RL REGI-SC CTL, LLC

   SC      100.000 %      100.000 % 

RL REGI-SC LAKE E, LLC

   SC      100.000 %      100.000 % 

RL REGI-SC TDG, LLC

   SC      100.000 %      100.000 % 

RL REGI-SC TIG, LLC

   SC      100.000 %      100.000 % 

RL REGI-TN OAK, LLC

   TN      100.000 %      100.000 % 

RL REGI-TN SEVIERVILLE, LLC

   TN      100.000 %      100.000 % 

RL RES 2009-1 Investments, LLC

   DE      100.000 %      100.000 % 

RMF Alliance, LLC

   DE      100.000 %      100.000 % 

RMF Commercial, LLC

   DE      100.000 %      100.000 % 

RMF Partner, LLC

   DE      100.000 %      100.000 % 

RMF PR New York, LLC

   DE      100.000 %      100.000 % 

RMF SUB 1, LLC

   DE      100.000 %      100.000 % 

RMF SUB 2, LLC

   DE      100.000 %      100.000 % 

RMF SUB 3, LLC

   DE      100.000 %      100.000 % 

RMF SUB 4, LLC

   DE      100.000 %      100.000 % 

RMF SUB 5, LLC

   DE      100.000 %      100.000 % 

RMV, LLC

   MD      100.000 %      100.000 % 

Rocking Horse Minerals, LLC

   CO      100.000 %      100.000 % 

RRE Holdings, LLC

   DE      100.000 %      100.000 % 

Rutenberg Homes of Texas, Inc.

   TX      100.000 %      100.000 % 

Rutenberg Homes, Inc. (Florida)

   FL      100.000 %      100.000 % 

Rye Hill Company, LLC

   NY      100.000 %      100.000 % 

Ryland Homes Nevada Holdings, LLC

   DE      100.000 %      100.000 % 

Ryland Homes Nevada, LLC

   DE      100.000 %      100.000 % 

Ryland Homes of California, Inc.

        100.000 %      100.000 % 

Ryland Homes of Florida Realty Corporation

   FL      100.000 %      100.000 % 

S. Florida Construction II, LLC

   FL      100.000 %      100.000 % 

S. Florida Construction III, LLC

   FL      100.000 %      100.000 % 

S. Florida Construction, LLC

   FL      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

S.P.S. Affiliates, Inc.

   CA      100.000 %      100.000 % 

San Felipe Indemnity Co., Ltd.

        100.000 %      100.000 % 

San Lucia, LLC

   FL      100.000 %      100.000 % 

San Simeon Lennar, LLC

   FL      100.000 %      100.000 % 

Savannah Development, Ltd.

   TX      98.000 %      100.000 % 

Savell Gulley Development, LLC

   TX      100.000 %      100.000 % 

SC 521 Indian Land Reserve South, LLC

   DE      100.000 %      100.000 % 

SC 521 Indian Land Reserve, LLC

   DE      100.000 %      100.000 % 

Scarsdale, LTD.

   TX      99.000 %      100.000 % 

Schulz Ranch Developers, LLC

   DE      100.000 %      100.000 % 

Seminole/70th, LLC

   FL      100.000 %      100.000 % 

Siena at Old Orchard L.L.C.

   IL      100.000 %      100.000 % 

Silver Springs Lennar, LLC

   DE      100.000 %      100.000 % 

South Development, LLC

   FL      100.000 %      100.000 % 

Southbank Holding, LLC

   FL      100.000 %      100.000 % 

SP Miramar, LLC

   FL      100.000 %      100.000 % 

SP Talega, LLC

   DE      100.000 %      100.000 % 

Spanish Springs Development, LLC

   NV      100.000 %      100.000 % 

Spectrum Eastport, LLC

   DE      100.000 %      100.000 % 

SPIC CPCO, Inc.

   DE      100.000 %      100.000 % 

SPIC CPDB, Inc.

   DE      100.000 %      100.000 % 

SPIC CPRB, Inc.

   DE      100.000 %      100.000 % 

SPIC Del Sur, LLC

   DE      100.000 %      100.000 % 

SPIC Dublin, LLC

   DE      100.000 %      100.000 % 

SPIC Mesa, LLC

        100.000 %      100.000 % 

SPIC NC Fremont, LLC

   DE      100.000 %      100.000 % 

SPIC Otay, LLC

   DE      100.000 %      100.000 % 

SPIC Springs, LLC

   DE      100.000 %      100.000 % 

SPM Affiliates, Inc.

        100.000 %      100.000 % 

St. Charles Active Adult Community, LLC

   MD      100.000 %      100.000 % 

St. Charles Community, LLC

   DE      100.000 %      100.000 % 

Standard Pacific 1, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific Investment Corp.

   DE      100.000 %      100.000 % 

Standard Pacific of Colorado, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Florida

   FL      95.000 %      100.000 % 

Standard Pacific of Florida GP, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Florida GP, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Las Vegas, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Orange County, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Tampa GP, Inc.

   DE      100.000 %      100.000 % 

Standard Pacific of Tampa, GP

        95.000 %      100.000 % 

Standard Pacific of the Carolinas, LLC

   DE      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Standard Pacific of Tonner Hills, LLC

   DE      100.000 %      100.000 % 

Standard Pacific of Walnut Hills, Inc.

        100.000 %      100.000 % 

Stoney Corporation

   FL      100.000 %      100.000 % 

Stoney Holdings, LLC

   FL      100.000 %      100.000 % 

Stoneybrook Clubhouse, Inc.

   FL      100.000 %      100.000 % 

Storey Lake Club, LLC

   FL      100.000 %      100.000 % 

Storey Park Club, LLC

   FL      100.000 %      100.000 % 

Strategic Holdings, Inc. d/b/a Lennar Communications Ventures (LCV)

   NV      100.000 %      100.000 % 

Strategic Technologies, LLC

   FL      100.000 %      100.000 % 

Streetman Homes Corp.

        100.000 %      100.000 % 

Summerfield Venture L.L.C.

   IL      100.000 %      100.000 % 

Summerwood, LLC

   MD      100.000 %      100.000 % 

SunStreet Energy Group, LLC

   DE      100.000 %      100.000 % 

SunStreet Manager, LLC

   DE      100.000 %      100.000 % 

T2 Construction, LLC

        100.000 %      100.000 % 

T3 Construction, LLC

        100.000 %      100.000 % 

Talega Associates, LLC

        100.000 %      100.000 % 

TCO QVI, LLC

   DE      100.000 %      100.000 % 

Temecula Valley, LLC

   DE      100.000 %      100.000 % 

Terra Division, LLC

   MN      100.000 %      100.000 % 

Terra/Winding Creek, LLC

   TX      100.000 %      100.000 % 

The Baywinds Land Trust

   FL      100.000 %      100.000 % 

The Bridges at Rancho Santa Fe Sales Company, Inc.

   CA      100.000 %      100.000 % 

The Bridges Club at Rancho Santa Fe, Inc.

   CA      100.000 %      100.000 % 

The LNC Northeast Group, Inc.

   DE      100.000 %      100.000 % 

The Oasis Club at LEN-CG South, LLC

   DE      100.000 %      100.000 % 

The Preserve at Coconut Creek, LLC

   FL      100.000 %      100.000 % 

The Ryland Corporation

        100.000 %      100.000 % 

The Vistas Club at LEN-CG South, LLC

   FL      100.000 %      100.000 % 

TICD Hold Co., LLC

   DE      100.000 %      100.000 % 

TIH Hold Co., LLC

   DE      100.000 %      100.000 % 

Titlezoom Company

   FL      100.000 %      100.000 % 

Treasure Island Holdings, LLC

   DE      99.900 %      100.000 % 

Treasure Island Member, LLC

   DE      100.000 %      100.000 % 

Treviso Holding, LLC

   FL      100.000 %      100.000 % 

Two Lakes Lennar, LLC

   DE      100.000 %      100.000 % 

U.S. Home Corporation

   DE      100.000 %      100.000 % 

U.S. Home of Arizona Construction Co.

   AZ      100.000 %      100.000 % 

U.S. Home Realty, Inc.

   TX      100.000 %      100.000 % 

U.S. Insurors, Inc.

   FL      100.000 %      100.000 % 

U.S.H. Los Prados, Inc.

   NV      100.000 %      100.000 % 

U.S.H. Realty, Inc.

   MD      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

UAMC Holding Company, LLC

   DE      100.000 %      100.000 % 

UB 2018-C14 MOA, LLC

   DE      100.000 %      100.000 % 

USH - Flag, LLC

   FL      100.000 %      100.000 % 

USH Equity Corporation

   NV      100.000 %      100.000 % 

USH Leasing II, LLC

   DE      100.000 %      100.000 % 

USH Leasing, LLC

   DE      100.000 %      100.000 % 

USH LEE, LLC

   FL      100.000 %      100.000 % 

USH Woodbridge, Inc.

   TX      100.000 %      100.000 % 

UST Lennar GP PIS 10, LLC

   DE      100.000 %      100.000 % 

UST Lennar GP PIS 12, LLC

   DE      100.000 %      100.000 % 

UST Lennar GP PIS 14, LLC

   DE      100.000 %      100.000 % 

UST Lennar GP PIS 19, LLC

   DE      100.000 %      100.000 % 

UST Lennar GP PIS 7, LLC

   DE      100.000 %      100.000 % 

UST Lennar HW Scala SF Joint Venture, a Delaware general partnership

   DE      60.000 %      100.000 % 

UST Lennar PIS 10, LP

   DE      99.000 %      100.000 % 

UST Lennar PIS 12, LP

   DE      99.000 %      100.000 % 

UST Lennar PIS 14, LP

   DE      99.000 %      100.000 % 

UST Lennar PIS 19, LP

   DE      99.000 %      100.000 % 

UST Lennar PIS 7, LP

   DE      99.000 %      100.000 % 

UST Lennar PIS Joint Venture, LP

   DE      77.500 %      100.000 % 

Valencia at Doral, LLC

   FL      100.000 %      100.000 % 

Venetian Lennar LLC

   FL      100.000 %      100.000 % 

VII Crown Farm Investor, LLC

        100.000 %      100.000 % 

Vineyard Land, LLC

   DE      100.000 %      100.000 % 

Vineyard Point 2009, LLC

   CA      100.000 %      100.000 % 

Vineyard Utility, LLC

        100.000 %      100.000 % 

Vista Palms Clubhouse, LLC

   DE      100.000 %      100.000 % 

WCI Communities Management, LLC

   DE      100.000 %      100.000 % 

WCI Communities, Inc.

   DE      100.000 %      100.000 % 

WCI Communities, LLC

   DE      100.000 %      100.000 % 

WCI Communities, Rivington, LLC

   DE      100.000 %      100.000 % 

WCI Realty, Inc.

   FL      100.000 %      100.000 % 

WCI Towers Northeast USA, Inc.

   DE      100.000 %      100.000 % 

WCI Westshore, LLC

   DE      100.000 %      100.000 % 

WCP, LLC

   SC      100.000 %      100.000 % 

West Chocolate Bayou Development, LLC

   TX      100.000 %      100.000 % 

West Lake Village, LLC

   NJ      100.000 %      100.000 % 

West Seattle Project X, LLC

   DE      100.000 %      100.000 % 

West Van Buren L.L.C.

   IL      100.000 %      100.000 % 

Westchase, Inc.

   NV      100.000 %      100.000 % 

Westfield Homes USA, Inc.

        100.000 %      100.000 % 

White Course Lennar, LLC

   FL      100.000 %      100.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Wild Plum JV, LLC

        100.000 %      100.000 % 

Willowbrook Investors, LLC

   NJ      100.000 %      100.000 % 

WIP Lennar OHB, LLC

   NJ      100.000 %      100.000 % 

Woodbridge Multifamily Developer I, LLC

   DE      100.000 %      100.000 % 

Wright Farm, L.L.C.

   VA      100.000 %      100.000 % 

YLRichards4Acres 2015, LLC

        100.000 %      100.000 % 

Lennar Multifamily Venture DC LP

   DE      51.800 %      52.000 % 

LMV 1640 Broadway REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV 1701 Ballard REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV 19H REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV 2026 Madison REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV 85 South Union REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Annapolis REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Apache Terrace REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV ATown REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Block 42 REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Bloomington REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Bolingbrook REIT-DC, LP (DE)

   DE      100.000 %      52.000 % 

LMV Central at McDowell REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV East Village I REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Edina REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Fremont WS I REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Glisan REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Grand Bay REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Kirkland REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Little Italy REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV M Tower REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Milpitas REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV NE Minneapolis REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Oak Park REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV One20Fourth REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Rio Bravo REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Scottsdale Quarter REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Tysons REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Vallagio III REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Victory Block G REIT-DC, LP

   DE      100.000 %      52.000 % 

LMV Warren Street REIT-DC, LP

   DE      100.000 %      52.000 % 

Lennar Winncrest, LLC

   DE      62.500 %      62.500 % 

Winncrest Natomas, LLC

   NV      100.000 %      62.500 % 

Portside SM Associates, L.L.C. (Roseland outside member)

   NJ      65.000 %      65.000 % 

Lennar Sun Ridge LLC

   CA      66.670 %      66.670 % 

Sierra Vista Communities, LLC

   CA      66.670 %      66.670 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Azusa Associates, LLC

   CA      75.000 %      75.000 % 

Plaza Condominium Ventures, LLC

        75.000 %      75.000 % 

Portside Marina Developers, L.L.C.

   NJ      100.000 %      78.300 % 

Portside Shipyard Developers, L.L.C.

   NJ      100.000 %      78.300 % 

Portside SM Holdings, L.L.C.

   DE      62.000 %      78.300 % 

Lennar Sierra Sunrise, LLC

   CA      80.000 %      80.000 % 

Candlestick Retail Member, LLC

   DE      100.000 %      82.000 % 

CP Block 6aS, LLC

   DE      100.000 %      82.000 % 

CP Block 8aS, LLC

   DE      100.000 %      82.000 % 

CP Block 9aS, LLC

   DE      100.000 %      82.000 % 

CP Center Apartments, LLC

   DE      100.000 %      82.000 % 

CP Center Garage, LLC

   DE      100.000 %      82.000 % 

CP Vertical Development Co. 1, LLC

   DE      100.000 %      82.000 % 

CP/HPS Development Co. GP, LLC

   DE      100.000 %      82.000 % 

CP/HPS Development Co.-C, LLC

   DE      100.000 %      82.000 % 

CPHP Development, LLC

   DE      82.000 %      82.000 % 

HPS Development Co., LP

   DE      100.000 %      82.000 % 

HPS Vertical Development Co., LLC

   DE      100.000 %      82.000 % 

HPS Vertical Development Co.-B, LP

   DE      100.000 %      82.000 % 

HPS Vertical Development Co.-D/E, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 1, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-1A, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-1B, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-2A, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-2B, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-3A, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 48-3B, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 50, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 51, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 52, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 53, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 54, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 55, LLC

   DE      100.000 %      82.000 % 

HPS1 Block 56/57, LLC

   DE      100.000 %      82.000 % 

LMC Costa Mesa Holdings, LP

   DE      95.000 %      95.000 % 

LMC Emeryville I Investor, LLC

   DE      96.000 %      96.000 % 

Talega Constructors, LLC

        97.000 %      97.000 % 

LV Opendoor JV, LLC

   DE      98.000 %      98.000 % 

Cardiovascular Medical Specialists, LLC

   IN      100.000 %      99.000 % 

COMMONWEALTH INCENTIVE FEE, LLC

   DE      99.000 %      99.000 % 

GDI MANAGER, LLC

   DE      98.000 %      99.000 % 

Kentuckiana Medical Center, LLC

   IN      100.000 %      99.000 % 



--------------------------------------------------------------------------------

Company Name

   State    Immediate %     Ultimate %  

Motomic Diagnostics, LLC

   DE      100.000 %      99.000 % 

RCCF GP II, LLC

   DE      99.000 %      99.000 % 

RCCF GP III, LLC

   DE      98.000 %      99.000 % 

RCCF GP IV, LLC

   DE      98.000 %      99.000 % 

RCCF GP, LLC

   DE      99.000 %      99.000 % 

Rialto Credit Partnership GP, LLC

   DE      98.000 %      99.000 % 

Rialto Mezz Partners GP, LLC

   DE      99.000 %      99.000 % 

Rialto Partners GP II, LLC

   DE      99.000 %      99.000 % 

Rialto Partners GP III - Debt, LLC

   DE      98.000 %      99.000 % 

Rialto Partners GP III - Property, LLC

   DE      98.000 %      99.000 % 

Rialto Partners GP, LLC

   DE      99.000 %      99.000 % 

Rialto RSSF GP, LLC

   DE      98.000 %      99.000 % 

RL BB-IN KRE OP, LLC

   DE      99.000 %      99.000 % 

Westchase, Ltd.

   TX      99.900 %      99.900 % 

LS College Park, LLC

   DE      51.080 %      99.980 % 



--------------------------------------------------------------------------------

Schedule 5.1

Lenders Requesting Notes

Deutsche Bank AG New York Branch

Wells Fargo Bank, N.A.

Bank of the West

Regions Bank

PNC Bank, National Association

Capital Bank, N.A.

TD Bank, N.A.

Texas Capital Bank

Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust

Branch Banking and Trust Company

Mizuho Bank, Ltd.

Bank of Montreal



--------------------------------------------------------------------------------

Schedule 7.4

Existing Investments

Receivable pursuant to carryback promissory note secured by purchase money deed
of trust dated as of November 28, 2018 by and between Taylor Morrison of
California, LLC and CalAtlantic Group, Inc., in the original principal amount of
$31,000,000.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between NEL 1118, LLC and Lennar Homes, LLC, in the original principal
amount of $29,158,275.

Receivable pursuant to promissory note dated as of February 28, 2019 by and
between Hongkun USA Real Estate Holdings LLC and UST Lennar PIS 14, LP, and UST
Lennar PIS 19, LP in the original principal amount of $20,000,000.

Receivable pursuant to balloon promissory note dated as of November 30, 2017 by
and between JNK-L1, LLC and Lennar Homes, LLC, in the original principal amount
of $7,650,812.70.

Receivable pursuant to balloon promissory note dated as of November 30, 2017 by
and between La Fernandina Homes, LLC and Lennar Homes, LLC, in the original
principal amount of $1,948,633.50.

Receivable pursuant to balloon promissory note dated as of November 30, 2017 by
and between Rio de la Plata Investors LLC and Lennar Homes, LLC, in the original
principal amount of $1,352,591.25.

Receivable pursuant to balloon promissory note dated as of November 29, 2016 by
and between Andres Bzurovski and Lennar Homes, LLC, in the original principal
amount of $2,793,643.50

Receivable pursuant to balloon promissory note dated as of August 30, 2017 by
and between Contemporary 5, LLC and Lennar Homes, LLC, in the original principal
amount of $7,304,893.75.

Receivable pursuant to balloon promissory note dated as of August 15, 2017 by
and between Contemporary 5, LLC and Lennar Homes, LLC, in the original principal
amount of $254,710.69.

Receivable pursuant to unsecured promissory note by and between College Park
Community Association and LS College Park, LLC, in the original principal amount
of $5,800,000.

Receivable pursuant to balloon promissory note dated as of May 25, 2017 by and
between Contemporary 5, LLC and Lennar Homes, LLC, in the original principal
amount of $5,768,962.50.

Receivable pursuant to balloon promissory note dated as of February 28, 2019 by
and between Transcendent Investments Florida, LLC and Lennar Homes, LLC, in the
original principal amount of $3,307,000.

Receivable pursuant to balloon promissory note dated as of August 30, 2017 by
and between Rio de la Plata Investors LLC and Lennar Homes, LLC, in the original
principal amount of $3,253,353.

Receivable pursuant to lease-purchase agreement dated as of July 8, 2014 by and
between Avenue One Master Association and Lennar Homes of California, Inc, in
the original principal amount of $3,000,000.

Receivables pursuant to balloon promissory notes dated as of November 30, 2018
by and between individual Cascata homebuyers and Lennar Homes, LLC, in the
original principal amount of $2,339,000.



--------------------------------------------------------------------------------

Receivable pursuant to secured promissory note dated as of July 14, 2017 by and
between Landstone Communities, LLC and Lennar Homes of California, Inc., in the
original principal amount of $2,562,750.

Receivable pursuant to promissory note dated as of November 30, 2018 by and
between Bradenton Parcel 25, LLC and Lennar Homes, LLC, in the original
principal amount of $1,430,000.

Receivable pursuant to promissory note dated as of October 31, 2018 by and
between Arizona Luxury Properties, LLC and CalAtlantic Homes of Arizona, Inc.,
in the original principal amount of $1,425,000.

Receivable pursuant to promissory note dated as of November 30, 2018 by and
between Bradenton Parcel 23, LLC and Lennar Homes, LLC, in the original
principal amount of $292,500.

Receivables pursuant to balloon promissory notes dated as of November 30, 2018
by and between Deco Capital, LLC and Lennar Homes, LLC, in the original
principal amount of $990,000.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between Urbana 8343, LLC and Lennar Homes, LLC, in the original principal
amount of $284,900.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between Ivan Manuel Banguela and Ivan Banguela Tamayo and Lennar Homes, LLC,
in the original principal amount of $343,133.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between George Major and Lennar Homes, LLC, in the original principal amount
of $326,114.

Receivable pursuant to balloon promissory note dated as of February 28, 2019 by
and between Dargon Business INC and Lennar Homes, LLC, in the original principal
amount of $266,000.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between Margarita M. Morillo de Santana and Ircia A. Morillo-Aird and Lennar
Homes, LLC, in the original principal amount of $250,033.

Receivable pursuant to balloon promissory note dated as of November 30, 2018 by
and between Investors Carolina David LLC and Lennar Homes, LLC, in the original
principal amount of $194,437.

Receivable pursuant to balloon promissory note dated as of August 30, 2017 by
and between SFTELUY LLC and Lennar Homes, LLC, in the original principal amount
of $1,725,663.

Receivable pursuant to earnest money promissory note dated as of July 21, 2017
by and between Hutto Development, Ltd., and Lennar Homes of Texas Land and
Construction, Ltd., in the original principal amount of $1,360,000.

Receivable pursuant to mortgage, assignment and security agreement dated as of
December 6, 2010, by and between Summit View, LLC, and Standard Pacific of
Florida, a Florida general partnership, in the original principal amount of
$1,250,000.

Receivable pursuant to promissory note dated as of November 2, 2017, by and
between Nolley Lake Properties LLC, and Friendswood Development Company in the
original principal amount of $760,000.



--------------------------------------------------------------------------------

Receivables with different execution dates by and between various payers and WCI
Communities, LLC, in the original principal amount of $644,761.33.

Receivable pursuant to balloon promissory note dated as of August 31, 2018 by
and between BFI Homes, LLC, and Lennar Homes, LLC, in the original principal
amount of $1,718,058.

Receivable pursuant to balloon promissory note dated as of August 29, 2018 by
and between JNK-L1, LLC, and Lennar Homes, LLC, in the original principal amount
of $1,689,540.

Receivable pursuant to balloon promissory note dated as of June 18, 2018 by and
between Ripa Group Inc., and Lennar Homes, LLC, in the original principal amount
of $473,973.50.

Receivable pursuant to balloon promissory note dated as of August 29, 2018 by
and between Rio de la Plata Investors LLC and Lennar Homes, LLC, in the original
principal amount of $1,107,848.

Receivable pursuant to balloon promissory note dated as of August 17, 2018 by
and between JB & AP, LLC, and Lennar Homes, LLC, in the original principal
amount of $368,450.26.

Receivable pursuant to balloon promissory note dated as of August 28, 2018 by
and between Israel Manuel Delgado and Maria del Rosario Arguelles and Juan
Carlos Delgado Rodriguez and Ines Roman, and Lennar Homes, LLC, in the original
principal amount of $272,293.

Receivable pursuant to balloon promissory note dated as of November 23, 2018 by
and between Michelle C. Ferguson and Miralgo West Lennar, LLC, in the original
principal amount of $521,724.

Receivable pursuant to balloon promissory note dated as of August 31, 2018 by
and between Granca and GV Finance Business, LLC, and Lennar Homes, LLC, in the
original principal amount of $219,000.

Receivable pursuant to balloon promissory note dated as of April 2017 by and
between Andres Bzurovski and Lennar Homes, LLC, in the original principal amount
of $442,770.

Receivable pursuant to balloon promissory note dated as of April 2017 by and
between Andres Bzurovski and Lennar Homes, LLC, in the original principal amount
of $166,980.

Receivable pursuant to balloon promissory note dated as of July 31, 2017 by and
between Contemporary 5, LLC and Lennar Homes, LLC, in the original principal
amount of $535,065.

Receivable pursuant to balloon promissory note dated as of June 27, 2017 by and
between Contemporary 5, LLC and Lennar Homes, LLC, in the original principal
amount of $357,435.

Receivable pursuant to balloon promissory note dated as of February 28, 2017 by
and between Rio de la Plata Investors LLC and Lennar Homes, LLC, in the original
principal amount of $666,240.

Receivable pursuant to balloon promissory note dated as of February 28, 2017 by
and between Andres Bzurovski and Lennar Homes, LLC, in the original principal
amount of $168,405.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

JPMorgan Chase Bank, N.A.

383 Madison Ave, 24th Floor

New York, NY 10179    

Attention:    Chiara Carter

 

  Re:

Lennar Corporation

Ladies and Gentlemen:

This Compliance Certificate is made and delivered pursuant to that certain
Seventh Amended and Restated Credit Agreement, dated as of                     ,
2019 (as amended, modified, renewed or extended from time to time, the “Credit
Agreement”) by and between Lennar Corporation, a Delaware corporation
(“Borrower”), the lenders from time to time party thereto, including the Issuing
Lender (“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent
(“Administrative Agent”). Reference is made to the Credit Agreement for full
particulars relating to the computations and certifications required herein. All
capitalized terms used in this Compliance Certificate and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. This
Compliance Certificate relates to the accounting period ending
                    , 20        .

The undersigned hereby certify that the information set forth on Schedule 1
hereto (and on any additional schedules hereto setting forth further supporting
detail) is true and accurate as of the end of such accounting period.

The undersigned have reviewed the terms of the Credit Agreement, and based upon
an examination which they deemed sufficient to enable them to make an informed
statement, hereby further certify that as of the date hereof no Default or Event
of Default has occurred and is continuing [except as set forth in a separate
attachment hereto describing in detail the nature of each condition or event
constituting an exception to the foregoing statement, the period during which it
has existed and the action that Borrower is taking or proposes to take with
respect to each such condition or event].

[Remainder of This Page Intentionally Left Blank]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officers have signed this Compliance
Certificate this          day of                                 , 20        .

 

 

By:

Title:

 

By:

Title:



--------------------------------------------------------------------------------

Schedule 1

To Compliance Certificate

(See attached spreadsheet)

 

Schedule 1

1



--------------------------------------------------------------------------------

EXHIBIT C

RESERVED



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
____________________________________________ (the “Assignor”) and
____________________________________________ (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Seventh
Amended and Restated Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by each Assignee.
The Standard Terms and Conditions set forth in Annex 1 are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interests identified below, of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities and letters of
credit), and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned by the Assignor pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as an “Assigned
Interest” and collectively the “Assigned Interests”). Such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment, without representation or warranty by the Assignor.

1.                Assignor:                 ______________________________

2.                Assignee:                 ______________________________

[and is an Affiliate/Eligible Assignee of [identify Lender]1]]

 

   3.    Borrower:    Lennar Corporation                                     4.
   Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

 

1 

Select as applicable.



--------------------------------------------------------------------------------

   5.    Credit Agreement:    The Seventh Amended and Restated Credit Agreement
dated                     , 2019 by and among the Borrower, the Lenders parties
thereto, including the Issuing Lender, and the Administrative Agent, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

6. ASSIGNED INTEREST:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders      Amount of
Commitment/
Loans Assigned      Percentage Assigned
of Commitment/
Loans2      CUSIP
Number  

Revolving Loan Commitment

   $        $          %     

L/C Commitment

   $        $          %        

 

 

    

 

 

    

 

 

    

 

 

 

7. [TRADE DATE:                                 ]3

8. EFFECTIVE DATE:                            , 20         [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]4

[Signature page follows.]

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

4 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment.



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

            

Name:  

            

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[Consented to:]5 BORROWER LENNAR CORPORATION By:  

 

Name:  

 

Title:  

 

 

5 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interests, (ii) the Assigned Interests are
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) that it is not a Defaulting Lender; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with any Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Loan Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements, if
any, of an Eligible Assignee under the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of its Assigned Interests, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase its Assigned Interests on the basis of
which it has made such analysis and decision, (v) if such Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee, and (vi) it is not a Competitor, as defined in
the Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of each Assignee’s Assigned Interests (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
respective Assignee for amounts which have accrued from and after the Effective
Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NEW LENDER SUPPLEMENT

Reference is made to the Seventh Amended and Restated Credit Agreement, dated as
of                     , 2019 (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, terms defined therein being used herein as therein defined), among
LENNAR CORPORATION, a Delaware corporation (the “Borrower”), the lenders or
other financial institutions that are parties as lenders, including the Issuing
Lender (collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

Upon execution and delivery of this New Lender Supplement by the parties hereto
as provided in Section 2.21 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitment set forth in Schedule 1
attached hereto and shall be bound by the obligations in the Credit Agreement as
a Lender and entitled to the benefits of the Credit Agreement, effective as of
the Increased Facility Closing Date.

THIS NEW LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This New Lender Supplement may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page hereof by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of this          day of                                 , 201        .

 

 

Name of Lender By:  

                    

  Name:   Title:

 

Accepted and agreed: LENNAR CORPORATION By:  

                    

 

Name:

Title:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

                    

 

Name:

Title:

 

2



--------------------------------------------------------------------------------

Attachment 1

to Exhibit E

Commitment and Notice Address

 

1.

   Name of Lender:   

 

      Notice Address:   

 

        

 

        

 

      Attention:   

 

      Telephone:   

 

      Facsimile:   

 

  

2.

   Commitment:                                                   

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

OPINION LETTER

(See attached)



--------------------------------------------------------------------------------

April 11, 2019

JPMorgan Chase Bank, N.A., as Administrative Agent

Each of the Lenders and Issuing Lenders party

to the Seventh Amended and Restated Credit Agreement

referred to below

Ladies and Gentlemen:

We have acted as New York counsel to Lennar Corporation, a Delaware corporation
(the “Borrower”), in connection with the Seventh Amended and Restated Credit
Agreement dated as of April 11, 2019 (the “Seventh Amended and Restated Credit
Agreement”) among the Borrower, the Lenders party thereto, the Issuing Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Seventh Amended and Restated Credit Agreement. This
opinion is delivered pursuant to Section 5.1(e) of the Seventh Amended and
Restated Credit Agreement.

In rendering the opinions expressed below, we have examined the following
documents:

 

  •  

the Seventh Amended and Restated Credit Agreement;

 

  •  

the Revolving Loan Notes issued on the date hereof (the “Notes”) by the Borrower
in favor of Capital Bank, a division of First Tennessee Bank National
Association, a national banking association, successor by merger to Capital Bank
Corporation, a North Carolina banking corporation, successor by conversion to
Capital Bank, N.A.; PNC Bank, National Association; Regions Bank; Wells Fargo
Bank, N.A.; Deutsche Bank AG New York Branch; Texas Capital Bank, N.A.; TD Bank,
N.A.; Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust;
Bank of the West; Mizuho Bank Ltd.; Branch Banking and Trust Company; and Bank
of Montreal; and

 

  •  

the Seventh Amended and Restated Guarantee Agreement dated as of April 11, 2019
(the “Seventh Amended and Restated Guarantee Agreement”) made by each Guarantor
(as defined therein) in favor of the Administrative Agent and certain other
parties.



--------------------------------------------------------------------------------

April 11, 2019

Page 2

Each of the Borrower and each Guarantor is referred to herein as an “Obligor.”
Each of the Seventh Amended and Restated Credit Agreement, each Note and the
Seventh Amended and Restated Guarantee Agreement is referred to herein as a
“Transaction Document.”

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
representations and warranties made in or pursuant to the Transaction Documents.
We have not reviewed the dockets or other records of any court, arbitrator or
governmental or regulatory body or agency.

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and good standing of
each party to the Transaction Documents; (ii) that each party to the Transaction
Documents has requisite power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party; (iii) that
each Transaction Document has been duly authorized, executed and delivered by
each party thereto; (iv) that each Transaction Document constitutes a legal,
valid and binding obligation of each party thereto; (v) that the execution,
delivery and performance of the Transaction Documents by each party thereto do
not contravene such party’s constitutional documents, violate any law, rule or
regulation applicable to such party or result in any conflict with or breach of
any agreement or instrument to which such party is a party or by which such
party is bound; (vi) that each party to the Transaction Documents has obtained
or made all consents, approvals, authorizations, filings, registrations,
qualifications or recordations with each governmental authority required in
connection with the execution, delivery and performance of the Transaction
Documents; and (vii) the accuracy and completeness as of the date hereof of the
certificates and other information delivered to us by representatives and
officers of each Obligor.

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.

The Borrower is a corporation validly existing and in good standing under the
laws of the State of Delaware.

 

2.

The Borrower has all requisite power and authority to execute, deliver and
perform its obligations under the Transaction Documents to which it is a party.

 

3.

The execution, delivery and performance by the Borrower of the Transaction
Documents to which it is a party have been duly and validly authorized by all
necessary action by the Borrower.



--------------------------------------------------------------------------------

April 11, 2019

Page 3

 

4.

The Borrower has duly executed and delivered each Transaction Document to which
it is a party.

 

5.

Each Transaction Document is a legal, valid and binding obligation of each
Obligor party thereto enforceable against such Obligor in accordance with its
terms.

 

6.

The execution and delivery by the Borrower of the Transaction Documents to which
it is a party do not, and the performance by the Borrower of its obligations
thereunder will not, violate the Borrower’s constitutional documents or the
Delaware General Corporation Law.

 

7.

The execution and delivery by each Obligor of the Transaction Documents to which
it is a party do not, and the performance by such Obligor of its obligations
thereunder will not, violate any Generally Applicable Law (defined below).

 

8.

No consent, approval or authorization of, and no filing, registration,
qualification or recordation with, United States federal or State of New York
governmental authorities pursuant to any Generally Applicable Law is required in
connection with the execution, delivery and performance by any Obligor of the
Transaction Documents to which it is a party, other than (a) those that are
specified in the Transaction Documents and (b) those that have been duly
obtained, taken or made.

 

9.

To our knowledge, there is no action, suit, investigation, litigation or
proceeding against the Borrower pending or threatened before any court,
governmental agency or arbitrator that challenges the legality, validity or
enforceability against any Obligor of any Transaction Document.

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to the Obligors or the Transaction Documents and excluding securities
laws and any law that is applicable to the Obligors or the Transaction Documents
solely because of the specific assets or business of any party to any of the
Transaction Documents or any of its affiliates.

As used herein, “to our knowledge” means the actual knowledge of facts and other
information of each lawyer in our firm actively involved in the transactions
contemplated by the Seventh Amended and Restated Credit Agreement.

Our opinions set forth above are subject to the following qualifications and
limitations:

 

  (a)

Our opinion set forth in paragraph 5 above is subject to the effects of
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights, general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and public policy.



--------------------------------------------------------------------------------

April 11, 2019

Page 4

 

  (b)

We express no opinion as to any provision of a Transaction Document that
provides the terms thereof may not be waived or modified except in writing,
which may be limited under certain circumstances.

 

  (c)

We express no opinion as to any provision in a Transaction Document asserting
that the partial invalidity of one or more provisions thereof shall not
invalidate the remaining provisions thereof.

 

  (d)

We express no opinion with respect to any indemnification or reimbursement
obligation or limitation on liability contained in a Transaction Document,
insofar as such provision provides exculpation or exemption from, or requires
indemnification or reimbursement of a party for, its own action or inaction,
where such action or inaction involves such party’s gross negligence,
recklessness or wilful or unlawful misconduct or to the extent any such
provision is contrary to public policy.

 

  (e)

United States federal court jurisdiction is limited by 28 U.S.C. § 1332 where
diversity of citizenship is lacking and, even where diversity exists, federal
courts retain the power to transfer an action from one federal court to another
under 28 U.S.C. § 1404(a) or to dismiss by reason of the doctrine of forum non
conveniens.

 

  (f)

We express no opinion as to whether a United States federal court or state court
outside of the State of New York would give effect to the choice of New York law
provided for in a Transaction Document.

 

  (g)

We express no opinion as to any provision of a Transaction Document that
purports to (i) grant rights of set-off to any person not a party thereto or
(ii) permit set-off to be made without notice.

The opinions expressed herein are limited to the federal laws of the United
States, the laws of the State of New York and the Delaware General Corporation
Law. We are members of the bar of the State of New York; our opinions relating
to the Delaware General Corporation Law are based solely on our prior experience
with such laws as a result of advising on similar transactions.

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

This opinion is rendered solely for your benefit in connection with the Seventh
Amended and Restated Credit Agreement and may not be relied upon by any other
person or entity without our prior written consent in each instance, except that
this opinion may be relied upon by an assignee, transferee or participant of a
Lender or any Issuing Lender, on the condition and understanding that: (i) this
opinion speaks only as of the date hereof; (ii) we have no responsibility or
obligation to update this opinion, to consider its applicability or correctness
to any person other than its



--------------------------------------------------------------------------------

April 11, 2019

Page 5

 

addressee(s) or to take into account changes in law, facts or any other
developments of which we may later become aware; and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT F-2

IN HOUSE OPINION LETTER

(See attached)



--------------------------------------------------------------------------------

April 11, 2019

Page 2

April 11, 2019

JPMorgan Chase Bank, N.A., as Administrative Agent

Each of the Lenders and Issuing Lenders party to the Seventh Amended and
Restated Credit Agreement referred to below

Ladies and Gentlemen:

I am the General Counsel of Lennar Corporation, a Delaware corporation (the
“Borrower”). I am providing the opinion below in connection with (i) the Seventh
Amended and Restated Credit Agreement dated as of April 11, 2019 (the “Seventh
Amended and Restated Credit Agreement”) among the Borrower, the Lenders party
thereto, the Issuing Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), (ii) the
Seventh Amended and Restated Guarantee Agreement dated as of April 11, 2019 (the
“Seventh Amended and Restated Guarantee Agreement”) made by each of the parties
listed on Schedule 1 hereto (the “Guarantors”) in favor of the Administrative
Agent and certain other parties, (iii) the Revolving Loan Notes dated the date
hereof (the “Notes”) made by the Borrower in favor of Capital Bank, a division
of First Tennessee Bank National Association, a national banking association,
successor by merger to Capital Bank Corporation, a North Carolina banking
corporation, successor by conversion to Capital Bank, N.A., a national banking
association; PNC Bank, National Association; Regions Bank; Wells Fargo Bank,
N.A.; Deutsche Bank AG New York Branch; Texas Capital Bank, N.A.; TD Bank, N.A.;
Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank & Trust; Bank of
the West; Mizuho Bank, Ltd.; Branch Banking and Trust Company; and Bank of
Montreal.

Each of the Guarantors and the Borrower is referred to herein as an “Obligor”.
Each of the Seventh Amended and Restated Credit Agreement, the Seventh Amended
and Restated Guarantee Agreement and the Notes is referred to herein as a
“Transaction Document”. Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the Seventh Amended and Restated
Credit Agreement.

I have examined and relied upon such records and statements and certificates of
public officials and representatives and officers of the Obligors and other
persons as I have deemed necessary as a basis for the opinions expressed below.
As to factual matters relevant to my opinions expressed below, I have, without
independent investigation, relied upon the representations and warranties made
in or pursuant to the Transaction Documents. I have not reviewed the dockets or
other records of any court, arbitrator or governmental or regulatory body or
agency.

 

- 2-



--------------------------------------------------------------------------------

April 11, 2019

Page 3

In such examination, I have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to me as originals and the conformity with the originals of all documents
submitted to me as certified or photostatic copies.

Except as expressly opined on by me below, I have assumed, without
investigation: (i) the due organization, valid existence and good standing of
each party to the Transaction Documents; (ii) that each party to the Transaction
Documents has requisite power and authority to execute, deliver and perform its
obligations under the Transaction Documents to which it is a party; (iii) that
each Transaction Document has been duly authorized, executed and delivered by
each party thereto; (iv) that each Transaction Document constitutes a legal,
valid and binding obligation of each party thereto; (v) that the execution,
delivery and performance of the Transaction Documents by each party thereto do
not contravene such party’s constitutional documents, violate any law, rule or
regulation applicable to such party or result in any conflict with or breach of
any agreement or instrument to which such party is a party or by which such
party is bound; and (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each governmental authority
required in connection with the execution, delivery and performance of the
Transaction Documents.

Based upon the foregoing, and such examination of law as I have deemed
necessary, I am of the opinion as follows:

 

  1.

Each Guarantor is validly existing in good standing or active status under the
laws of the jurisdiction of its incorporation or formation.

 

  2.

Each Guarantor has all requisite power and authority to execute, deliver and
perform its obligations under the Seventh Amended and Restated Guarantee
Agreement.

 

  3.

The execution, delivery and performance by each Guarantor of the Seventh Amended
and Restated Guarantee Agreement have been duly and validly authorized by all
necessary action by such Guarantor.

 

  4.

Each Guarantor has duly executed and delivered the Seventh Amended and Restated
Guarantee Agreement.

 

  5.

The execution and delivery by each Obligor of the Transaction Documents to which
it is a party does not, and the performance by each Obligor of its obligations
thereunder will not, violate such Obligor’s constitutional documents.

 

  6.

The execution, delivery and performance by each Obligor of its obligations under
each of the Transaction Documents to which it is a party and the consummation of
the transactions contemplated thereby will not result in a breach of, a default
under or the acceleration of (or

 

- 3-



--------------------------------------------------------------------------------

April 11, 2019

Page 4

 

  entitle any party to accelerate) the maturity of any obligation of any Obligor
under, or result in or require the creation of any lien upon or security
interest in any property of any Obligor pursuant to the terms of, any agreement
or document specifically identified on Schedule 2 hereto.

 

  7.

To my knowledge, there is no action, suit, investigation, litigation or
proceeding against any Obligor pending or threatened before any court,
governmental agency or arbitrator that challenges the legality, validity or
enforceability against any Obligor of any Transaction Document.

My opinion set forth in paragraph 6 above excludes any financial covenants,
ratios and other similar provisions relating to quantitative and/or
computational matters.

Please be advised that I am admitted to practice law in the State of New York
and I have registered as authorized house counsel in the State of Florida.

At your request, I hereby consent to reliance hereon by any future assignee of
your interest in the loans under the Seventh Amended and Restated Credit
Agreement pursuant to an assignment that is made in accordance with the express
provisions of the Seventh Amended and Restated Credit Agreement, on the
condition and understanding that (i) this letter speaks only as of the date
hereof, (ii) I have no responsibility or obligation to update this letter to
take into account changes or absence of changes in law, facts or any other
developments of which I may later become aware, and (iii) any such reliance by a
future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

Except as provided above, this letter is given solely for your benefit and may
not be relied upon by any other person for any purpose without my prior written
consent in each instance. I undertake no obligation to advise you of any changes
in law or of any facts that may come to my attention after the date of this
letter.

Very truly yours,

Mark Sustana

 

- 4-



--------------------------------------------------------------------------------

SCHEDULE 1

Guarantors

 

Name

  

Jurisdiction

Aquaterra Utilities, Inc.    Florida Asbury Woods L.L.C.    Illinois Astoria
Options, LLC    Delaware Aylon, LLC    Delaware Bay Colony Expansion 369, Ltd.
   Texas Bay River Colony Development, Ltd.    Texas BB Investment Holdings, LLC
   Nevada BCI Properties, LLC    Nevada Black Mountain Ranch, LLC    California
BPH I, LLC    Nevada Bramalea California, Inc.    California CalAtlantic Group,
Inc.    Delaware CalAtlantic Homes of Arizona, Inc.    Delaware CalAtlantic
Homes of Georgia, Inc.    Delaware CalAtlantic Homes of Indiana, Inc.   
Delaware CalAtlantic Homes of Texas, Inc.    Delaware CalAtlantic Homes of
Washington, Inc.    Delaware CalAtlantic Title, Inc.    Maryland Cambria L.L.C.
   Illinois Cary Woods, LLC    Illinois Cherrytree II LLC    Maryland CL
Ventures, LLC    Florida Colonial Heritage LLC    Virginia Concord Station, LLP
   Florida Coventry L.L.C.    Illinois Creekside Crossing, L.L.C.    Illinois
Darcy-Joliet, LLC    Illinois DBJ Holdings, LLC    Nevada Evergreen Village LLC
   Delaware F&R QVI Home Investments USA, LLC    Delaware Faria Preserve, LLC   
Delaware Fidelity Guaranty and Acceptance Corp.    Delaware Fox-Maple
Associates, LLC    New Jersey Friendswood Development Company, LLC    Texas
Garco Investments, LLC    Florida Greystone Construction, Inc.    Arizona
Greystone Homes of Nevada, Inc.    Delaware Greystone Nevada, LLC    Delaware
Greywall Club L.L.C.    Illinois Haverton L.L.C.    Illinois

 

- 5-



--------------------------------------------------------------------------------

Schedule 1

 

Heathcote Commons LLC    Virginia Home Buyer’s Advantage Realty, Inc.    Texas
Homecraft Corporation    Texas HTC Golf Club, LLC    Colorado Independence
L.L.C.    Virginia Lagoon Valley Residential, LLC    California Lakelands at
Easton, L.L.C.    Maryland LB/L-Duc III Antioch 330, LLC    Delaware Legends
Club, LLC    Florida Legends Golf Club, LLC    Florida LenFive, LLC    Delaware
LenFive Opco GP, LLC    Delaware LenFive Sub, LLC    Delaware LenFive Sub II,
LLC    Delaware LenFive Sub III, LLC    Delaware LenFive Sub Opco GP, LLC   
Delaware Len Paradise, LLC    Florida Lencraft, LLC    Maryland LENH I, LLC   
Florida Lennar Aircraft I, LLC    Delaware Lennar Arizona Construction, Inc.   
Arizona Lennar Arizona, Inc.    Arizona Lennar Associates Management Holding
Company    Florida Lennar Associates Management, LLC    Delaware Lennar
Buffington Colorado Crossing, L.P.    Texas Lennar Buffington Zachary Scott,
L.P.    Texas Lennar Carolinas, LLC    Delaware Lennar Central Park, LLC   
Delaware Lennar Central Region Sweep, Inc.    Nevada Lennar Chicago, Inc.   
Illinois Lennar Colorado, LLC    Colorado Lennar Communities Development, Inc.
   Delaware Lennar Communities Nevada, LLC    Nevada Lennar Communities of
Chicago L.L.C.    Illinois Lennar Communities, Inc.    California Lennar
Construction, Inc.    Arizona Lennar Developers, Inc.    Florida Lennar Fresno,
Inc.    California Lennar Georgia, Inc.    Georgia Lennar Hingham Holdings, LLC
   Delaware Lennar Hingham JV, LLC    Delaware Lennar Homes Holding, LLC   
Delaware Lennar Homes of Arizona, Inc.    Arizona Lennar Homes of California,
Inc.        California

 

- 6-



--------------------------------------------------------------------------------

Schedule 1

 

Lennar Homes of Tennessee, LLC    Delaware Lennar Homes of Texas Land and
Construction, Ltd.    Texas Lennar Homes of Texas Sales and Marketing, Ltd.   
Texas Lennar Homes of Utah, Inc.    Delaware Lennar Homes, LLC    Florida Lennar
Imperial Holdings Limited Partnership    Delaware Lennar Layton, LLC    Delaware
Lennar Mare Island, LLC    California Lennar Marina A Funding, LLC    Delaware
Lennar Massachusetts Properties, Inc.    Delaware Lennar New Jersey Properties,
Inc.    Delaware Lennar New York, LLC    New York Lennar Northeast Properties
LLC    New Jersey Lennar Northeast Properties, Inc.    Nevada Lennar Northwest,
Inc.    Delaware Lennar Pacific Properties Management, Inc.    Delaware Lennar
Pacific Properties, Inc.    Delaware Lennar Pacific, Inc.    Delaware Lennar PI
Acquisition, LLC    New Jersey Lennar PI Property Acquisition, LLC    New Jersey
Lennar PIS Management Company, LLC    Delaware Lennar Port Imperial South, LLC
   Delaware Lennar Realty, Inc.    Florida Lennar Reno, LLC    Nevada Lennar
Riverside West Urban Renewal Company, L.L.C.    New Jersey Lennar Riverside
West, LLC    Delaware Lennar Sacramento, Inc.    California Lennar Sales Corp.
   California Lennar Southwest Holding Corp.    Nevada Lennar Texas Holding
Company    Texas Lennar Trading Company, LP    Texas Lennar West Valley, LLC   
California Lennar.com Inc.    Florida LH Eastwind, LLC    Florida LHI
Renaissance, LLC    Florida LNC at Meadowbrook, LLC    Illinois LNC at Ravenna,
LLC    Illinois LNC Communities I, Inc.    Colorado LNC Communities II, LLC   
Colorado LNC Communities III, Inc.    Colorado LNC Communities IV, LLC   
Colorado LNC Communities V, LLC    Colorado LNC Communities VI, LLC    Colorado
LNC Communities VII, LLC        Colorado

 

- 7-



--------------------------------------------------------------------------------

Schedule 1

 

LNC Communities VIII, LLC    Colorado LNC Pennsylvania Realty, Inc.   
Pennsylvania Long Beach Development, LLC    Texas Lori Gardens Associates II,
LLC    New Jersey Lori Gardens Associates III, LLC    New Jersey Lorton Station,
LLC    Virginia Madrona Village L.L.C.    Illinois Madrona Village Mews L.L.C.
   Illinois Mid-County Utilities, Inc.    Maryland Mission Viejo 12S Venture, LP
   California Mission Viejo Holdings, Inc.    California North American Title
Company, Inc. (CA)    California Northbridge L.L.C.    Illinois Northeastern
Properties LP, Inc.    Nevada Palm Gardens At Doral Clubhouse, LLC    Florida
Palm Gardens at Doral, LLC    Florida Palm Vista Preserve, LLC    Florida PG
Properties Holding, LLC    North Carolina Pioneer Meadows Development, LLC   
Nevada Pioneer Meadows Investments, LLC    Nevada POMAC, LLC    Maryland
Prestonfield L.L.C.    Illinois PT Metro, LLC    Delaware Raintree Village II
L.L.C.    Illinois Raintree Village, L.L.C.    Illinois Rivenhome Corporation   
Florida Rutenberg Homes of Texas, Inc.    Texas Rutenberg Homes, Inc.    Florida
Rye Hill Company, LLC    New York Ryland Homes of California, Inc.    Delaware
Ryland Homes Nevada, LLC    Delaware S. Florida Construction II, LLC    Florida
S. Florida Construction III, LLC    Florida S. Florida Construction, LLC   
Florida St. Charles Community, LLC    Delaware San Lucia, LLC    Florida Savell
Gulley Development, LLC    Texas Scarsdale, LTD.    Texas Seminole/70th, LLC   
Florida Siena at Old Orchard, LLC    Illinois Spanish Springs Development, LLC
   Nevada SPIC Del Sur, LLC    Delaware SPIC Dublin, LLC    Delaware Standard
Pacific 1, Inc.        Delaware

 

- 8-



--------------------------------------------------------------------------------

Schedule 1

 

Standard Pacific Investment Corp.    Delaware Standard Pacific of Colorado, Inc.
   Delaware Standard Pacific of Florida GP    Florida Standard Pacific of
Florida GP, Inc.    Delaware Standard Pacific of Las Vegas, Inc.    Delaware
Standard Pacific of Orange County, Inc.    Delaware Standard Pacific of Tampa,
GP    Florida Standard Pacific of South Florida GP, Inc.,    Delaware Standard
Pacific of the Carolinas, LLC    Delaware Stoney Corporation    Florida
Strategic Holdings, Inc.    Nevada Strategic Technologies, LLC    Florida
Summerfield Venture L.L.C.    Illinois Summerwood, LLC    Maryland Temecula
Valley, LLC    Delaware The LNC Northeast Group, Inc.    Delaware The Preserve
at Coconut Creek, LLC    Florida The Ryland Corporation    California Treasure
Island Holdings, LLC    Delaware U.S. Home Corporation    Delaware U.S. Home of
Arizona Construction Co.    Arizona U.S. Home Realty, Inc.    Texas U.S.H. Los
Prados, Inc.    Nevada U.S.H. Realty, Inc.    Maryland USH—Flag, LLC    Florida
USH Equity Corporation    Nevada USH Woodbridge, Inc.    Texas UST Lennar GP PIS
10, LLC    Delaware UST Lennar GP PIS 7, LLC    Delaware UST Lennar Collateral
Sub, LLC    Delaware UST Lennar HW Scala SF Joint Venture    Delaware WCI
Communities, LLC    Delaware WCP, LLC    South Carolina West Chocolate Bayou
Development, LLC    Texas West Van Buren L.L.C.    Illinois Westchase, Inc.   
Nevada

 

- 9-



--------------------------------------------------------------------------------

SCHEDULE 2

 

1.

Agreement and Plan of Merger, dated as of October 29, 2017, by and among Lennar
Corporation, CalAtlantic Group, Inc. and Cheetah Cub Group Corp

 

2.

Restated Certificate of Incorporation of the Company, dated January 14, 2015

 

3.

Certificate of Amendment to Restated Certificate of Incorporation of the
Company, dated February 12, 2018

 

4.

Bylaws of the Company, as amended effective October 3, 2013

 

5.

Indenture, dated as of December 31, 1997, between Lennar Corporation and Bank
One Trust Company, N.A., as trustee

 

6.

Indenture, dated October 23, 2012, between Lennar and The Bank of New York
Mellon Trust Company, N.A., as trustee (relating to Lennar’s 4.750% Senior Notes
due 2022)

 

7.

Eighth Supplemental Indenture, dated as of February 12, 2014, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.50% Senior Notes due 2019.

 

8.

Ninth Supplemental Indenture, dated as of November 25, 2014, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.500% Senior Notes due 2019.

 

9.

Tenth Supplemental Indenture, dated as of April 28, 2015, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.750% Senior Notes due 2025.

 

10.

Eleventh Supplemental Indenture, dated as of November 5, 2015, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.875% Senior Notes due 2023.

 

11.

Twelfth Supplemental Indenture, dated as of March 4, 2016, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.750% Senior Notes due 2021.

 

12.

Thirteenth Supplemental Indenture, dated as of January 20, 2017, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.125% Senior Notes due 2022.

 

13.

Fourteenth Supplemental Indenture, dated as of April 28, 2017, among Lennar
Corporation, each of the guarantors identified therein and The Bank of New York
Mellon, as trustee, including the form of 4.50% Senior Notes due 2024.

 

- 10-



--------------------------------------------------------------------------------

Schedule 2

 

14.

Indenture, dated as of November 29, 2017, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
including the form of 2.95% Senior Notes due 2020 and the form of 4.75% Senior
Notes due 2027.

 

15.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 6.625% Senior Notes due May 1, 2020 (including the forms of 6.625%
Senior Notes due May 1, 2020).

 

16.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 8.375% Senior Notes due January 15, 2021 (including the forms of
8.375% Senior Notes due January 15, 2021).

 

17.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 6.25% Senior Notes due December 15, 2021 (including the forms of
6.25% Senior Notes due December 15, 2021).

 

18.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 5.375% Senior Notes due October 1, 2022 (including the forms of
5.375% Senior Notes due October 1, 2022).

 

19.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 5.875% Senior Notes due November 15, 2024 (including the forms of
5.875% Senior Notes due November 15, 2024).

 

20.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 5.25% Senior Notes due June 1, 2026 (including the forms of 5.25%
Senior Notes due June 1, 2026).

 

21.

Indenture, dated as of February 20, 2018, among Lennar Corporation, each of the
guarantors identified therein and The Bank of New York Mellon, as trustee,
governing the 5.00% Senior Notes due June 15, 2027 (including the forms of 5.00%
Senior Notes due June 15, 2027).

 

22.

Lennar Corporation 2007 Equity Incentive Plan, as amended effective January 12,
2012.

 

23.

Lennar Corporation 2012 Incentive Compensation Plan.

 

24.

Lennar Corporation Nonqualified Deferred Compensation Plan.

 

25.

Lennar Corporation 2016 Equity Incentive Plan.

 

- 11-



--------------------------------------------------------------------------------

Schedule 2

26.

Lennar Corporation 2016 Incentive Compensation Plan.

 

27.

Membership Interest Purchase Agreement, dated as of November 30, 2007, by and
among Lennar, Lennar Homes of California, Inc., the Sellers named in the
agreement and MS Rialto Residential Holdings, LLC.

 

28.

Fifth Amended and Restated Credit Agreement, dated as of May 18, 2017, among
Lennar Corporation, as borrower, JPMorgan Chase Bank, N.A., as swingline lender,
issuing lender, and administrative agent, the several lenders from time to time
parties thereto, and the other parties and agents thereto.

 

29.

Fifth Amended and Restated Guarantee Agreement, dated as of May 18, 2017, among
certain of Lennar Corporation’s subsidiaries in favor of guaranteed parties
referred to therein.

 

30.

Sixth Amended and Restated Credit Agreement, dated as of February 12, 2018,
among Lennar Corporation, as borrower, JPMorgan Chase Bank, N.A., as swingline
lender, issuing lender, and administrative agent, the several lenders from time
to time parties thereto, and the other parties and agents thereto.

 

31.

Sixth Amended and Restated Guarantee Agreement, dated as of February 12, 2018,
among certain of Lennar Corporation’s subsidiaries in favor of guaranteed
parties referred to therein.

 

32.

2017 Award Agreements for Stuart Miller, Rick Beckwitt, Jonathan Jaffe, Bruce
Gross and Mark Sustana.

 

33.

Form of Aircraft Time Sharing Agreement, dated February 12, 2015, between U.S.
Home Corporation and Lessee.

 

34.

Voting and Cash Election Agreement, dated as of October 29, 2017, between Lennar
Corporation and MP CA Homes LLC.

 

35.

2018 Award Agreement for Mark Sustana.

 

36.

2018 Award Agreements for Stuart Miller, Rick Beckwitt and Jonathan Jaffe.

 

37.

Form of 2018 Restricted Stock Agreement for Stuart Miller, Rick Beckwitt and
Jonathan Jaffe.

 

38.

2018 Award Agreement for Bruce Gross.

 

- 12-



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Credit Agreement
dated as of                     , 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LENNAR CORPORATION, a
Delaware corporation (the “Borrower”), the lenders or other financial
institutions that are parties as lenders, including the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                                         , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Credit Agreement
dated as of                     , 2019 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LENNAR CORPORATION, a
Delaware corporation (the “Borrower”), the lenders or other financial
institutions that are parties as lenders, including the Issuing Lender
(collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Seventh Amended and Restated Credit Agreement
dated as of __________ ___, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Issuing Lender (collectively, the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Seventh Amended and Restated Credit Agreement
dated as of __________ ___, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LENNAR CORPORATION, a Delaware
corporation (the “Borrower”), the lenders or other financial institutions that
are parties as lenders, including the Issuing Lender (collectively, the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (the “Administrative Agent”).

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date: ________ __, 20[ ]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT APPLICATION

[INSERT NAME OF L/C ISSUER]

Letter of Credit number: _________________

APPLICATION FOR IRREVOCABLE STANDBY LETTER OF CREDIT

 

Applicant (Full name and address): Lennar Corporation 700 NW 107th Avenue, Suite
400, Miami, Florida 33172

  

Issuing Bank:

 

[INSERT ADDRESS OF L/C ISSUER]

 

Date of Application:   

Expiry Date:

 

Place of Expiry:

☐   Issue by (air) mail ☐ with brief advice by teletransmission

 

☐   Issue by teletransmission

 

☐   Issue by courier

 

☐   Applicant to arrange pick-up

 

☐   Issue by other (specify):

 

Name, Address and Jurisdiction of Organization of any Affiliated Account Party
for this Credit (or specify “None”):

 

  

 

Beneficiary (Full name and address):

Confirmation of the Credit:

 

☐   not requested

 

☐   requested

 

☐   authorized if requested by Beneficiary

   Amount in Figures and Words (United States Dollars only):

☐ Letter of credit to be issued with the terms and conditions set forth in the
attached specimen.

  

 

1



--------------------------------------------------------------------------------

Credit available against the document(s) detailed herein:

 

☐   Beneficiary’s sight draft(s) drawn on Issuing Bank

 

☐   Original Credit and any and all amendments to the Credit

 

☐   Beneficiary’s signed and dated statement, reading as follows:

 

☐ Other documents (specify issuer(s) and data content):

 

Credit to be issued subject to (check one):

 

☐ International Standby Practices 1998, International Chamber of Commerce
Publication No. 590 (ISP98), or such later revision thereof as may be in effect
when the Credit is issued.

 

☐ Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber of Commerce Publication No. 600 (UCP 600), or such later
revision thereof as may be in effect when the Credit is issued.

 

☐ See attached for additional instructions

  

☐   Check if only a single drawing for all or a portion of the amount of the
letter of credit is permitted

 

The undersigned requests you to issue your irrevocable Letter of Credit (herein
called the “Credit”), substantially in accordance with these instructions
(marked (x) where appropriate). This application is an Application referred to
in the Seventh Amended and Restated Credit Agreement dated as of
                        , 2019, as amended, supplemented or otherwise modified
from time to time, made by, amongst others, the undersigned and you.

 

Applicant’s Name: Lennar Corporation

 

By:                                                                  

Print Name:

Title:

 

2